Exhibit 10.1



--------------------------------------------------------------------------------

 
AMENDED AND RESTATED ASSET-BASED REVOLVING CREDIT AGREEMENT
Dated as of October 15, 2018
among

WARRIOR MET COAL, INC.
as Holdings
WARRIOR MET COAL, INC.
and certain of its Subsidiaries,
as the Borrowers

THE GUARANTORS PARTY HERETO

CITIBANK, N.A.,
as Administrative Agent

CITIBANK, N.A.,
as Swingline Lender

CITIBANK, N.A.
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as L/C Issuers

The Other Lenders Party Hereto

and

CITIGROUP GLOBAL MARKETS INC.
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS

--------------------------------------------------------------------------------



PAGE
 
 
 
 
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
2


 
Section 1.01.
Defined Terms
2


 
Section 1.02.
Other Interpretive Provisions
46


 
Section 1.03.
Accounting Terms
47


 
Section 1.04.
Times of Day
47


 
Section 1.05.
Timing of Payment or Performance
47


 
Section 1.06.
Letter of Credit Amounts
47


 
Section 1.07.
Reserves
47


 
Section 1.08.
Pro Forma Calculations
48


ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS
49


 
Section 2.01.
Loans
49


 
Section 2.02.
Borrowings, Conversions and Continuations of Loans
49


 
Section 2.03.
Protective Advances
50


 
Section 2.04.
Letters of Credit
51


 
Section 2.05.
Swingline Loans
59


 
Section 2.06.
Prepayments
61


 
Section 2.07.
Termination or Reduction of Commitments
63


 
Section 2.08.
Repayment of Loans
63


 
Section 2.09.
Interest
63


 
Section 2.10.
Fees
64


 
Section 2.11.
Computation of Interest and Fees
64


 
Section 2.12.
Evidence of Debt
65


 
Section 2.13.
Payments Generally; Administrative Agent’s Clawback
65


 
Section 2.14.
Sharing of Payments by Lenders
66


 
Section 2.15.
Increase in Facility
67


 
Section 2.16.
Defaulting Lender
68


ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY
70


 
Section 3.01.
Taxes
70


 
Section 3.02.
Illegality
74


 
Section 3.03.
Inability to Determine Rates
74


 
Section 3.04.
Increased Costs; Reserves on Eurocurrency Rate Loans
75


 
Section 3.05.
Compensation for Losses
77


 
Section 3.06.
Mitigation Obligations; Replacement of Lenders
77


 
Section 3.07.
Survival
78


ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
78







WEIL:\96703295\21\35899.0561

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
PAGE




 
Section 4.01.
Conditions of Effectiveness
78


 
Section 4.02.
Conditions to All Credit Extensions
80


ARTICLE 5
REPRESENTATIONS AND WARRANTIES
81


 
Section 5.01.
Existence, Qualification and Power
81


 
Section 5.02.
Authorization; No Contravention
81


 
Section 5.03.
Governmental Authorization; Other Consents
81


 
Section 5.04.
Binding Effect
82


 
Section 5.05.
Financial Statements; No Material Adverse Effect
82


 
Section 5.06.
Litigation
82


 
Section 5.07.
No Default
82


 
Section 5.08.
Ownership of Property; Subsidiaries; Equity Interests
82


 
Section 5.09.
Environmental Compliance
83


 
Section 5.10.
Mining
84


 
Section 5.11.
Insurance
84


 
Section 5.12.
Taxes
84


 
Section 5.13.
ERISA Compliance
85


 
Section 5.14.
Beneficial Ownership Certification
85


 
Section 5.15.
Margin Regulations; Investment Company Act
85


 
Section 5.16.
Disclosure
85


 
Section 5.17.
Compliance with Laws
86


 
Section 5.18.
Intellectual Property; Licenses, Etc
86


 
Section 5.19.
Solvency
86


 
Section 5.20.
Casualty, Etc
86


 
Section 5.21.
Labor Matters
86


 
Section 5.22.
Collateral Documents
87


 
Section 5.23.
Use of Proceeds
87


 
Section 5.24.
Coal Act; Black Lung Act
87


 
Section 5.25.
Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions
87


ARTICLE 6
AFFIRMATIVE COVENANTS
88


 
Section 6.01.
Financial Statements
88


 
Section 6.02.
Certificates; Other Information
88


 
Section 6.03.
Notices
91


 
Section 6.04.
Payment of Obligations
91


 
Section 6.05.
Preservation of Existence, Etc
91


 
Section 6.06.
Maintenance of Properties
92


 
Section 6.07.
Maintenance of Insurance
92


 
Section 6.08.
Compliance with Laws
92


 
Section 6.09.
Books and Records
92


 
Section 6.10.
Inspection Rights; Field Exams; Appraisals
93


 
Section 6.11.
Use of Proceeds
94










--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
PAGE




 
Section 6.12.
Covenant to Guarantee Obligations and Give Security
94


 
Section 6.13.
Compliance with Environmental Laws
96


 
Section 6.14.
Preparation of Environmental Reports
97


 
Section 6.15.
Further Assurances
97


 
Section 6.16.
Certain Long Term Liabilities and Environmental Reserves
97


 
Section 6.17.
Mining Financial Assurances
97


 
Section 6.18.
Administration of Accounts
97


 
Section 6.19.
Cash Management System
97


 
Section 6.20.
Post-Closing Obligations
98


ARTICLE 7
NEGATIVE COVENANTS
98


 
Section 7.01.
Liens
99


 
Section 7.02.
Indebtedness
103


 
Section 7.03.
Investments
109


 
Section 7.04.
Fundamental Changes
112


 
Section 7.05.
Dispositions
112


 
Section 7.06.
Restricted Payments
113


 
Section 7.07.
Change in Nature of Business
114


 
Section 7.08.
Transactions With Affiliates
114


 
Section 7.09.
Burdensome Agreements
116


 
Section 7.10.
Use of Proceeds
116


 
Section 7.11.
Minimum Fixed Charge Coverage Ratio
116


 
Section 7.12.
Amendments of Organizational Documents
116


 
Section 7.13.
Accounting Changes
116


 
Section 7.14.
Prepayments, Etc. of Indebtedness
116


ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
117


 
Section 8.01.
Events of Default
117


 
Section 8.02.
Remedies Upon Event of Default
119


 
Section 8.03.
Application of Funds
119


ARTICLE 9
ADMINISTRATIVE AGENT
120


 
Section 9.01.
Appointment
120


 
Section 9.02.
Delegation of Duties
121


 
Section 9.03.
Liability of Agents
121


 
Section 9.04.
Reliance by the Administrative Agent
122


 
Section 9.05.
Notice of Default
123


 
Section 9.06.
Credit Decision; Disclosure of Information by Agents
123


 
Section 9.07.
Indemnification of the Administrative Agent
124


 
Section 9.08.
Withholding Tax
124


 
Section 9.09.
Administrative Agent in Its Individual Capacity
124


 
Section 9.10.
Resignation by the Administrative Agent
126


 
Section 9.11.
Administrative Agent May File Proofs of Claim
127










--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
PAGE




 
Section 9.12.
Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
agree:
127


 
Section 9.13.
Arrangers and Bookrunners
128


 
Section 9.14.
Appointment of Supplemental Collateral Agents
128


 
Section 9.15.
Reports and Financial Statements. By signing this Agreement, each Lender and
each L/C Issuer:
129


 
Section 9.16.
Posting of Approved Electronic Communications
130


ARTICLE 10
GUARANTEE
131


 
Section 10.01.
Guarantee
131


 
Section 10.02.
Right of Contribution
132


 
Section 10.03.
No Subrogation
132


 
Section 10.04.
Amendments, etc. with Respect to the Borrower Obligations
132


 
Section 10.05.
Guarantee Absolute and Unconditional
132


 
Section 10.06.
Waiver by Guarantors
134


 
Section 10.07.
Releases
134


 
Section 10.08.
Subordination of Other Obligations
135


 
Section 10.09.
Authority of Guarantors or Borrowers
135


 
Section 10.10.
Financial Condition of Borrowers
135


 
Section 10.11.
Taxes and Payments
135


 
Section 10.12.
Assignments
135


 
Section 10.13.
Reinstatement
135


 
Section 10.14.
Keepwell
136


ARTICLE 11
MISCELLANEOUS
136


 
Section 11.01.
Amendments, Etc
136


 
Section 11.02.
Notices; Effectiveness; Electronic Communications
138


 
Section 11.03.
No Waiver; Cumulative Remedies
139


 
Section 11.04.
Expenses; Indemnity; Damage Waiver
139


 
Section 11.05.
Payments Set Aside
142


 
Section 11.06.
Successors and Assigns
142


 
Section 11.07.
Treatment of Certain Information; Confidentiality
145


 
Section 11.08.
Right of Setoff
146


 
Section 11.09.
Interest Rate Limitation
146


 
Section 11.10.
Counterparts; Integration; Effectiveness
147


 
Section 11.11.
Survival of Representations and Warranties
147


 
Section 11.12.
Severability
147


 
Section 11.13.
Replacement of Lenders
147


 
Section 11.14.
Governing Law; Jurisdiction; Etc
148


 
Section 11.15.
Waiver of Jury Trial
149


 
Section 11.16.
Designation of Secured Hedge Agreements
149


 
Section 11.17.
No Advisory or Fiduciary Responsibility
149










--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
PAGE




 
Section 11.18.
Joint and Several Liability
150


 
Section 11.19.
Contribution and Indemnification Among the Borrowers
151


 
Section 11.20.
Agency of the Administrative Borrower for Each Other Borrower
152


 
Section 11.21.
USA Patriot Act Notice
152


 
Section 11.22.
Time of the Essence
152


 
Section 11.23.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
152


 
Section 11.24.
Terms of ABL Intercreditor Agreement
153


 
Section 11.25.
No Novation
153


 
Section 11.26.
Reaffirmation
153












--------------------------------------------------------------------------------










SCHEDULES
 
 
 
 
 
1.01(a)
 
Guarantors
1.01(b)
 
Commitments and L/C Sublimit
5.06
 
Litigation
5.08(a)
 
Material Leased Real Property
5.08(b)
 
Material Owned Real Property
5.08(c)
 
Subsidiaries
5.09
 
Environmental Matters
5.14
 
Subsidiaries and Other Equity Investments; Loan Parties
5.18
 
Intellectual Property Matters
5.21
 
Labor Matters
6.20
 
Post-Closing Obligations
7.01
 
Existing Liens
7.02
 
Existing Indebtedness
7.03
 
Existing Investments
11.02
 
Agents' Offices, Certain Addresses for Notices
 
 
 
EXHIBITS
 
 
 
 
Form of
A
 
Borrowing Notice
B
 
Notice of Conversion or Continuation
C
 
Note
D
 
Swingline Loan Notice
E
 
Compliance Certificate
F
 
Assignment and Acceptance
G
 
Borrowing Base Certificate
H
 
Security Agreement
I
 
Perfection Certificate
J
 
Perfection Certificate Supplement
K
 
Assumption Agreement
L
 
Solvency Certificate








--------------------------------------------------------------------------------






AMENDED AND RESTATED ASSET-BASED REVOLVING CREDIT AGREEMENT
This AMENDED AND RESTATED ASSET-BASED REVOLVING CREDIT AGREEMENT (this
“Agreement”) is entered into as of October 15, 2018, among WARRIOR MET COAL,
INC., a Delaware corporation (“Holdings”), WARRIOR MET COAL INTERMEDIATE HOLDCO,
LLC, a Delaware limited liability company (“Intermediate Holdco”), WARRIOR MET
COAL GAS, LLC, a Delaware limited liability company (“WMC Gas”), WARRIOR MET
COAL MINING, LLC, a Delaware limited liability company (“WMC Mining”), WARRIOR
MET COAL TRI, LLC, a Delaware limited liability company (“WMC Tri”), WARRIOR MET
COAL BCE, LLC, a Delaware limited liability company (“WMC BCE”), WARRIOR MET
COAL LAND, LLC, a Delaware limited liability company (“WMC Land”), WARRIOR MET
COAL WV, LLC, a Delaware limited liability company (“WMC WV”), and WARRIOR MET
COAL LA, LLC, a Delaware limited liability company (“WMC LA”, and together with
Holdings, Intermediate Holdco, WMC Gas, WMC Mining, WMC Tri, WMC BCE, WMC Land,
WMC WV, the “Borrowers”), each Guarantor party hereto, each lender from time to
time party hereto, CITIBANK, N.A., as administrative agent and collateral agent
(in such capacities, the “Administrative Agent”), CITIBANK, N.A., as Swingline
Lender, and CITIBANK, N.A. and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as L/C
Issuers.
INTRODUCTORY STATEMENT
WHEREAS, on July 15, 2015, Walter Energy, Inc., a Delaware corporation
(“Walter”), and certain Subsidiaries of Walter (as debtors and
debtors-in-possession, collectively, the “Debtors” and each individually, a
“Debtor”), commenced cases under chapter 11 of title 11 of the Bankruptcy Code
in the United States Bankruptcy Court for the Northern District of Alabama;
WHEREAS, Holdings will acquire, directly or indirectly, a material portion of
the operating assets of the Debtors in a sale of assets under section 363 of the
Bankruptcy Code (the “Acquisition”), pursuant to the terms and subject to the
conditions set forth in that certain Amended and Restated Asset Purchase
Agreement, dated as of March 31, 2016 (the “Acquisition Agreement”), by and
among Holdings, the Buyer Designees (as defined therein), Walter and certain
subsidiaries of Walter, as sellers, which Acquisition shall be consummated in
accordance with the order of the Bankruptcy Court, entered on January 8, 2016
(the “Sale Order”), approving the Acquisition;
WHEREAS, pursuant to the terms and subject to the conditions set forth in that
certain Rights Offering Commitment Letter, dated as of March 14, 2016 (the
“Equity Commitment Letter”), by and among the Commitment Parties (as defined
therein) and Holdings, Holdings will conduct one or more rights offerings in
which it will offer to certain eligible holders of its Equity Interests certain
nontransferable, non-certificated rights (i) to purchase, substantially
concurrently with the consummation of the Acquisition, the common Equity
Interests of Holdings (such rights offering and the purchase of such common
Equity Interests pursuant thereto, collectively, the “Initial Rights Offering”)
having a purchase price in an aggregate amount not less than $197,000,000 (the
“Minimum Rights Offering Amount”) and (ii) to irrevocably commit to purchase,
following the Closing Date, certain additional common Equity Interests of
Holdings having a purchase price in an aggregate amount equal to $99,000,000, in
one or more capital raising transactions at such date and on the terms and
subject to the conditions as determined by a vote of a Board Supermajority (as
defined therein); and
WHEREAS, the Borrowers have previously entered into that certain Asset-Based
Revolving Credit Agreement, dated as of April 1, 2016 (as amended, restated,
amended and restated supplemented or otherwise modified from time to time prior
to the date hereof, the “Existing Credit Agreement”), among the Borrowers, each
Guarantor party thereto, each lender from time to time party thereto, the
Administrative Agent, the





--------------------------------------------------------------------------------





Swingline Lender, and the L/C Issuers, providing for a senior secured
asset-based revolving credit facility in an aggregate principal amount of
$100,000,000 (the “Existing Facility”) as set forth therein.
WHEREAS, the Borrowers have requested the amendment and restatement of the
Existing Credit Agreement in the form hereof, to among other things, to increase
the commitments under the Existing Facility to an aggregate principal amount of
$125,000,000 (the “Facility”). All of the Borrowers’ obligations under the
Facility are to be guaranteed by the Guarantors. The Lenders and Agent are
willing to amend and restate the Existing Credit Agreement and extend or
continue, as the case may be, such credit to the Borrowers on the terms and
subject to the conditions set forth herein.
Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“ABL Intercreditor Agreement” shall mean that certain Intercreditor Agreement,
dated as of November 2, 2017 among Citibank, N.A., as Initial ABL Agent,
Wilmington Trust, National Association, as Initial Term Agent and each
additional term debt agent from time to time party thereto.
“ABL Priority Collateral” means all rights, title and interests of each Loan
Party in the following Collateral, in each case, whether now owned or existing
or hereafter acquired or arising and wherever located, including, without
duplication, (a) all rights of each Loan Party to receive moneys due and to
become due under or pursuant to the following, (b) all rights of each Loan Party
to receive return of any premiums for or Proceeds of any insurance, indemnity,
warranty or guaranty with respect to the following or to receive condemnation
Proceeds with respect to the following, (c) all claims of each Loan Party for
damages arising out of or for breach of or default under any of the following,
and (d) all rights of each Loan Party to terminate, amend, supplement, modify or
waive performance under any of the following, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder:
(i)    all Accounts, but solely for purposes of this clause (i), excluding
rights to payment for any property which specifically constitutes Non-ABL
Priority Collateral that has been sold, leased, licensed, assigned or otherwise
disposed of; provided, however, that, for the avoidance of doubt, all rights to
payment arising from any sale, lease, license, assignment or other disposition
of Inventory or Goods (other than Fixtures or Equipment) or the provision of
services shall constitute ABL Priority Collateral;
(ii)    all Chattel Paper;
(iii)    all Deposit Accounts, Securities Accounts and all other demand,
deposit, time, savings, cash management, passbook and similar accounts
maintained with any bank or other financial institution (other than to the
extent any such Deposit Accounts, Securities Accounts or other accounts solely
contain identifiable Proceeds of any Non-ABL Priority Collateral) and all cash,
money, securities, Instruments and other investments deposited or required to be
deposited in any of the foregoing;


2



--------------------------------------------------------------------------------





(iv)    all Inventory and all rights to receive payments, indebtedness and other
obligations which arise as a result of the sale, lease or other disposition of
Inventory or Goods (in each case other than Fixtures or Equipment) or provision
of services, including the right to payment of interest or finance charges;
(v)    all cash, Money and Cash Equivalents (other than identifiable Proceeds of
any Non-ABL Priority Collateral) and (2) cash solely for so long as it is
pledged to third parties to the extent permitted under Section 7.01(f), (g) or
(s);
(vi)    to the extent evidencing or governing any of the items referred to in
the preceding clauses (i) through (v), all General Intangibles (excluding Equity
Interests and any Intellectual Property to the extent such Intellectual Property
is not attached to or necessary to sell any item of Inventory), letters of
credit (whether or not the respective letter of credit is evidenced by a
writing), Letter-of-Credit Rights, Instruments and Documents; provided that to
the extent any of the foregoing also relates to Non-ABL Priority Collateral,
only that portion related to the items referred to in the preceding clauses (i)
through (v) as being included in the ABL Priority Collateral shall be included
in the ABL Priority Collateral;
(vii)    to the extent relating to any of the items referred to in the preceding
clauses (i) through (vi), all insurance; provided that to the extent any of the
foregoing also relates to Non-ABL Priority Collateral, only that portion related
to the items referred to in the preceding clauses (i) through (vi) as being
included in the ABL Priority Collateral shall be included in the ABL Priority
Collateral;
(viii)    to the extent relating to any of the items referred to in the
preceding clauses (i) through (vii), all Supporting Obligations; provided that
to the extent any of the foregoing also relates to Non-ABL Priority Collateral,
only that portion related to the items referred to in the preceding clauses (i)
through (v) as being included in the ABL Priority Collateral shall be included
in the ABL Priority Collateral;
(ix)    to the extent relating to any of the items referred to in the preceding
clauses (i) through (viii), all Commercial Tort Claims; provided that to the
extent any of the foregoing also relates to Non-ABL Priority Collateral, only
that portion related to the items referred to in the preceding clauses (i)
through (viii) as being included in the ABL Priority Collateral shall be
included in the ABL Priority Collateral;
(x)    all books and records, including all books, databases, customer lists and
records related thereto and any General Intangibles at any time evidencing or
relating to any of the foregoing; and
(xi)    all cash Proceeds and, solely to the extent not constituting Non-ABL
Priority Collateral, non-cash Proceeds, products, accessions, rents and profits
of or in respect of any of the foregoing (including all insurance proceeds) and
all collateral security, guarantees and other collateral support given by any
Person with respect to any of the foregoing.
For the avoidance of doubt, no Excluded Asset shall constitute ABL Priority
Collateral.
“Acceptable Credit Support” means (a) a credit insurance policy satisfactory to
the Administrative Agent in its Reasonable Credit Judgment (including, without
limitation, as to the creditworthiness of the insurance company issuing such
policy, the scope and amount of coverage, any deductibles and any other


3



--------------------------------------------------------------------------------





terms and conditions applicable thereto), so long as the limits and terms of
such credit insurance policy are being complied with and for which the
Administrative Agent is named as the beneficiary, loss payee or additional
insured so as to insure that the Administrative Agent has the right to receive
payments thereunder or (b) an irrevocable letter of credit satisfactory to the
Administrative Agent in its Reasonable Credit Judgment (including, without
limitation, as to the issuer or domestic confirming bank with respect thereto,
and the form and substance thereof), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent,
provided that all such credit insurance policies and letters of credit delivered
as of the Closing Date shall constitute Acceptable Credit Support.
“Accommodation Payment” has the meaning specified in Section 11.19.
“Account” has the meaning specified in the UCC.
“Account Debtor” has the meaning given to such term in the UCC.
“Accounting Change” means a change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.
“Acquisition” has the meaning specified in the Introductory Statement.
“Acquisition Agreement” has the meaning specified in the Introductory Statement.
“Acquired Indebtedness” means, with respect to any specified Person: (1)
Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Subsidiary of such
specified Person, and (2) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person, in each case, that is not created or incurred
in connection with, or in contemplation of, the applicable merger,
consolidation, amalgamation, acquisition or similar transaction. Acquired
Indebtedness will be deemed to have been incurred, with respect to clause (1) of
the preceding sentence, on the date such Person becomes a Subsidiary and, with
respect to clause (2) of the preceding sentence, on the date of consummation of
such acquisition of such assets.
“Activities” has the meaning specified in Section 9.09(b).
“Additional Lender” has the meaning specified in Section 2.15(b).
“Administrative Agent” has the meaning specified in the preamble hereto.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account of the Administrative Agent as the Administrative Agent may from time to
time notify to the Borrowers and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
reasonably acceptable to the Administrative Agent.
“Agent Affiliate” has the meaning specified in Section 9.16(c).
“Agent’s Group” has the meaning specified in Section 9.09(b).
“Agent Parties” has the meaning specified in Section 11.02(c).


4



--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agreement” has the meaning assigned in the preamble hereto.
“Anti-Corruption Laws” means all Laws of any jurisdiction applicable to Holdings
or any of its Subsidiaries from time to time concerning or relating to bribery
or corruption, including without limitation the Foreign Corrupt Practices Act of
1977, 15 U.S.C. §§ 78dd-1, et seq.
“Anti-Money Laundering Laws” means all Laws of any jurisdiction applicable to
Holdings or any of its Subsidiaries from time to time concerning or relating to
money laundering, including, without limitation, the Patriot Act.
“Anti-Terrorism Laws” means Title III of the USA Patriot Act, the Trading with
the Enemy Act, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto.
“Applicable Percentage” means, with respect to any Lender, the percentage
(carried out to the ninth decimal place) of the Facility represented by such
Lender’s Commitment at such time (or, if the Commitment of each Lender shall
have been terminated or expired, then the percentage of Total Outstandings
represented by the aggregate Outstanding Amount of such Lender’s Loans and L/C
Obligations). The initial Applicable Percentage of each Lender in respect of the
Facility is set forth on Schedule 1.01(b) or in the Assignment and Acceptance
pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, as of any date of determination, a per annum rate equal
to the rate set forth below under the applicable Type of Loan and opposite the
applicable Availability, based on the average daily Availability during the
fiscal quarter most recently ended immediately preceding such date, as a
percentage of the Maximum Revolving Credit:
CATEGORY
AVERAGE QUARTERLY AVAILABILITY (% OF MAXIMUM REVOLVING CREDIT)
EUROCURRENCY LOANS
BASE RATE LOANS
I
Greater than or equal to 66%
1.50%
0.50%
II
Less than 66% and greater than or equal to 33%
1.75%
0.75%
III
Less than 33%
2.00%
1.00%



Changes in the Applicable Rate resulting from a change in Availability shall
become effective as to all Loans, Swingline Loans, L/C Obligations and
Protective Advances upon delivery by the Borrowers to the Administrative Agent
of a new Borrowing Base Certificate pursuant to Section 6.02(i) in respect of
the calendar month ending on the last day of such fiscal quarter.
Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Availability), if the Borrowers shall fail to deliver such
Borrowing Base Certificate within any of the time periods specified in Section
6.02(i), the Applicable Rate from and including the 20th day after the end of
the applicable month or, during a Liquidity Period, the 3rd


5



--------------------------------------------------------------------------------





Business Day after the end of the applicable week, as the case may be, to but
not including the date the Borrowers deliver to the Administrative Agent such
Borrowing Base Certificate shall equal the highest possible Applicable Rate
provided for by this definition.
“Appraisal” means, as applicable, (i) the appraisal delivered to the
Administrative Agent on or prior to the Closing Date, or (ii) any appraisal in
form and substance reasonably satisfactory to the Administrative Agent delivered
to the Administrative Agent pursuant to Section 6.10(b).
“Approved Appraiser” means one of Hilco, Great American or Sector 3, as selected
by the Administrative Agent in its sole discretion.
“Approved Field Examiner” means one of the Administrative Agent (or any of its
Affiliates), FTI, Hilco, WeiserMazars or Riveron, as selected by the
Administrative Agent in its sole discretion.
“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Agreement, any joinder to any Collateral Document and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any notice of Borrowing, conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.06 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article 4 or any other condition to any Borrowing
hereunder or any condition precedent to the effectiveness of this Agreement.
“Approved Electronic Platform” has the meaning specified in Section 9.16(a).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means each of Citigroup Global Markets Inc. and Credit Suisse
Securities (USA) LLC, in each case, in its respective capacity as joint lead
arranger and joint bookrunner.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent,
substantially in the form of Exhibit F or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Availability” means, at any time of determination, the Maximum Revolving Credit
at such time minus the Total Outstandings at such time.


6



--------------------------------------------------------------------------------





“Availability Period” means the period from and including the Closing Date to
but not including the Termination Date.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.04(c)(iii).
“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.04(c)(iv).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Base Rate” means, for any day, in relation to a Loan in Dollars, a rate per
annum equal to, the highest of (a) the rate of interest in effect for such day
publicly announced from time to time by the Administrative Agent as its “prime
rate” in effect in New York, New York; each change in such prime rate shall be
effective on the date such change is publicly announced as effective, (b) the
Federal Funds Rate for such day plus 0.50% and (c) the Eurocurrency Rate
applicable for an Interest Period of one month plus 1.00%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Beneficiary” means the Administrative Agent and each Arranger, Lender and L/C
Issuer.
“Black Lung Act” means the Black Lung Benefits Act of 1972, 30 U.S.C. §§ 901, et
seq., the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 801, et seq.,
the Black Lung Benefits Reform Act of 1977, Pub. L. No. 95-239, 92 Stat. 95
(1978), and the Black Lung Benefits Amendments of 1981, Pub. L. No. 97-119,
Title 11, 95 Stat. 1643, in each case as amended.
“Black Lung Liability” means any liability or benefit obligations related to
black lung claims and benefits under the Black Lung Act, and liabilities and
benefits related to pneumoconiosis, silicosis, exposure to isocyanates or other
lung disease arising under any federal or state law.
“Blocked Account Agreement” means, with respect to any Deposit Account,
Securities Account, Commodities Contract or Commodities Account of any Loan
Party, an agreement among the Administrative Agent, such Loan Party and such
depository bank, securities intermediary or commodity intermediary, as
applicable, sufficient to grant “control” to the Administrative Agent (a) under
9-104 of the UCC with respect


7



--------------------------------------------------------------------------------





to any Deposit Account, (b) under 9-106 of the UCC with respect to any
Commodities Contract or Commodities Account or (c) under 8-106 of the UCC with
respect to any Securities Account.
“Borrower Materials” has the meaning specified in Section 9.16(e).
“Borrower Obligations” means the Obligations of the Borrowers.
“Borrower Representative” has the meaning specified in Section 11.20.
“Borrowers” has the meaning specified in the preamble hereto.
“Borrowing” means any (a) borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Lenders, (b) Swingline Loan or (c) Protective
Advance.
“Borrowing Base” means, at any time:
(a)    the sum of:
(i)    eighty-five percent (85%) of the Eligible Billed Accounts of the
Borrowers (or, to the extent any such Eligible Billed Accounts are supported by
Acceptable Credit Support, 90% of such Eligible Billed Accounts), plus
(ii)    seventy-five percent (75%) of the Eligible Unbilled Accounts of the
Borrowers; provided, in no event shall the aggregate amount included in the
Borrowing Base under this clause (ii) exceed either (A) $25,000,000 or (B) an
amount equal to 50.0% of the aggregate amount of Eligible Billed Accounts and
Eligible Unbilled Accounts included in the Borrowing Base under clauses (i) and
(ii), respectively, at such time, plus
(iii)    the lesser of (A) eighty-five percent (85%) of the remainder of (x)
Inventory Value of the Eligible Coal Inventory of the Borrowers minus (y) the
Lower of Cost or Market Reserve and any other Reserves established or maintained
by the Administrative Agent in its Reasonable Credit Judgment in respect of any
Eligible Coal Inventory of the Borrowers and (B) eighty-five percent (85%) of
the Net Orderly Liquidation Value of the Eligible Coal Inventory of the
Borrowers; provided, in no event shall the aggregate amount included in the
Borrowing Base under this clause (iii) exceed 50.0% of the aggregate amount of
the Borrowing Base in effect at such time, plus
(iv)    eighty-five percent (85%) of the Net Orderly Liquidation Value of any
Eligible Supplies Inventory of the Borrowers; provided, in no event shall the
aggregate amount included in the Borrowing Base under this clause (iv) exceed
7.5% of the aggregate amount of the Borrowing Base in effect at such time, plus
(v)    one hundred percent (100%) of Qualified Cash of the Borrowers,
minus
(b)    to the extent not included in the calculation of clauses (a)(i) through
(a)(v) above, inclusive, any Reserves then in effect.


8



--------------------------------------------------------------------------------





For the avoidance of doubt, the specified percentage set forth in this
definition of “Borrowing Base” will not be reduced without the consent of the
Borrowers.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit G (with such changes therein as may be required by the Administrative
Agent, in its Reasonable Credit Judgment, to reflect the components of, and
Reserves against, the Borrowing Base from time to time), executed and certified
as accurate and complete by a Responsible Officer of Holdings, which shall
include detailed calculations as to the Borrowing Base as reasonably requested
by the Administrative Agent.
“Borrowing Base Collateral” means the Collateral of the Loan Parties of the type
included in clauses (a)(i) through (a)(v), inclusive, of the definition of
“Borrowing Base”.
“Borrowing Notice” means a notice of a Borrowing, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.
“Business” has the meaning specified in Section 5.09(b).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Rate Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased substantially concurrently with the
trade-in of existing equipment or with insurance proceeds shall be included in
Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such equipment for
the equipment being traded in at such time, the proceeds of such asset sale or
the amount of such insurance proceeds, as the case may be.
“Capital Lease Obligations” means of any Person as of the date of determination,
the aggregate liability of such Person under Financing Leases reflected as
liability on a balance sheet of such Person prepared in accordance with GAAP.
“Cash Collateralize” or “Cash Collateralization” has the meaning specified in
Section 2.04(h).
“Cash Equivalents” means any of the following types of Investments:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the federal government of the United States of America or any agency
or instrumentality thereof having maturities of not more than 12 months from the
date of acquisition thereof;
(b)    time deposits or eurodollar time deposits with, or overnight bank
deposits and bankers’ acceptances of, any (i) Lender or (ii) commercial bank
that is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, any foreign bank, or its branches
or agencies (fully protected against currency fluctuations) that, at the time of
acquisition, are rated at least “A-1” by


9



--------------------------------------------------------------------------------





S&P or “P-1” by Moody’s, in each case with maturities of not more than twelve
months from the date of acquisition thereof;
(c)    (i) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) entered into with any
financial institution meeting the qualifications specified in clause (b) above
or (ii) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America, in each case maturing within 12 months or less from the date
of acquisition, provided, that the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions With Securities Dealers and Others, as adopted by the Comptroller
of the Currency on October 31, 1985;
(d)    commercial paper issued by any Person rated at least “A-1” by S&P or
“P-1” by Moody’s, in each case with maturities of not more than 270 days from
the date of acquisition thereof; and
(e)    shares of any money market fund that (i) has at least 95% of its assets
invested continuously in the types of investments referred to in clauses (a),
(b), (c) and (d) above, (ii) has net assets whose value exceeds $500,000,000 and
(iii) is rated at least “A-1” by S&P or “P-1” by Moody’s.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means (a) a Lender or an Affiliate of a Lender that is a
party to a Cash Management Agreement on the Closing Date or (b) any Person that,
at the time it enters into a Cash Management Agreement, is a Lender or an
Affiliate of a Lender, in each case, in its capacity as a party to such Secured
Cash Management Agreement.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the enactment, adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority required to be complied with by any Lender (including the
Swingline Lender) or any L/C Issuer, or by any office of such Lender or such L/C
Issuer or by such Lender’s or such L/C Issuer’s holding company, if any;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.. 111-203,
H.r. 4173) and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following events:
(a)    at any time prior to a Qualifying IPO of Holdings, the Permitted Holders
shall fail to own, directly or indirectly, beneficially and of record, and have
the right to vote, or the right to


10



--------------------------------------------------------------------------------





cause to be voted, Equity Interests in Holdings representing at least a majority
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Holdings;
(b)    at any time after a Qualifying IPO of Holdings, an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) (other than Permitted Holders) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 35% of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully-diluted basis; or
(c)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Holdings after the
date of this Agreement cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body.
“Chattel Paper” has the meaning specified in the UCC.
“Closing Date” means April 1, 2016.
“Coal” means coal owned by Holdings or any of its Subsidiaries, or coal that
Holdings or any of its Subsidiaries has the right to extract, in each case
located on, under or within, or produced or severed from the Real Property owned
by, or leased or licensed to, Holdings or any of its Subsidiaries.
“Coal Act” means the Coal Industry Retiree Health Benefit Act of 1992, 26 U.S.C.
§§ 9701, et seq., as amended.
“Coal Inventory” means any Inventory consisting of coal; provided, that in the
case of any such Inventory that constitutes raw coal, such raw coal Inventory
shall be converted to the “clean coal equivalent” quantity thereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the property of the Loan Parties (other than Excluded
Assets as defined in the Security Agreement) that is, under the terms of the
Collateral Documents, subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties as security for the Obligations (it being
understood and agreed that the Collateral shall include both the ABL Priority
Collateral and the Non-ABL Priority Collateral).
“Collateral Account” means the account established by, and under the sole
dominion and control of, the Administrative Agent maintained with the
Administrative Agent or a bank affiliate of the Administrative Agent or any
other bank reasonably acceptable to the Administrative Agent and designated by
the Borrowers as the “Warrior Met Coal Collateral Account”.


11



--------------------------------------------------------------------------------





“Collateral Agent” means Citibank, N.A., in its capacity as the collateral
agent.
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and each of the mortgages, collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties as security for
the Obligations.
“Commercial Tort Claim” has the meaning specified in the UCC.
“Commitment” means, as to each Lender, the amount set forth under the caption
“Commitment” opposite such Lender’s name on Schedule 1.01(b), or, as the case
may be, opposite such caption in the Assignment and Acceptance pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Commitments as of the Effective Date is $125,000,000.
“Commodities Account” has the meaning specified in the UCC.
“Commodities Contact” has the meaning specified in the UCC.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Commitment Fee” has the meaning specified in Section 2.10(a).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
“Consolidated EBITDA” means, with respect to Holdings and its Subsidiaries on a
consolidated basis, for any period, the sum of:
(a)    Consolidated Net Income for such period; plus
(b)    to the extent deducted in calculating such Consolidated Net Income,
without duplication, (i) all consolidated interest expense, determined in
accordance with GAAP, for such period, (ii) all charges against income for such
period for federal, state and local Taxes, including franchise and excise Taxes,
(iii) depreciation and depletion expenses for such period (including, without
limitation, amortization of intangibles, deferred financing fees and any
amortization included in pension, other post-employment benefits or other
employee benefit expenses, but excluding amortization of prepaid cash expenses
that were paid in a prior period), (iv) amortization expenses for such period,
(v) non-recurring fees, costs and expenses related to closing of the Facility,
(vi) non-cash stock based compensation expense, and non-cash expenses or losses
and other non-cash charges incurred during such period (excluding any non-cash
charges representing an accrual of, or reserve for, cash charges to be paid
within the next twelve months or inventory write downs), (vii) any non-cash
losses from foreign currency transactions (including losses related to currency
remeasurements of Indebtedness) for such period, to the extent that such losses
were deducted in calculating Consolidated Net Income, (viii) non-cash purchase
accounting adjustments, including but not limited to, the amortization of
inventory, (ix) nonrecurring or unusual losses, business optimization expenses,
charges, costs or expenses or any other restructuring charges (which, for the
avoidance of doubt, shall include plant closure, retention, severance, systems
establishment costs, excess pension charges, other post-


12



--------------------------------------------------------------------------------





employment benefits, black lung settlement, curtailment or other excess charges
and fees, expenses, charges or premiums related to any offering or modification
of Indebtedness of such Person permitted to be incurred), (x) any losses
attributable to early extinguishment of Indebtedness, (xi) all non-cash
impairment charges or non-cash charges resulting from amortization of
intangibles, (xii) any net after-Tax loss from disposed, abandoned, transferred,
closed or discontinued operations or fixed assets and any net after-Tax losses
on disposal or disposed, abandoned, transferred, closed or discontinued
operations or fixed assets, (xiii) [reserved], (xiv) the non-cash portion of
“straight-line” rent expense, and (xv) accretion of asset retirement obligations
in accordance with Accounting Standards Codifications 410 Asset Retirement and
Environmental Obligations, and any similar accounting in prior periods; minus
(c)    to the extent included in calculating such Consolidated Net Income,
without duplication, (i) extraordinary gains, (ii) non-cash gains and other
non-cash income, (iii) any non-cash gains from foreign currency transactions
(including gains related to currency remeasurements of Indebtedness) for such
period, to the extent that such gains were taken into account in computing
Consolidated Net Income, (iv) gains attributable to early extinguishment of
Indebtedness, (v) any net after-Tax income from disposed, abandoned,
transferred, closed or discontinued operations or fixed assets and any net
after-Tax gains on disposal or disposed, abandoned, transferred, closed or
discontinued operations or fixed assets and (vi) the cash portion of “straight
line” rent expense which exceeds the amount expensed in respect of such rent
expense.
“Consolidated Net Income” means, for any period, in respect of Holdings and its
Subsidiaries on a consolidated basis, an amount equal to the sum of the net
income (or loss), determined in accordance with GAAP, before any reduction in
respect of preferred stock dividends, and excluding the cumulative effect of any
change in accounting principles made in such period in accordance with GAAP,
which affects Consolidated Net Income.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, document, mortgage, deed of trust,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.
“Consolidated Total Assets” means, on any date, the consolidated total assets of
Holdings and its Subsidiaries as set forth on the consolidated balance sheet of
Holdings at such date, determined in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Account” has the meaning specified in Section 6.19.
“Credit Extension” means each of the following: (a) a Borrowing or (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Debtors” has the meaning specified in the introductory statement.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


13



--------------------------------------------------------------------------------





“Default Rate” means, at any time:
(a)     when used with respect to any of the Obligations (other than
Eurocurrency Rate Loans and Letter of Credit Fees), an interest rate equal to
(i) the Base Rate plus (ii) the Applicable Rate applicable to Base Rate Loans
(whether or not any Base Rate Loans are outstanding at such time) plus (iii)
2.00% per annum;
(b)    when used with respect to any Eurocurrency Rate Loan, an interest rate
equal to (i) the interest rate (including any Applicable Rate) otherwise
applicable to such Eurocurrency Rate Loan plus (ii) 2.00% per annum; and
(c)    when used with respect to Letter of Credit Fees, a rate equal to (i) the
Applicable Rate applicable to Base Rate Loans (whether or not any Base Rate
Loans are outstanding at such time) plus (ii) 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
any of the Borrowers, the Administrative Agent, any L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or any of the Borrowers, to
confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) upon delivery of written notice of such determination to the Borrowers,
each L/C Issuer, the Swingline Lender and each Lender.


14



--------------------------------------------------------------------------------





“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Deposit Account” has the meaning specified in the UCC.
“Designated Amount” has the meaning specified Section 11.16(a).
“Designation Notice” has the meaning specified in Section 11.16(a).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any Real Property Leases, notes or accounts receivable or
any rights and claims associated therewith and including any disposition of
property to a Delaware Divided LLC pursuant to a Delaware LLC Division.
“Disregarded Domestic Person” means any direct or indirect Domestic Subsidiary
(i) substantially all of the assets of which consist of the Equity Interests of
one or more Foreign Subsidiaries or (ii) that is treated as a disregarded entity
for U.S. federal income tax purposes that holds Equity Interests of one or more
Foreign Subsidiaries.
“Distribution Conditions” mean, at any time of determination, with respect to
any Restricted Payment, the satisfaction of each of the following conditions:
(a)    no Event of Default has occurred and is continuing or would immediately
result from the consummation of such Restricted Payment;
(b)    a Liquidity Period is not in effect at such time; and
(c)    the Borrowers shall have demonstrated compliance at the time of making
such Restricted Payment with either clause (i) or clause (ii) below:
(i)    (x) pro forma Availability immediately after giving effect to such
Restricted Payment (taking into account any Credit Extensions made to finance
such Restricted Payment) and (y) pro forma average Availability for the 30-day
period immediately preceding the making of such Restricted Payment (assuming
such Restricted Payment (and any Credit Extensions made to finance such
Restricted Payment) shall have occurred on the first day of such period), shall
be, in each case, greater than $21,875,000, or
(ii)    both (x)(1) pro forma Availability immediately after giving effect to
such Restricted Payment (taking into account any Credit Extensions made to
finance such Restricted Payment) and (2) pro forma average Availability for the
30-day period immediately preceding the making of such Restricted Payment
(assuming such Restricted Payment (and any Credit Extensions made to finance
such Restricted Payment) shall have occurred on the first day of such period),
shall be, in each case, greater than $18,750,000


15



--------------------------------------------------------------------------------





and (y) the Fixed Charge Coverage Ratio, on a pro forma basis, as of the last
day of the most recently ended Test Period (after giving pro forma effect to
such Restricted Payment and each other Restricted Payment that has occurred
since the beginning of such Test Period) shall not be less than 1.00 to 1.00.
“Document” has the meaning specified in the UCC.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of Holdings that is organized under
the laws of the United States, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01.
“Eligible Accounts” means, at any time of determination, the aggregate amount of
all Accounts due to any of the Borrowers; provided, that unless otherwise
approved from time to time in writing by the Administrative Agent in its sole
discretion, no Account shall constitute an Eligible Account if, without
duplication:
(a)    except as provided in clause (w) of this definition, such Account does
not arise from the sale of goods or the performance of services by any of the
Borrowers in the ordinary course of its business;
(b)    (i) such Account is contingent in any respect or for any reason, or the
applicable Borrower’s right to receive payment with respect to such Account is
subject to or contingent upon the satisfaction of any condition whatsoever
(other than the preparation and delivery of an invoice) or (ii) as to which the
applicable Borrower is prohibited by applicable Law from bringing and
maintaining an action in the courts of the state or other jurisdiction where the
Account Debtor is located;
(c)    the Account Debtor with respect to such Account (i) has or has asserted a
right of set-off, offset, deduction, defense, dispute, or counterclaim against
any of the Borrowers (unless such Account Debtor has entered into a written
agreement reasonably satisfactory to the Administrative Agent to waive such
set-off, offset, deduction, defense, dispute, or counterclaim rights), (ii) has
disputed its liability (whether by chargeback or otherwise) or made any claim
with


16



--------------------------------------------------------------------------------





respect to the Account or any other Account of any of the Borrowers which has
not been resolved, in each case of clause (i) and (ii), without duplication,
only to the extent of the amount of such actual or asserted right of set-off, or
the amount of such dispute or claim, as the case may be or (iii) is also a
creditor or supplier of any of the Borrowers or any of its respective
Subsidiaries (but only to the extent of such Borrower’s or such Subsidiary’s
obligations to such Account Debtor from time to time), in each case, unless such
Account Debtor has executed any non-offset agreement in form and substance
reasonably satisfactory to the Administrative Agent;
(d)    such Account is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for the sale of goods to or
services rendered for the applicable Account Debtor;
(e)    except in the case of any Unbilled Accounts, an invoice, in form and
substance consistent with such Borrower’s credit and collection policies, or
otherwise reasonably acceptable to the Administrative Agent, has not been sent
to the applicable Account Debtor in respect of such Account within 30 days of
such preparation or otherwise reported to the Administrative Agent as Collateral
(including Accounts identified as inactive, warranty or otherwise not
attributable to an Account Debtor);
(f)    such Account (i) is not owned by a Borrower or (ii) is subject to any
Lien, other than Permitted Liens;
(g)    such Account is the obligation of an Account Debtor that is (i) a
Borrower or any of its Affiliates, or any of their respective directors,
officers, employees or agents or (ii) a natural Person;
(h)    such Account (i) is subject to a partial payment plan, (ii) was not paid
in full, and any Borrower created a new receivable for the unpaid portion of
such Account or (iii) constitutes or is subject to chargebacks, debit memos and
other adjustments for unauthorized deductions;
(i)    such Account is created on cash on delivery terms, or on extended terms
and is due and payable more than 90 days from the invoice date thereof;
(j)    such Account (i) is not paid within 60 days following the original due
date or 90 days following the original invoice date or (ii) has been written off
the books of any of the Borrowers or has otherwise been designated on such books
as uncollectible;
(k)    the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due;
(l)    any Account Debtor obligated upon such Account is a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any provincial or territorial) receivership, insolvency relief or any
other Debtor Relief Law, unless the payment with respect to such Account is
supported by Acceptable Credit Support;
(m)    (i) with respect to such Account (or any other Account due from the
applicable Account Debtor), in whole or in part, a check, promissory note,
draft, trade acceptance, or other instrument for the payment of money has been
received, presented for payment and returned uncollected for any reason or (ii)
such Account is otherwise classified as a note receivable and the


17



--------------------------------------------------------------------------------





obligation with respect thereto is evidenced by a promissory note or other debt
instrument or agreement;
(n)    such Account is the obligation of an Account Debtor from whom 50% or more
of the face amount of all Accounts owing by such Account Debtor are ineligible
under clause (j) of this definition;
(o)    such Account is one as to which the Collateral Agent’s Lien attached
thereon, for the benefit of itself and the other Secured Parties, is not a valid
first priority perfected Lien (subject to Permitted Liens);
(p)    Accounts as to which any of the representations or warranties in the Loan
Documents with respect to such Accounts are untrue or inaccurate in any material
respect (or, with respect to representations or warranties that are qualified by
materiality, any of such representations and warranties are untrue or
inaccurate);
(q)    such Account is evidenced by a judgment, Instrument or Chattel Paper,
other than Instruments or Chattel Paper that are held by any of the Borrowers or
that have been delivered to the Administrative Agent;
(r)    such Account is payable in any currency other than Dollars;
(s)    the Account Debtor with respect to such Account (i) is not organized
under laws of the United States, any state thereof or the District of Columbia
or (ii) is not located, resident or domiciled in, or does not maintain its chief
executive office in, the United States; unless, in each case, (A) in the case of
this clause (A), subject to the prior written consent of the Administrative
Agent in its sole discretion, (x) the jurisdiction of organization of such
Account Debtor and its location, residence, domicile and jurisdiction of its
chief executive office are satisfactory to the Administrative Agent in its sole
discretion and (y) the applicable Borrower (1) has delivered a written notice,
in form and substance reasonably acceptable to the Administrative Agent, to such
Account Debtor that such Borrower has pledged or assigned to the Collateral
Agent a security interest in all or any portion of its rights to such Account
and the right to receive payments thereunder (each, a “Notification”) and (2)
has used commercially reasonable efforts to obtain an acknowledgement, in form
and substance reasonably acceptable to the Administrative Agent, to each
Notification from each such Account Debtor or (B) payment with respect to such
Account is supported by Acceptable Credit Support;
(t)    such Account is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or department, agency or
instrumentality thereof, unless the applicable Borrower has duly assigned its
rights to payments of such Account to the Administrative Agent pursuant to, and
has other complied with, the Federal Assignment of Claims Act of 1940, as
amended, and any other applicable state, county or municipal Law restricting
assignment thereof, which assignments and any related documents and filings,
shall be satisfactory to the Administrative Agent in its Reasonable Credit
Judgment;
(u)    such Account has been redated, extended, compromised, settled, adjusted
or otherwise modified or discounted, except discounts or modifications that are
granted by a Borrower in the ordinary course of business and that are reflected
in the calculation of the Borrowing Base;


18



--------------------------------------------------------------------------------





(v)    the Account Debtor with respect to such Account is located in a state of
the United States of America requiring the filing of a notice of business
activities report or similar report in order to permit a Borrower to seek
judicial enforcement in such state of payment of such Account, unless such
Borrower has qualified to do business in such state or has filed a notice of
business activities report or equivalent report for the then-current year or if
such failure to file and inability to seek judicial enforcement is capable of
being remedied without any material delay or material cost;
(w)    such Account was acquired or originated by a Person acquired in a
Permitted Acquisition or other Investment (until such time as the Administrative
Agent has completed a customary due diligence investigation as to such Accounts
and such Person, which investigation may, at the sole discretion of the
Administrative Agent, include an appraisal and/or field examination, and the
Administrative Agent is satisfied with the results thereof in its Reasonable
Credit Judgment);
(x)    such Account (i) represents a sale on a bill-and-hold, guaranteed sale,
sale and return, ship-and-return, sale on approval, consignment or other similar
basis or (ii) was made pursuant to any other agreement providing for repurchases
or return of any merchandise which has been claimed to be defective or otherwise
unsatisfactory;
(y)    any such Account that is the obligation of an Account Debtor that is, to
the knowledge of any Borrower or the Administrative Agent, a Sanctioned Person;
(z)    any such Account that is subject to a restriction on assignment that is
enforceable against third parties and that impairs the Collateral Agent’s Lien
on such Account or the Administrative Agent’s ability to enforce the Account;
(aa)    such Account is subject to any security deposit (to the extent received
from the applicable Account Debtor), progress payment, retainage or other
similar advance made by or for the benefit of the applicable Account Debtor, in
each case to the extent thereof;
(bb)    such Account was invoiced in advance of goods or services provided, (ii)
such Account was invoiced twice or more, or (iii) the associated revenue has not
been earned;
(cc)    except in the case of any Unbilled Accounts, the goods giving rise to
such Account have not been shipped and/or title has not been transferred to the
Account Debtor, or the Account represents a progress-billing or otherwise does
not represent a complete sale; for purposes hereof, “progress-billing” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to which the Account Debtor’s obligation to pay such invoice
is conditioned upon the completion by a Borrower of any further performance
under the contract or agreement; or
(dd)    such Account is otherwise unacceptable to the Administrative Agent in
its Reasonable Credit Judgment.
In determining the amount of any Account, the face amount of such Account shall
be reduced by, without duplication, to the extent not reflected in such face
amount, (A) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that any of the Borrowers may
be obligated to rebate to a customer pursuant to the terms of any written
agreement or understanding), (B) the aggregate amount of all limits and
deductions provided for in this definition and elsewhere in the Loan Documents,
if any, and


19



--------------------------------------------------------------------------------





(C) the aggregate amount of all cash received in respect of such Account but not
yet applied by a Borrower to reduce the amount of such Account.
Notwithstanding the foregoing, if at any time the aggregate amount of all
Accounts of any single Account Debtor and its Affiliates exceeds 25.0% of the
aggregate amount of all Eligible Accounts, then the Accounts of such Account
Debtor in excess of such percentage shall not be deemed “Eligible Accounts,”
unless such Account is supported by Acceptable Credit Support.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund that is, in the case of this clause (c) approved by each L/C
Issuer; and (d) any other Person (other than a natural person) that is, in the
case of this clause (d), approved by (i) the Administrative Agent, (ii) the
Swingline Lender, (iii) each L/C Issuer and (iv) unless an Event of Default
under Section 8.01(a), Section 8.01(f) or Section 8.01(g) has occurred and is
continuing, the Borrowers (each such approval not to be unreasonably withheld or
delayed, provided that the Borrowers shall be deemed to have consented to the
assignment to such Person if the Borrowers have not responded within 10 Business
Days of a request for such approval); provided, further, that in no event shall
any Borrower or its Subsidiaries or Defaulting Lender be an “Eligible Assignee”.
“Eligible Billed Account” means, at any time of determination, each Eligible
Account of the Borrowers for which an invoice has been sent to the applicable
Account Debtor with respect to such Eligible Account.
“Eligible Coal Inventory” means any Coal Inventory of the Borrowers that
constitutes Eligible Inventory.
“Eligible Inventory” means, at any time of determination, without duplication,
the Inventory Value of all Coal Inventory and Supplies Inventory of the
Borrowers at such time; provided, that unless otherwise from time to time
approved in writing by the Administrative Agent in its sole discretion, no
Inventory shall constitute Eligible Inventory if, without duplication:
(a)    the applicable Borrower does not have good and valid title to such
Inventory, free and clear of any Lien (other than Permitted Liens);
(b)    the Administrative Agent’s Lien on such Inventory, for the benefit of
itself and the other Secured Parties, is not a valid first priority perfected
Lien (subject to Permitted Liens);
(c)    any of the representations or warranties in the Loan Documents with
respect to such Inventory are untrue or inaccurate in any material respect (or,
with respect to representations or warranties that are qualified by materiality,
any of such representations and warranties are untrue or inaccurate);
(d)    such Inventory (i) is either not finished goods (other than raw or
unprocessed coal) or which constitutes work-in-process, packaging and shipping
material or bill-and-hold goods, (ii) constitutes goods held on consignment
(including any goods consigned at the location of a customer, supplier or
contractor, but that are accounted for in the Inventory balance of the
Borrowers) or (iii) constitutes goods which are not of a type held for sale in
the ordinary course of business (other than in respect of Supplies Inventory);
(e)    such Inventory is in-transit to or from a location not leased or owned by
a Borrower (it being understood that the Borrowers shall provide their best
estimate of the value of all such


20



--------------------------------------------------------------------------------





Inventory, which estimate is to be reflected in the Borrowing Base Certificate),
other than any Coal Inventory that is physically within the United States and
in-transit between the applicable coal mine and the Port of Mobile, Alabama;
(f)    such Inventory is not located in the United States of America;
(g)    such Inventory is located at any location leased by any of the Borrowers,
unless (i) the lessor has delivered to the Administrative Agent a Landlord Lien
Waiver as to such location or (ii) a Rent Reserve has been established by the
Administrative Agent in its Reasonable Credit Judgment (measured as of the most
recent practicable date);
(h)    such Inventory is located in any third-party storage facility or is
otherwise in the possession of a warehouseman or bailee (including any
repairman) and is not evidenced by a Document, unless (i) such third party,
warehouseman or bailee has delivered to the Administrative Agent a Landlord Lien
Waiver and such other documentation as the Administrative Agent may reasonably
require or (ii) a Rent Reserve has been established by the Administrative Agent
in its Reasonable Credit Judgment;
(i)    such Inventory is being processed or manufactured offsite (unless such
processor or manufacturer has delivered to the Administrative Agent a Landlord
Lien Waiver and such other documentation as the Administrative Agent may
reasonably require);
(j)    such Inventory was acquired or originated by a Person acquired in a
Permitted Acquisition or other Investment (until such time as the Administrative
Agent has completed a customary due diligence investigation as to such Inventory
and such person, which investigation may, at the sole discretion of the
Administrative Agent, include an inventory appraisal and/or field examination,
and the Administrative Agent is satisfied with the results thereof in its
Reasonable Credit Judgment);
(k)    except in the case of Supplies Inventory, such Inventory consists of
operating supplies, labels, packaging or shipping materials, cartons, repair
parts, labels or miscellaneous spare parts, nonproductive stores Inventory and
other such materials, in each case, not considered used for sale in the ordinary
course of business;
(l)    such Inventory is obsolete, slow-moving, nonconforming or unmerchantable
or is identified as a write-off, overstock or excess by any of the Borrowers;
(m)    any such Inventory, to the extent of any portion of the Inventory Value
thereof that is attributable to intercompany profit among the Borrowers or any
of their respective Affiliates (it being understood and agreed that the
applicable Borrower shall provide its best estimate of such Inventory Value to
the Administrative Agent, which Inventory Value shall be approved by the
Administrative Agent and reflected in the most recent Borrowing Base
Certificate);
(n)    any such Inventory as to which any of the Borrowers takes an unrecorded
book to physical inventory reduction based on the average of the most recent 12
months of physical inventory adjustments; or
(o)    such Inventory is otherwise unacceptable to the Administrative Agent in
its Reasonable Credit Judgment.


21



--------------------------------------------------------------------------------





“Eligible Supplies Inventory” means any Supplies Inventory of the Borrowers that
constitutes Eligible Inventory.
“Eligible Unbilled Account” means, at any time of determination, without
duplication, each Unbilled Account of the Borrowers which constitutes an
Eligible Account at such time; provided, that unless otherwise approved from
time to time in writing by the Administrative Agent in its sole discretion, no
Eligible Unbilled Account shall constitute an Eligible Unbilled Account if:
(a)    the entire amount of the relevant Coal Inventory pertaining to such
Unbilled Account has not, at such time, been loaded onto a shipping vessel at
the applicable port (or other shipping location used by the applicable
Borrower); and
(b)    such shipping vessel is scheduled to depart the relevant port or shipping
location to deliver such Coal Inventory to the applicable Account Debtor upon
completion of loading, and title and risk of loss to such Coal Inventory shall
have passed to the Account Debtor at or prior to such time.
“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora or fauna.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
concessions, grants, franchises, agreements or other governmental restrictions
or common law causes of action relating to (a) protection of the Environment or
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous materials, substances
or wastes into the Environment, (b) the SMCRA, (c) the MSHA, (d) human health as
affected by hazardous or toxic materials substances or wastes, (e) acid mine
drainage and (f) mining operations and activities to the extent relating to
protection of the Environment or Reclamation; provided, that “Environmental
Laws” do not include any laws relating to worker or retiree benefits, including
benefits arising out of occupational diseases.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the Environment, (e) Reclamation or (f) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permits” means any and all permits, licenses, registrations,
certifications, notifications, exemptions and any other authorization required
under any applicable Environmental Law (including, without limitation, those
necessary under any applicable Environmental Laws for the construction,
maintenance and operation of any coal mine or related processing facilities or
Reclamation).
“Equipment” has the meaning specified in the UCC.
“Equity Commitment Letter” has the meaning specified in the Introductory
Statement.


22



--------------------------------------------------------------------------------





“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any of the Borrowers within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any of the Borrowers or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in “endangered” or “critical” status or is in reorganization; (d) the filing of
a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any Lien pursuant to ERISA or
the Code with respect to any Pension Plan or any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any of the Borrowers or any of their respective ERISA Affiliates or
(g) the failure to meet the minimum funding standard of Section 412 of the Code
with respect to a Pension Plan or the filing of a request for a waiver of such
standards.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Base Rate” means, with respect to any Interest Period for any
Eurocurrency Rate Loan, the rate per annum, determined by the Administrative
Agent to be the offered rate for deposits in Dollars for the applicable Interest
Period, equal to the ICE Benchmark Administration Limited LIBOR Rate (“ICE
LIBOR”), as published by Bloomberg (or another commercially available source
providing quotations of ICE LIBOR as designated by Administrative Agent from
time to time) as of 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.
“Eurocurrency Rate” means, with respect to any Interest Period for any
Eurocurrency Rate Loan, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the Eurocurrency Base Rate by (b)(i) a percentage equal
to 100% minus (ii) the reserve percentage applicable two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to


23



--------------------------------------------------------------------------------





liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the Eurocurrency Rate is determined) having a term equal to
such Interest Period; provided, if any such rate is less than zero, the
Eurocurrency Base Rate shall be deemed to be zero.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Account” means (a) any Deposit Account, Securities Account or
Commodities Account of any Loan Party holding at all times less than $500,000
individually and $2,000,000 in the aggregate and (b) any other Deposit Account
of any Loan Party used exclusively to hold funds (i) to be used to pay payroll
and other employee wage and benefit payments to or for the benefit of any Loan
Party’s or any of its Subsidiaries’ officers, directors or employees, (ii) to be
used to pay Taxes (including sales Tax) required to be collected, remitted or
withheld by any Loan Party or any of its Subsidiaries, (iii) zero balance
disbursement accounts or (iv) which any Loan Party or any of its Subsidiaries
holds on behalf of a third party (other than any Affiliate of such Loan Party or
such Subsidiary) as escrow or fiduciary for such third party.
“Excluded Assets” has the meaning specified in the Security Agreement.
“Excluded Subsidiary” means any Subsidiary of Holdings that is (a) an
Unrestricted Subsidiary, (b) prohibited by any applicable requirement of Law or
by any Contractual Obligation existing on the Closing Date (or, if later, on the
date such Subsidiary is acquired pursuant to an acquisition permitted hereunder
(so long as such prohibition is not incurred in contemplation of such
acquisition)) from providing a Guarantee of the Obligations or that would
require the consent, approval, license or authorization of any Governmental
Authority in order to provide such Guarantee or where the provision of such
Guarantee would result in material adverse Tax consequences to the Borrowers and
their respective Subsidiaries as reasonably determined by Holdings, (c) a
Disregarded Domestic Person, (d) a Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary, (e) a Domestic Subsidiary that is an indirect Subsidiary of
a Disregarded Domestic Person, (f) an Immaterial Subsidiary, (g) a CFC or (h)
any other Subsidiary to the extent that the burden or cost of providing a
Guarantee of the Obligations outweighs the benefit afforded thereby as
reasonably determined by the Administrative Agent and Holdings.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) branch profits Taxes, Taxes
imposed on or measured by its overall net income (however denominated), and
franchise Taxes, in each case, (i) imposed on it as a result of the
Administrative Agent, such Lender or such L/C Issuer (or such other recipient)
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrowers under Section 11.13), United States
withholding Taxes that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or any tax that is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law after the date such Foreign
Lender becomes a party hereto) to comply with Section 3.01(f); except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of the designation of a new Lending Office (or assignment), to receive
additional amounts from Borrowers with respect to such withholding tax pursuant
to Section 3.01(a), or (c) any United States withholding Taxes imposed under
FATCA.


24



--------------------------------------------------------------------------------





“Existing Credit Agreement” has the meaning specified in the introductory
statement hereto.
“Existing Facility” has the meaning specified in the introductory statement
hereto.
“Facility” has the meaning specified in the introductory statement hereto.
“Facility Increase” has the meaning specified in Section 2.15.
“Facility Increase Amount” has the meaning specified in Section 2.15.
“Fair Market Value” means with respect to any asset or group of assets at any
date, the value of the consideration obtainable in a sale of such asset at such
date assuming a sale by a willing seller to a willing purchaser dealing at arm’s
length and arranged in an orderly manner over a reasonable period of time having
regard to the nature and characteristics of such asset, as reasonably determined
in good faith by the Borrowers or, if such asset shall have been the subject of
a relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and applicable intergovernmental
agreements and related legislation or official administrative rules or practices
with respect thereto.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
“Fee Letter” means, that certain fee letter, dated as of August 29, 2018, among
the Borrowers and Citigroup Global Markets Inc.
“Financial Statements” means the financial statements of Holdings and its
Subsidiaries, on a consolidated basis, delivered in accordance with Section
6.01.
“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee; provided that for all purposes
hereunder, the amount of Indebtedness under any Financing Lease shall be the
capitalized amount thereof appearing on such balance sheet in accordance with
GAAP.
“Fixed Charges” shall mean, for any period, the sum of, without duplication: (a)
all scheduled amortization payments of principal paid or due and payable during
such period by Holdings or any its Subsidiaries in respect of any Indebtedness
under clause (a) of the definition thereof (including scheduled payments of the
principal portion of Capital Lease Obligations), plus (b) consolidated interest
expense


25



--------------------------------------------------------------------------------





(including the interest component of payments under Capital Lease Obligations)
of Holdings and its Subsidiaries for such period, plus (c) the aggregate amount
of Federal, state, local and foreign income Taxes and franchise and similar
Taxes (net of any benefit or credit) included in the determination of
Consolidated Net Income paid in cash during such period, plus (d) all Restricted
Payments payable during such period to any Person other than Holdings and its
Subsidiaries.
“Fixed Charge Coverage Ratio” shall mean, with respect to any period, the ratio
of (a) Consolidated EBITDA of Holdings and its Subsidiaries for such period,
minus non-financed Capital Expenditures (including Capital Expenditures financed
with the proceeds of any Loans) paid or payable currently in cash by Holdings or
any of its Subsidiaries for such period, to (b) the Fixed Charges of Holdings
and its Subsidiaries during such period. For the first three fiscal quarters of
Holdings ending after the Closing Date, the Fixed Charge Coverage Ratio shall be
calculated on an annualized basis for the period commencing on the Closing Date
and ending on the last day of the fiscal quarter ending on such date.
“Fixtures” has the meaning specified in the UCC.
“Foreign Lender” means, with respect to the Borrowers, any Lender that is
organized under the laws of a jurisdiction other than the United States, any
state thereof or the District of Columbia.
“Foreign Subsidiary” means any Subsidiary of Holdings that is not a Domestic
Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Ratable Portion of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof; and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Ratable Portion of outstanding
Swingline Loans made by the Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” means, with respect to any specified Person, any Indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent: (a) in respect of borrowed money or advances; (b) Capital Lease
Obligations; (c) purchase money Indebtedness or (d) evidenced by loan
agreements, bonds, notes or debentures or similar instruments or letters of
credit (solely to the extent such letters of credit or other similar instruments
have been drawn and remain unreimbursed), or, without duplication, reimbursement
agreements in respect thereof. For the avoidance of doubt, “Funded Debt” shall
not include Hedging Obligations.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions and comparable stature and authority within the accounting
profession), that are applicable to the circumstances as of the date of
determination.
“General Intangible” has the meaning set forth in Article 9 of the UCC.


26



--------------------------------------------------------------------------------





“Goods” has the meaning specified in the UCC.
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to the extent the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation in
order to induce the creation of such obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation,
reimbursement obligations under letters of credit and any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee shall not include (i) ordinary course performance guarantees by any
Loan Party of the obligations (other than for the payment of borrowed money) of
any other Loan Party and (ii) endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantor” means each Guarantor listed on Schedule 1.01(a), and each of the
existing and future, direct or indirect, Domestic Subsidiaries of Holdings
(other than any Excluded Subsidiary) that guarantees the Obligations pursuant to
Section 6.12.
“Hazardous Materials” means (i) any explosive or radioactive substances or
wastes and (ii) any substances, materials or wastes, defined or regulated as
“hazardous”, “toxic”, a “pollutant”, a “contaminant” under, or that could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, urea-formaldehyde insulation, gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any coal ash, coal
combustion by-products or waste, boiler slag, scrubber residue or flue
desulphurization residue.
“Hedge Bank” means (a) a Lender or an Affiliate of a Lender that is a party to a
Secured Hedge Agreement on the Closing Date or (b) any Person that, at the time
it enters into a Secured Hedge Agreement, is a Lender or an Affiliate of a
Lender, in each case, in its capacity as a party to such Secured Hedge
Agreement.


27



--------------------------------------------------------------------------------





“Hedging Obligations” means the amount of all debts, liabilities and obligations
of any Loan Party in respect of any Secured Hedge Agreement; provided that, in
respect of Hedging Obligations of such Loan Party owed to the applicable Hedge
Bank at any time, such amount shall be deemed to be the Swap Termination Value
thereof as of such date.
“Hedging Reserve” means a reserve established by the Administrative Agent in its
Reasonable Credit Judgment in respect of Hedging Obligations based upon the
credit exposure of any Hedge Banks to any Loan Party in respect of any Hedging
Obligations, as notified by such Hedge Bank in writing to the Administrative
Agent; provided that (x) the maximum amount of Hedging Reserves in respect of
each Hedge Bank shall not exceed the lesser of (i) the actual credit exposure of
such Hedge Bank to the Loan Parties and (ii) the aggregate Designated Amounts
with respect to such Hedge Bank and (y) the aggregate maximum amount of Hedging
Reserves shall in no event exceed the lesser of (i) $25,000,000 and (ii) the
actual credit exposure of all Hedge Banks to the Loan Parties.
“Honor Date” shall have the meaning specified in Section 2.04(d)(i).
“Immaterial Subsidiary” means, at any date of determination, each Subsidiary of
Holdings that is not a Material Subsidiary.
“Increase Effective Date” has the meaning specified in Section 2.15.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all reimbursement obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, bid, performance and Reclamation bonds, surety and appeal bonds and
similar instruments issued for the account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
and accrued expenses and payroll incurred in the ordinary course of business),
including any earn-out obligation to the extent the same would be required to be
shown as a liability on the balance sheet of such Person prepared in accordance
with GAAP;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Lease Obligations; and
(g)    all Guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person.


28



--------------------------------------------------------------------------------





For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such person is liable
therefor as a result of such Person’s ownership interest in such entity or
otherwise, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor. The amount of any net obligation under any Swap Contract on
any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of any Capital Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date.
“Indemnified Liabilities” has the meaning specified in Section 11.04.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Initial Rights Offering” has the meaning specified in the introductory
statement hereto.
“Instrument” has the meaning specified in the UCC.
“Intellectual Property” has the meaning specified in Section 5.17.
“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan, the Termination Date, and
in the case of a Eurocurrency Rate Loan with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Loan; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Termination Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months (or, to the extent agreed to by all of the Lenders, 12 months)
thereafter, as selected by a Borrower in its Borrowing Notice or Notice of
Conversion or Continuation, as applicable; provided, that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.


29



--------------------------------------------------------------------------------





“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, including by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance (excluding intercompany liabilities incurred in the ordinary
course of business in connection with the cash management operations of the Loan
Parties) or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
assets or business of another Person or assets that constitute a business unit,
line of business or division of such Person. For purposes of covenant
compliance, the amount of any Investment shall be (i) the amount actually
invested, as determined immediately prior to the time of each such Investment,
without adjustment for subsequent increases or decreases in the value of such
Investment minus (ii) the amount of any returns (including dividends, interest,
distributions, returns on principal, profits on sale, repayment, income and
similar amounts) received in connection with such Investment and any return of
capital and any payment of principal received in respect of such Investment that
in each case is received in cash, Cash Equivalents or short-term marketable debt
securities (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent change in value).
“Investment Property” has the meaning specified in the UCC.
“Inventory” has the meaning specified in the UCC.
“Inventory Value” means, at any time of determination, with respect to any
Inventory of any of the Loan Parties (i) with respect to any Coal Inventory, the
actual production cost per ton thereof, based on the “clean coal equivalent”
thereof and (ii) with respect to any other Inventory, the standard cost
determined on a “first in-first out” basis and carried on the general ledger or
inventory system of such Loan Party stated on a basis consistent with its
current and historical accounting practices, in Dollars, determined in
accordance with GAAP, less, without duplication, (x) any markup on Inventory
from an Affiliate and (y) in the event variances under GAAP are expensed, a
Reserve determined by the Administrative Agent in its Reasonable Credit Judgment
as appropriate in order to adjust the standard cost of Eligible Inventory to
approximate actual cost.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrowers (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.
“Joint Venture” means any Person (other than a Subsidiary) in which Holdings or
any of its Subsidiaries holds an ownership interest.
“Landlord Lien Waiver” means any landlord lien waiver, estoppel, warehouseman
waiver or other collateral access or similar letter or agreement.
“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local laws, statutes, treaties, rules, regulations,
ordinances, codes, and determinations of arbitrators or courts or other
Governmental Authorities, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.


30



--------------------------------------------------------------------------------





“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
“L/C Cash Collateral Account” means the account established by, and under the
sole dominion and control of, the Administrative Agent maintained with the
Administrative Agent and designated as the “Warrior Met L/C Cash Collateral
Account”.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means, collectively, each of Citibank, N.A. and Credit Suisse AG,
Cayman Islands Branch in its respective capacity as issuer of Letters of Credit
hereunder, and any other Lender or Lenders reasonably acceptable to Holdings and
the Administrative Agent (such consent not to be unreasonably withheld, delayed
or conditioned) that agree to act as L/C Issuer, and any successor issuer of
Letters of Credit hereunder.
“L/C Obligations” means as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts with respect to Letters of Credit, including all L/C
Borrowings plus the aggregate amount of Letter of Credit Fees then due and
payable.
“L/C Sublimit” means, at any time, (a) with respect to all of the L/C Issuers
taken as a whole, $50,000,000 and (b) with respect to each L/C Issuer
individually, an amount allocated to such L/C Issuer by the Administrative
Agent, at the request of the Borrowers, and accepted by such L/C Issuer in its
sole discretion. As of the Effective Date, the L/C Sublimit of each L/C Issuer
referred to in clause (b) above shall be the amount set forth opposite such L/C
Issuer’s name on Schedule 1.01(b).
“Lender” means each financial institution listed on Schedule 1.01(b), as well as
any Person that becomes a “Lender” hereunder pursuant to Section 11.06(b).
Unless the context requires otherwise, the term “Lender” shall include the
Swingline Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire or Assignment
and Acceptance by which it became a Lender or such other office or offices as a
Lender may from time to time notify the Borrowers and the Administrative Agent.
“Letter of Credit” means any letter of credit issued pursuant to Section
2.04(a).
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.
“Letter of Credit Expiration Date” means the day that is the earlier of (a) 12
months after its date of issuance (or such longer period as may be agreed by the
applicable L/C Issuer and the applicable Borrower) and (b) 5 Business Days prior
to the Maturity Date; provided that any Letter of Credit may provide for renewal
thereof for additional periods of up to 12 months (which in no event shall
extend beyond the date referred to be in clause (b) above, except to the extent
Cash Collateralized pursuant to arrangements reasonably acceptable to the
relevant L/C Issuer).


31



--------------------------------------------------------------------------------





“Letter of Credit Fee” has the meaning specified in Section 2.04(j).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Financing Lease having
substantially the same economic effect as any of the foregoing).
“Liquidity Period” means any period commencing on any day that (i) any Event of
Default shall have occurred and be continuing, (ii) Availability shall be less
than the greater of (x) $14,062,500 and (y) 15% of the Maximum Revolving Credit
for a period of five (5) consecutive Business Days or (iii) Availability shall
less than the greater of (x) $11,718,750 and (y) 12.5% of the Maximum Revolving
Credit on any Business Day, which period shall terminate on the date on which
Availability has exceeded $14,062,500 for a period of 30 consecutive calendar
days.
“Loan” has the meaning specified in Section 2.01.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) each Issuer Document, (e) each Secured Hedge
Agreement, (f) each Secured Cash Management Agreement and (g) the ABL
Intercreditor Agreement.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Lower of Cost or Market Reserve” means any reserve established by the
Administrative Agent at any time in respect of the amount by which the Inventory
Value of any Coal Inventory exceeds the Market Value thereof.
“Market Value” means, with respect to any Coal Inventory, the fair market value
thereof, determined based on the actual selling price of coal to third-parties
at any time during the period following the last day of any month (or, during a
Liquidity Period, any applicable week) and prior to the delivery of the
Borrowing Base Certificate with respect to such month or week, as applicable;
provided, that if the aggregate volume of Coal Inventory sold at any time during
such period is less than the aggregate on-hand volume of Coal Inventory as of
the date of such Borrowing Base Certificate, the Market Value shall be
reasonably determined in good faith by the Loan Parties consistent with past
practices of the Loan Parties and Walter and its Subsidiaries.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations, property or condition (financial or otherwise) of Holdings
and its Subsidiaries taken as a whole, (b) the validity or enforceability of
this Agreement or any of the other Loan Documents or the rights or remedies


32



--------------------------------------------------------------------------------





of the Administrative Agent or the Secured Parties hereunder or thereunder and
(c) the ability of the Loan Parties (taken as a whole) to perform their
obligations under the applicable Loan Documents.
“Material Leased Real Property” means (a) as of the Effective Date, all Real
Property located in Tuscaloosa County or Jefferson County, Alabama subject to a
Real Property Lease under which any Loan Party is the lessee or tenant (x) that
is essential to Holdings’ mine plan for the period from the Effective Date to
the Maturity Date and (y) in respect of which the coal royalties payable under
such Real Property Lease are or would reasonably be expected to be equal to or
greater than $1,500,000, in the aggregate, during the period from the Effective
Date to the Maturity Date, in the case of each of clauses (x) and (y) above, as
determined by Holdings on the Effective Date in its reasonable judgment, as
listed on Schedule 5.08(a), and (b) any other Real Property subject to a Real
Property Lease that any Loan Party enters into or acquires after the Effective
Date as the lessee or tenant thereunder for the purpose of mining or conducting
mining operations on such leased Real Property (including, without limitation,
extraction of coal and other minerals and the processing and transport thereof)
(x) that is essential to Holdings’ mine plan for the period from the date of
execution of such Real Property Lease to the Maturity Date and (y) in respect of
which the coal royalties payable under such Real Property Lease are or would
reasonably be expected to be equal to or greater than $1,500,000, in the
aggregate, during the period from date of execution of such Real Property Lease
to the Maturity Date, in the case of each of clauses (x) and (y) above, as
determined by Holdings on the date of execution of such Real Property Lease in
its reasonable judgment.
“Material Owned Real Property” means (a) as of the Effective Date, all Real
Property consisting of a fee or surface estate located in Tuscaloosa County or
Jefferson County, Alabama owned by any Loan Party that is essential to Holdings’
mine plan or surface operations (including the transportation and/or shipping of
coal, support for mining activities and maintenance of underground and surface
equipment) for the period from the Effective Date to the Maturity Date as
determined by Holdings on the Effective Date in its reasonable judgment, as
listed on Schedule 5.08(b), and (b) any other Real Property consisting of a fee
or surface estate that the any Loan Party acquires an ownership interest in
after the Effective Date for the purpose of mining or conducting mining
operations on such Real Property (including, without limitation, extraction of
coal and other minerals and the processing and transport thereof) the fair value
of which, as of the date of acquisition thereof, is equal to or greater than
$10,000,000 as determined by the applicable tax assessor.
“Material Subsidiary” means, at any date of determination, each of the
Subsidiaries of Holdings (a) whose total assets at the last day of the most
recently ended Test Period were equal to or greater than 2.5% of the
Consolidated Total Assets of Holdings and its Subsidiaries at such date or (b)
whose gross revenues for such Test Period were equal to or greater than 2.5% of
the consolidated gross revenues of Holdings and its Subsidiaries for such Test
Period, in each case determined in accordance with GAAP; provided, that if, at
any time and from time to time, Subsidiaries that are not Guarantors solely
because they do not meet the thresholds set forth in clauses (a) or (b) comprise
in the aggregate more than 5.0% of Consolidated Total Assets of Holdings and its
Subsidiaries as of the end of the most recently ended fiscal quarter or fiscal
year for which financial statements are required to have been delivered pursuant
to Section 6.01 or more than 5.0% of the consolidated gross revenues of Holdings
and its Subsidiaries for the Test Period ending as of the last day of such
fiscal quarter or fiscal year, then the Borrowers shall, not later than 30 days
after the date by which financial statements for such fiscal quarter or fiscal
year are required to be delivered pursuant to this Agreement, designate in
writing to the Administrative Agent one or more of such Subsidiaries as
“Material Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and comply with the provisions of Section 6.12 applicable to
such Subsidiary; provided, further that the Borrowers may designate any other
Subsidiary as a “Material Subsidiary” and comply with the provisions of Section
6.12 applicable to such Subsidiary.


33



--------------------------------------------------------------------------------





“Maturity Date” means the date that is 5 years after the Effective Date;
provided, that individual Lenders may agree to extend the maturity of their
Commitments under the Facility upon the request of the Borrowers and without the
consent of any other Lender.
“Maximum Rate” has the meaning specified in Section 11.09.
“Maximum Revolving Credit” means, at any time, the lesser of (i) the Borrowing
Base at such time and (ii) the aggregate amount of Commitments in effect at such
time.
“Minimum Rights Offering Amount” has the meaning specified in the Introductory
Statement.
“Mine” means any excavation or opening into the earth in the United States now
and hereafter made from which coal or other minerals are or can be extracted on
or from any of the real properties in which any Person holds an ownership,
leasehold or other interest.
“Mining Financial Assurances” has the meaning specified in Section 5.10.
“Mining Title” means fee simple title to surface and/or Coal or an undivided
interest in fee simple title thereto or a leasehold interest in all or an
undivided interest in surface and/or Coal together with (A) for Real Property
designated for surface mining, no less than those easements, licenses,
privileges, rights and appurtenances as are necessary to mine, remove, and
transport Coal by surface mining methods; (B) for Real Property designated for
underground mining, no less than those easements, licenses, privileges, rights
and appurtenances as are necessary to mine, remove, and transport Coal by
underground mining methods; and (C) for Real Property where any Loan Party has
facilities currently used in the Coal mining business, including office and
administrative buildings, mine openings, air shafts, preparation and processing
plants, slurries and gob disposal areas, retention and drainage ponds,
unfinished Reclamation areas, coal terminals, and coal loading and storage
facilities, no less than those easements, licenses, privileges, rights, and
appurtenances as are necessary to operate such facilities in the manner
presently operated.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Money” has the meaning specified in the UCC.
“Mortgage” means a deed of trust, trust deed, deed to secure debt, mortgage,
leasehold mortgage and leasehold deed of trust in form and substance reasonably
satisfactory to the Administrative Agent, in each case as amended, restated,
supplemented or otherwise modified from time to time.
“MSHA” means the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 801 et
seq., as amended.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“National Flood Insurance Program” means any flood insurance available pursuant
to the National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, the Flood Disaster Protection Act of 1973 as now or
hereafter in effect or any successor statute thereto, the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time, or the Flood Insurance Reform Act of
2004 and any regulations promulgated thereunder.


34



--------------------------------------------------------------------------------





“Net Cash Proceeds” means, with respect to any Disposition by the Borrowers or
any of their respective Subsidiaries, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount, premium or penalty, if
any, interest, breakage costs and other amounts on any Indebtedness that is
secured by the asset subject to such Disposition and that is required to be
repaid or paid in connection with such transaction (other than Indebtedness
under, or that is secured by, the Loan Documents), (B) the reasonable
out-of-pocket fees and expenses (including reasonable out-of-pocket attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums and related search and recording charges, transfer Taxes, other
customary expenses and brokerage, consultant and other customary fees) incurred
by the Borrowers or such Subsidiary in connection with such transaction, (C)
Taxes reasonably estimated to be actually payable within two years of the date
of the relevant transaction as a result of any gain recognized in connection
therewith; provided, that if the amount of any estimated Taxes pursuant to
subclause (C) exceeds the amount of Taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds and (D) any reserve for adjustment in respect of
(x) the sale price of such asset established in accordance with GAAP and (y) any
liabilities associated with such asset and retained by the Borrower or any
Subsidiary after such Disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction; provided that no net cash proceeds calculated in accordance with
the foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$1,000,000 and (z) no such net cash proceeds shall constitute Net Cash Proceeds
under this definition in any fiscal year of Holdings until the aggregate amount
of all such net cash proceeds in such fiscal year shall exceed $2,000,000 (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Cash Proceeds under this definition).
“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any cash
payments or proceeds (including Cash Equivalents) received by Holdings or any of
its Subsidiaries (i) under any casualty insurance policy in respect of a covered
loss thereunder of any assets of Holdings or any of its Subsidiaries or (ii) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (b) (i) any actual out-of-pocket costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment,
settlement or collection of any claims of Holdings or any of its Subsidiaries in
respect thereof, (ii) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the assets in question and that is required to be repaid
under the terms thereof as a result of such loss, taking or sale, (iii) in the
case of a taking, the reasonable out-of-pocket costs of putting any affected
property in a safe and secure position, (iv) any selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Borrower’s good faith estimate of income
Taxes paid or payable) in connection with any sale or taking of such assets as
referred to in clause (a)(ii) of this definition and (v) any amounts provided as
a reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustments associated with any
sale or taking of such assets as referred to in clause (a)(ii) of this
definition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net
Insurance/Condemnation Proceeds), provided that no net cash proceeds calculated
in accordance with the foregoing realized in a single transaction or series of
related transactions shall constitute Net Insurance/Condemnation Proceeds unless
such net proceeds shall exceed $1,000,000 and (z) no such net proceeds shall
constitute Net Insurance/Condemnation Proceeds under this definition in any
fiscal year of Holdings until the aggregate amount of all such net proceeds in
such fiscal year shall exceed $2,000,000 (and thereafter only net cash


35



--------------------------------------------------------------------------------





proceeds in excess of such amount shall constitute Net Insurance/Condemnation
Proceeds under this definition).
“Net Orderly Liquidation Value” means the cash proceeds of Inventory that could
be obtained in an orderly liquidation (net of all liquidation expenses, costs of
sale, operating expenses and retrieval and related costs), as determined
pursuant to the most recent Appraisal delivered to the Administrative Agent.
“Non-ABL Priority Collateral” means all Collateral that does not constitute ABL
Priority Collateral.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.04(c)(iii).
“Non-Reinstatement Deadline” has the meaning specified in Section 2.04(c)(iv).
“Nonconsenting Lender” has the meaning specified in Section 11.13.
“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Notice of Conversion or Continuation” means a notice by the Borrowers to (i)
convert Base Rate Loans or any portion thereof to Eurocurrency Rate Loans or
(ii) at the end of any applicable Interest Period, convert Eurocurrency Rate
Loans or any portion thereof into Base Rate Loans or to continue such
Eurocurrency Rate Loans or any portion thereof for an additional Interest
Period, in each case, substantially in the form of Exhibit B.
“Notification” shall have the meaning given to such term in clause (s) of the
definition of “Eligible Accounts.”
“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document (or otherwise with respect to any
Loan, Letter of Credit, Swingline Loan or Protective Advance) whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising.
“Obligee Guarantor” shall have the meaning given to such term in Section 10.08.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Loan Documents” shall have the meaning given to such term in Section
11.26.


36



--------------------------------------------------------------------------------





“Original Obligations” shall have the meaning given to such term in Section
11.26.
“Other Connection Taxes” means, with respect to any Administrative Agent, Lender
or L/C Issuer (or any such other recipient) Taxes imposed as a result of a
present or former connection between the recipient and the jurisdiction imposing
such Tax (other than connections arising from the Administrative Agent, such
Lender, or such L/C Issuer (or such other recipient) having executed, delivered,
become a party to, performed its obligations under, received a payment under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performing, enforcement or registration of, from the receipt or perfection of a
security interest under or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06(b).
“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; (ii) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts, (iii) with respect to Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments of such Swingline Loans occurring on such date and (iv) with respect
to Protective Advances on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments of such Protective
Advances on such date.
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent or any L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Payment Conditions” mean, at any time of determination, with respect to any
Indebtedness incurred pursuant to Section 7.02(l), Investment (including any
Permitted Acquisition) or Restricted Subordinated Debt Payment (each such event
or transaction, a “Permitted Transaction”), the satisfaction of each of the
following conditions:
(a)    no Event of Default has occurred and is continuing or would immediately
result from the consummation of such Permitted Transaction;
(b)    a Liquidity Period is not in effect at such time; and
(c)    the Borrowers shall have demonstrated compliance at the time of
consummation of such Permitted Transaction with either clause (i) or clause (ii)
below:


37



--------------------------------------------------------------------------------





(i)    (x) pro forma Availability immediately after giving effect to such
Permitted Transaction (taking into account any Credit Extensions made to finance
such Permitted Transaction) and (y) pro forma average Availability for the
30-day period immediately preceding the consummation of such Permitted
Transaction (assuming such Permitted Transaction (and any Credit Extensions made
to finance such Permitted Transaction) shall have occurred on the first day of
such period), shall be, in each case, greater than $18,750,000, or
(ii)    both (x)(1) pro forma Availability immediately after giving effect to
such Permitted Transaction (taking into account any Credit Extensions made to
finance such Permitted Transaction) and (2) pro forma average Availability for
the 30-day period immediately preceding the consummation of such Permitted
Transaction (assuming such Permitted Transaction (and any Credit Extensions made
to finance such Permitted Transaction) shall have occurred on the first day of
such period), shall be, in each case, greater than $14,062,500 and (y) the Fixed
Charge Coverage Ratio, on a pro forma basis, as of the last day of the most
recently ended Test Period (after giving pro forma effect to such Permitted
Transaction and each other Permitted Transaction that has occurred since the
beginning of such Test Period) shall not be less than 1.00 to 1.00.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Perfection Certificate” means a perfection certificate substantially in the
form of Exhibit I or any other form approved by the Administrative Agent, as
such perfection certificate may be amended, restated, supplemented or otherwise
modified from time to time.
“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit J.
“Permitted Acquisitions” has the meaning specified in Section 7.03(k).
“Permitted Holders” means, collectively, (a) Apollo Global Management LLC,
together with its Affiliates and funds managed, advised or controlled by it or
its Affiliates, (b) Caspian Capital LP, together with its Affiliates and funds
managed, advised or controlled by it or its Affiliates, (c) Franklin Mutual
Advisers LLC, together with its Affiliates and funds managed, advised or
controlled by it or its Affiliates, (d) GSO Capital Partners LP, together with
its Affiliates and funds managed, advised or controlled by it or its Affiliates
and (e) KKR Credit Advisors (US) LLC, together with its Affiliates and funds
managed, advised or controlled by it or its Affiliates.
“Permitted Liens” has the meaning specified in Section 7.01.
“Permitted Transactions” has the meaning specified in the definition of “Payment
Conditions”.


38



--------------------------------------------------------------------------------





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrowers or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, by any ERISA
Affiliate.
“Pledged Collateral” has the meaning specified in Section 1.03 of the Security
Agreement.
“Pledged Stock” has the meaning specified in Section 1.03 of the Security
Agreement.
“Port Charges Reserve” means any reserve established by the Administrative Agent
at any time in respect of any amounts that are due and payable by any of the
Borrowers or any of its respective Subsidiaries to any port authority (including
the Alabama State Port Authority) or any vendor providing sampling and/or
loading services to any of the Borrowers or any of its respective Subsidiaries.
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
“Proceeds” has the meaning specified in the UCC and, in any event, shall also
include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Administrative Agent or Holdings
or any of its Subsidiaries from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to Holdings or any of its Subsidiaries from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any Governmental Authority (or any Person
acting under color of Governmental Authority) and (iii) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.
“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.
“Pro Forma Financial Statements” means the financial statements of Holdings and
its Subsidiaries, on a consolidated basis, delivered in accordance with Section
4.01(c).
“Properties” means the facilities and properties currently or formerly owned,
leased or operated by the Borrowers or any of their respective Subsidiaries.
“Protective Advances” has the meaning specified in Section 2.03.
“Public Company Compliance” means compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act, and the rules of
national securities exchange listed companies (in each case, as applicable to
companies with equity or debt securities held by the public), including
procuring directors’ and officers’ insurance, legal and other professional fees,
and listing fees.
“Public Lender” has the meaning specified in Section 9.16(e).
“Qualified Cash” means unrestricted cash of the Borrowers that is (i) deposited
in a cash Deposit Account established and maintained at, and in the name of, the
Administrative Agent, and over which the


39



--------------------------------------------------------------------------------





Administrative Agent has sole dominion and control, upon terms reasonably
satisfactory to the Administrative Agent and (ii) subject to the valid,
enforceable and first priority perfected security interest of the Administrative
Agent and not subject to any other Lien or claim, except to the extent that the
holder of any of the same has entered into an intercreditor agreement with the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent (other than customary Liens or rights of setoff of with the
Administrative Agent in its capacity as a depository bank, provided, that, for
purposes of the amount of Qualified Cash included in the calculation of
Borrowing Base, such amount may be reduced, at the Administrative Agent’s
option, by any obligations owing to it as a depository bank).
“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Contract or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying IPO” means the offering and sale of common Equity Interests of any
Borrower or Holdings (or any parent holding company thereof) by one or more
Persons (including a Borrower, Holdings, any parent holding company thereof and
any Person owning such Equity Interests prior to the sale) in an underwritten
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act.
“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Lender, the percentage obtained by dividing
(a) the Commitment of such Lender by (b) the aggregate Commitments of all
Lenders (or, at any time after the Termination Date, the percentage obtained by
dividing the aggregate outstanding principal balance of the Total Outstandings
owing to such Revolving Credit Lender by the aggregate outstanding principal
balance of the Total Outstandings owing to all Lenders).
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any Person, whether by lease,
license or other means, together with, in each case, all improvements, fixtures,
easements, hereditaments, permits and appurtenances relating thereto, and
including, with respect to the Loan Parties, all property listed on Schedule
5.08(a) and Schedule 5.08(b).
“Real Property Lease” means any lease, license, letting, concession, occupancy
agreement, sublease, easement or right of way to which such Person is a party
and is granted a possessory interest in or a right to use or occupy all or any
portion of the Real Property (including, without limitation, the right to
extract minerals from any portion of Real Property) and every amendment or
modification thereof including with respect to the Loan Parties, without
limitation, the leases with respect to Real Property listed on Schedule 5.08(a)
and any Contractual Obligation with respect to any of the foregoing.
“Reasonable Credit Judgment” means the Administrative Agent’s commercially
reasonable credit judgment (from the perspective of a secured asset-based
lender), in consultation with the Lenders as of the Closing Date (so long as, at
the time of exercising such credit judgment, there are no Lenders other than
such Lenders as of the Closing Date or their respective Affiliates), in
accordance with customary business practices for comparable asset-based lending
transactions exercised in good faith; provided, that as it relates to the
establishment of Reserves or the adjustment or imposition of exclusionary
criteria, Reasonable Credit Judgment will require that (a) such establishment,
adjustment or imposition after the Closing Date be based on the analysis of
facts, events, conditions or contingencies first occurring or first discovered
by the


40



--------------------------------------------------------------------------------





Administrative Agent after the Closing Date or that are materially different
from facts, events, conditions or contingencies known to the Administrative
Agent on the Closing Date, (b) the imposition or increase of any Reserve shall
not duplicate (x) the exclusionary criteria set forth in the definitions of
“Eligible Account,” “Eligible Unbilled Account” and “Eligible Inventory,” as
applicable (and vice versa), or (y) any Reserves deducted in computing book
value or Net Orderly Liquidation Value and (c) the amount of any such Reserve so
established or the effect of any adjustment or imposition of exclusionary
criteria shall bear a reasonable relationship to the effects that form the basis
thereunder.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.
“Reclamation” means the reclamation and restoration of land, water and any
future, current, abandoned or former mines, and of any other Environment
affected by such mines, as required pursuant to SMCRA, any other Environmental
Law or any Environmental Permit.
“Register” has the meaning specified in Section 11.06(c).
“Regulation RR” means the Credit Risk Retention Rules, 17 C.F.R. Part 246.
“Refinancing Indebtedness” has the meaning specified in Section 7.02.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees, members, partners, directors, officers, employees,
agents, attorneys, fund managers, advisors and representatives.
“Rent Reserve” means each of (a) any reserve established by the Administrative
Agent in respect of all past due rent and other amounts owing by any Borrower to
any landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder or other Person who possesses any Inventory of the Borrowers or could
assert a Lien on such Inventory or (b) in the case of any property, where the
value of any Inventory of the Borrowers is located, stored, used or held at such
property exceeds $1,500,000 and with respect to which no Landlord Lien Waiver
has been obtained, a one-month reserve against the Eligible Inventory held at
such location established by the Administrative Agent.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reports” has the meaning specified in Section 9.15.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Borrowing Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition) and (b) the
aggregate unused Commitments; provided, that (i) if at the time of determination
there are two (2) or more Lenders (excluding Affiliates of any such Lenders)
holding any Total Outstandings and unused Commitments, the vote or consent of at
least two (2) such Lenders (excluding Affiliates of any such Lender) shall be
required to constitute “Required Lenders” and (ii) the unused Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.


41



--------------------------------------------------------------------------------





“Reserves” means, without duplication, (i) the Rent Reserve, (ii) the Lower of
Cost or Market Reserve, (iii) the Port Charges Reserves, (iv) Hedging Reserves
and (v) other reserves established or maintained by the Administrative Agent in
its Reasonable Credit Judgment to the extent such reserves relate to facts,
events, conditions or contingencies first occurring or first discovered by the
Administrative Agent after the Closing Date (or that are materially different
from facts, events, conditions or contingencies known to the Administrative
Agent on the Closing Date), and for which no reserves were imposed on the
Closing Date, and which have, or could reasonably be expected to have, an
adverse effect on the value of the Borrowing Base Collateral or the Liens of the
Administrative Agent thereon.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, the treasurer, any assistant treasurer, any vice president or
the controller of a Person, or if such person is a limited partnership, a
general partner of such Person or such Person’s or such general partner’s
manager or managing member, as applicable, or any officer with substantially
equivalent responsibilities, but, in any event, with respect to financial
matters, the chief financial officer, the chief executive officer or any other
officer with substantially equivalent responsibilities.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of Holdings
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests, or on account of any return of capital to the
Borrowers’ stockholders, partners or members (or the equivalent Person thereof).
“Restricted Subordinated Debt Payment” has the meaning specified in Section
7.14(a).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Sale Order” has the meaning specified in the Introductory Statement.
“Sanctioned Person” means, at any time, any Person with which dealings are
prohibited or restricted by Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered, or enforced by the U.S. government, including those administered
by the OFAC, the U.S. Department of State, and the U.S. Department of Commerce,
the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means (i) any Cash Management Agreement that
is entered into by and between the Borrowers and any Cash Management Bank to the
extent designated as such by the Borrowers and such Cash Management Bank in
writing to the Administrative Agent from time to time and (ii) each existing
Secured Cash Management Agreement listed on Schedule 7.02 as an “Existing
Secured Cash Management Agreement”.
“Secured Hedge Agreement” means (i) any Swap Contract permitted under Article 7
that is entered into by and between the Borrowers and any Hedge Bank to the
extent designated as such by the Borrowers and such Hedge Bank in writing to the
Administrative Agent from time to time in accordance with Section


42



--------------------------------------------------------------------------------





11.16 and (ii) each existing Secured Hedge Agreement listed on Schedule 7.02 as
an “Existing Secured Hedge Agreement”.
“Secured Indebtedness” means any Funded Debt secured by a Lien.
“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) the aggregate outstanding principal amount of all Secured Indebtedness of
Holdings and its Subsidiaries on a consolidated basis as of such date (net of
the Unrestricted Cash Amount as of such date) to (b) Consolidated EBITDA of
Holdings and its Subsidiaries for the Test Period then most recently ended for
which financial statements have been, or were required to have been, delivered
pursuant to Section 6.01.
“Secured Parties” means, collectively, (i) the Lenders, (ii) each L/C Issuer,
(iii) the Administrative Agent, (iv) each Hedge Bank that is a counterparty to a
Secured Hedge Agreement with a Loan Party, (v) each Cash Management Bank that is
party to a Secured Cash Management Agreement with a Loan Party, (vi) the
Arrangers, and (vii) beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document.
“Securities Account” has the meaning specified in the UCC.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Security” has the meaning specified in the UCC.
“Security Agreement” means that certain Pledge and Security Agreement, dated as
of April 1, 2016, by and among the Administrative Agent and each of the Loan
Parties party thereto, substantially in the form of Exhibit H, as amended,
restated, amended and restated supplemented or otherwise modified from time to
time.
“Similar Business” means coal production, coal mining, coal gasification, coal
liquifaction, other BTU conversions, coal brokering, coal transportation, mine
development, coal supply contract restructurings, ash disposal, environmental
remediation, Reclamation, coal and coal bed methane exploration, production,
marketing, transportation and distribution and other related businesses, and
activities of the Borrowers and their Subsidiaries as of the Effective Date and
any business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto.
“SMCRA” means the Surface Mining Control and Reclamation Act of 1977, 30 U.S.C.
§§1201 et seq., as amended.
“Specified Transaction” has the meaning specified in Section 1.08.
“Subordinated Debt” has the meaning specified in Section 7.14.
“Subordinated Debt Documentation” means any documentation governing any
Subordinated Debt.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly,


43



--------------------------------------------------------------------------------





or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrowers
(other than any Unrestricted Subsidiary).
“Supplies Inventory” means any Inventory consisting of consumables (including,
lubricants, fuels, oils, belts and fasteners), large-dollar-value spares, and
replacement or repair parts.
“Supporting Obligation” has the meaning specified in the UCC.
“Supplemental Administrative Agent” has the meaning specified in Section 9.14.
“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any valid netting agreement relating to
such Swap Contracts, (a) for any date on or after the date such Swap Contracts
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.04.
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.05.
“Swingline Lender” means Citibank, N.A. or any other Lender that agrees, with
the approval of the Administrative Agent and the Borrowers, to act as the
Swingline Lender hereunder.
“Swingline Loan” has the meaning specified in Section 2.05(a).
“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit D.
“Swingline Sublimit” means an amount equal to $10,000,000. The Swingline
Sublimit is part of, and not in addition to, the aggregate Commitments.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


44



--------------------------------------------------------------------------------





“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date of
termination of the Commitments pursuant to Section 2.07 and (iii) the date of
termination of the Commitment of each Lender and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.
“Test Period” means, at any time, the most recently ended period of four
consecutive fiscal quarters of Holdings ended on or prior to such time in
respect of which financial statements for each quarter or fiscal year in such
period have been or are required to be delivered pursuant to Section 6.01;
provided that, prior to the first date that financial statements have been or
are required to be delivered pursuant to Section 6.01, the Test Period in effect
shall be the period of four consecutive fiscal quarters of Holdings ended
December 31, 2015.
“Threshold Amount” means $15,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.
“Total Leverage Ratio” means the ratio, as of any date of determination, of (a)
the aggregate outstanding principal amount of all Funded Debt of Holdings and
its Subsidiaries on a consolidated basis as of such date (net of the
Unrestricted Cash Amount as of such date) to (b) Consolidated EBITDA of Holdings
and its Subsidiaries for the Test Period then most recently ended for which
financial statements have been, or were required to have been, delivered
pursuant to Section 6.01.
“Transactions” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents to which they are a party, (b) the Acquisition, (c) the
Initial Rights Offering and (d) the payment of the Transaction Costs.
“Transaction Costs” means, collectively, the costs, fees and expenses payable by
Holdings or any of its Subsidiaries in connection with the Facility and the
Transactions.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UFCA” has the meaning specified in Section 11.19.
“UFTA” has the meaning specified in Section 11.19.
“Unbilled Account” means, on any date of determination, each Account of the Loan
Parties for which (a) the sale represented by such Account was made not more
than 23 days prior to such date and (b) an invoice has not yet been sent to the
applicable Account Debtor with respect to such Account.
“Unfunded Pension Liability” means the excess of a Pension Plan’s accrued
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.


45



--------------------------------------------------------------------------------





“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(d)(i).
“Unrestricted Cash Amount” means, as of any date of determination, the aggregate
amount of cash or Cash Equivalents of the Loan Parties that (a) would not appear
as “restricted” on a consolidated balance sheet of Holdings and its Subsidiaries
or (b) would appear as “restricted” on a consolidated balance sheet of Holdings
and its Subsidiaries, but solely in the case of this clause (b) to the extent
such cash and Cash Equivalents are restricted in favor of the Administrative
Agent or any Lender, in each case of clauses (a) and (b), determined in
accordance with GAAP.
“Unrestricted Subsidiaries” means any Subsidiary of the Borrowers designed by
the Borrowers as an Unrestricted Subsidiaries pursuant to Section 6.12(e).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Wholly Owned Subsidiary” of any Person shall mean a direct or indirect
Subsidiary of such Person, all of the Equity Interests of which (other than
directors’ qualifying shares or nominee or other similar shares required
pursuant to applicable law) are owned by such Person or another Wholly Owned
Subsidiary or are owned together with another Person that is also a Wholly Owned
Subsidiary or are owned together by more than one other Wholly Owned Subsidiary.
“Withholding Agent” means any Loan Party and Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law


46



--------------------------------------------------------------------------------





or regulation shall, unless otherwise specified, refer to such law or regulation
as amended, modified or supplemented from time to time, and (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03.    Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, except as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any Accounting Change or any other change
as permitted by Section 7.13 would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Administrative Agent and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such Accounting Change as if such Accounting
Change has not been made; provided, that until so amended, all financial
covenants, standards, and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Change had not occurred.
Section 1.04.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.05.    Timing of Payment or Performance. In the event that any payment
of any obligation or the performance of any covenant, duty or obligation is
stated to be due or performance required on a day that is not a Business Day,
the date of such payment (other than as described in the definition of Interest
Period) or performance shall extend to the immediately succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.
Section 1.06.    Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
Section 1.07.    Reserves. When any Reserve is to be established or a change in
any amount, reserve, eligibility criteria or other item in the definitions of
the terms “Borrowing Base” and “Eligible Accounts” is to be determined in each
case in the Administrative Agent’s Reasonable Credit Discretion, such Reserve
shall be implemented or such change shall become effective 3 Business Days
following delivery of a written notice thereof to the Borrowers (such notice to
include a reasonably detailed description of the Reserve being established), or
immediately, without prior written notice, if such change is a result of a
mathematical


47



--------------------------------------------------------------------------------





calculation and any Default or Event of Default has occurred and is continuing.
During such 3 Business Day period, if applicable, the Administrative Agent will,
if requested, discuss any such reserve or change with the Borrowers, and the
Borrowers may take such action as may be required so that the event, condition
or matter that is the basis for such Reserve or change no longer exists or
exists in a manner that would result in the establishment of a lower Reserve or
result in a lesser change, in each case, in a manner and to the extent
reasonably satisfactory to the Administrative Agent. Notwithstanding the
foregoing, the specified percentages set forth in the definition of “Borrowing
Base” will not be reduced without the consent of the Borrowers.
Section 1.08.    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, the Secured Leverage
Ratio, the Total Leverage Ratio, the Fixed Charge Coverage Ratio, the Payment
Conditions and the Distribution Conditions (and, in each case, any component
thereof) shall be calculated in the manner prescribed by this Section. Whenever
pro forma effect is to be given to any applicable transaction, the pro forma
calculations shall be made in good faith by a Responsible Officer of Holdings.
(b)    In the event that any of the Borrowers or any of its respective
Subsidiaries incurs, assumes, guarantees, redeems, refinances, repays, retires
or extinguishes any Indebtedness subsequent to the end of the Test Period for
which the Secured Leverage Ratio or the Total Leverage Ratio is being calculated
but prior to or simultaneously with the event for which the calculation of any
such ratio is made, then the Secured Leverage Ratio or the Total Leverage Ratio,
as applicable, shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, refinancing, repayment, retirement or
extinguishment of Indebtedness, as if the same had occurred on the last day of
the applicable Test Period.
(c)    For purposes of calculating the Secured Leverage Ratio, the Total
Leverage Ratio and the Fixed Charge Coverage Ratio, any Investment or other
acquisition (including any Permitted Acquisition), Disposition, Restricted
Payment or Restricted Subordinated Debt Payment (each, a “Specified
Transaction”) that has been made by any of the Borrowers or any of its
respective Subsidiaries during the applicable Test Period or subsequent to such
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and the change in Consolidated
EBITDA resulting therefrom) had occurred on the first day of the applicable Test
Period. If since the beginning of any such Test Period any Person that
subsequently became a Subsidiary or was merged, amalgamated or consolidated with
or into any Borrower or any of its Subsidiaries since the beginning of such Test
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section, then the Secured Leverage Ratio, the Total
Leverage Ratio and the Fixed Charge Coverage Ratio shall be calculated giving
pro forma effect thereto for such period as if such Specified Transaction
occurred at the beginning of the applicable Test Period.
(d)    In the event that any of the Borrowers or any of its respective
Subsidiaries incurs, assumes, guarantees, redeems, refinances, repays, retires
or extinguishes any Indebtedness included in the definition of Fixed Charges
subsequent to the commencement of the Test Period but prior to or simultaneously
with the event for which the calculation of the Fixed Charge Coverage Ratio is
made, then the Fixed Charge Coverage Ratio shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee, redemption, refinancing,
repayment, retirement or extinguishment of Indebtedness as if the same had
occurred on the first day of the applicable Test Period.
(e)    Any Indebtedness incurred or assumed by any of the Borrowers or any of
their respective Subsidiaries in connection therewith shall be deemed to have
occurred as of the first day of the


48



--------------------------------------------------------------------------------





applicable Test Period with respect to any test or covenant for which the
relevant determination is being made; provided that, if any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
the event for which the calculation of the Fixed Charge Coverage Ratio is made
had been the applicable rate for the entire period (taking into account any
hedging obligations applicable to such Indebtedness). Interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a Responsible Officer of Holdings to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP. Interest
on Indebtedness that may optionally be determined at an interest rate based upon
a factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as the applicable
Borrower may designate.
(f)    Any Availability test or condition set forth in the definitions of
“Payment Conditions” or “Distribution Conditions” shall be calculated taking
into account any Credit Extensions made to finance the applicable Permitted
Transaction or Restricted Payment, as applicable.
ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS


Section 2.01.    Loans. Subject to Section 11.18 and the other terms and
conditions set forth herein, each Lender severally agrees to make loans in
Dollars (each such loan, a “Loan”) to a Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate principal amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Borrowing, (i) the Total
Outstandings shall not exceed the Maximum Revolving Credit and (ii) the
aggregate Outstanding Amount of the Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, any Borrower may borrow
under this Section 2.01, prepay under Section 2.05(f), and reborrow under this
Section 2.01. The Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.
Section 2.02.    Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable written notice to the Administrative Agent, which may be
given by, for the avoidance of doubt but subject to Section 11.02(b), e-mail.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans, and (ii) one Business Day prior to the
requested date of any Borrowing of Base Rate Loans. Not later than 11:00 a.m.,
three Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans, the Administrative Agent shall notify
the applicable Borrower whether or not the requested Interest Period has been
consented to by all the Lenders. Each e-mail notice by the Borrowers pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Notice or Notice of Conversion or
Continuation, as applicable, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Section 2.04(d), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Borrowing Notice shall specify (i) the applicable Borrower is
requesting a Borrowing, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, (iv) the Type of Loans to be


49



--------------------------------------------------------------------------------





borrowed and (v) the duration of the Interest Period with respect thereto, if
applicable. Each Notice of Conversion or Continuation shall specify (i) whether
the applicable Borrower is requesting a conversion of Loans from one Type to the
other or a continuation of Loans that are Eurocurrency Rate Loans, and (ii)
specifying (A) the amount and Type of Loan being converted or continued, (B) in
the case of a conversion to or a continuation of Eurocurrency Rate Loans, the
applicable Interest Period and (C) in the case of a conversion, the date of such
conversion. If a Borrower fail to specify a Type of Loan in a Borrowing Notice
or if such Borrower fail to give a timely Notice of Conversion or Continuation
with respect to Eurocurrency Rate Loans, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the applicable
Borrower request a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Borrowing Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
(b)    Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Loan, and if no timely notice of a conversion or continuation is
provided by the Borrowers, the Administrative Agent shall notify each such
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding subsection. In the case of any Borrowing, each Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Borrowing Notice. Upon satisfaction
or waiver of the applicable conditions set forth in Section 4.02 (and, if such
Borrowing is on the Effective Date, Section 4.01), the Administrative Agent
shall make all funds so received available to the applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of the applicable Borrower on the books of the Administrative Agent with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date a Borrowing Notice with respect to a Borrowing is given by a Borrower,
there are L/C Advances outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any Unreimbursed Amounts in respect
thereof, and second, shall be made available to the applicable Borrower as
provided above.
(c)    Unless the Lenders are compensated for any losses under Section 3.05, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans if the Required Lenders or the Administrative Agent so notify the
applicable Borrower.
(d)    The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the applicable
Borrower and the Lenders of any change in the Administrative Agent’s “prime
rate” used in determining the Base Rate promptly following the public
announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect under the Facility.
Section 2.03.    Protective Advances. (a) The Administrative Agent shall be
authorized, in its sole discretion (but with no obligation), (i) after the
occurrence and during the continuation of an Event of Default or (ii) at any
time that any conditions in Section 4.02 are not satisfied, to make Loans
(“Protective Advances”)


50



--------------------------------------------------------------------------------





in an aggregate principal amount outstanding not to exceed 5.0% of the
Commitment at any time, if the Administrative Agent deems, in its Reasonable
Credit Judgment, that such are Loans necessary or desirable to preserve or
protect the Collateral, to enhance the collectability or repayment of the
Obligations or to pay any other amounts chargeable to the Loan Parties under any
Loan Documents, including costs, fees and expenses. Subject to the following
paragraph, each Lender shall participate in Protective Advances on a pro rata
basis. Required Lenders may prospectively revoke Administrative Agent’s ability
to make such Protective Advances by written notice to Administrative Agent. All
Protective Advances shall constitute Base Rate Loans and shall bear interest at
the Base Rate plus the Applicable Rate and the Default Rate under Section
2.09(b)(i). Each Protective Advance shall be payable on demand.
(b)    Notwithstanding anything contained in this Agreement or any other Loan
Document, no Protective Advance may be made by Administrative Agent if such
advance would cause the aggregate principal amount of all Protective Advances
outstanding to exceed 5.0% of the aggregate Commitments.
(c)    Each Protective Advance shall be secured by the Liens in favor of the
Administrative Agent on the Collateral and shall constitute Obligations
hereunder. The making of a Protective Advance on any one occasion shall not
obligate the Administrative Agent to make any Protective Advance on any other
occasion. At any time that the conditions precedent set forth in Section 4.02
have been satisfied or waived, the Administrative Agent may request that the
Lenders to make a Loan to repay any Protective Advances.
(d)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default or Event of Default), each
Lender shall be deemed, without further action by any party hereto,
unconditionally and irrevocably to have purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective Advance, in proportion to its Applicable Percentage, and upon demand
by the Administrative Agent, shall fund such participation to the Administrative
Agent.
Section 2.04.    Letters of Credit. (a) The Letter of Credit Commitment. Subject
to the terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the Lenders set forth in this Section 2.04, (1)
from time to time on any Business Day during the period from the Closing Date
until the Letter of Credit Expiration Date, to issue Letters of Credit for the
account of the Borrowers or any other Loan Party, and to amend or extend Letters
of Credit previously issued by it, in accordance with Section 2.04(c), and (2)
to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the
Borrowers or any other Loan Party and any drawings thereunder; provided, that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (w) the L/C Obligations outstanding with respect to such L/C Issuer
shall not exceed the L/C Sublimit of such L/C Issuer, (x) the aggregate amount
of L/C Obligations shall not exceed the L/C Sublimit of all L/C Issuers taken as
a whole, (y) the Total Outstandings shall not exceed the Maximum Revolving
Credit and (z) the Outstanding Amount of the Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Commitment. Each Borrower hereby agrees to use
commercially reasonable efforts to allocate the aggregate face amount of each
Letter of Credit issued hereunder ratably among the L/C Issuers in accordance
with their respective individual L/C Sublimit. Each request by the Borrowers or
any other Loan Party for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by the applicable Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, each Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.


51



--------------------------------------------------------------------------------





(b)    (i)    No L/C Issuer shall issue any Letter of Credit if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless the applicable L/C Issuer in its sole discretion and all
the Lenders, have approved such expiry date.
(ii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    subject to Section 2.04(c)(iv), such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or
(F)    a default of any Lender’s obligations to fund under Section 2.04(d)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable L/C Issuer has entered into satisfactory arrangements with the
Borrowers or such Lender to eliminate such L/C Issuer’s risk with respect to
such Lender.
(iii)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would not have any obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.
(iv)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 9
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.


52



--------------------------------------------------------------------------------





(v)    No L/C Issuer shall be required to issue documentary or “trade” Letters
of Credit (as opposed to “standby” Letters of Credit).
(c)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the applicable Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Such Letter of Credit
Application must be received by such L/C Issuer and the Administrative Agent not
later than 11:00 a.m. (New York City time) at least four Business Days (or such
later date and time as the Administrative Agent and such L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and substance reasonably satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the applicable L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
substance reasonably satisfactory to the applicable L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the applicable L/C Issuer may reasonably require. Additionally, the
applicable Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless such L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 4 shall not then be satisfied, then,
subject to the terms and conditions hereof, the applicable L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the applicable L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.
(iii)    If a Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided, that any such Auto-Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit


53



--------------------------------------------------------------------------------





is issued. Unless otherwise directed by the applicable L/C Issuer, the Borrowers
shall not be required to make a specific request to the applicable L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.04(b)), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date from the Administrative Agent
or the Borrowers that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the
applicable L/C Issuer not to permit such extension.
(iv)    If a Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the
applicable L/C Issuer, such Borrower shall not be required to make a specific
request to the applicable L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to reinstate all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the applicable L/C Issuer to decline to reinstate all or any portion of
the stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the applicable L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline from the Administrative Agent or the applicable
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied (treating such reinstatement as an L/C Credit Extension
for purposes of this clause) and, in each case, directing the applicable L/C
Issuer not to permit such reinstatement.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
a true and complete copy of such Letter of Credit or amendment.
(d)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. The applicable Borrower shall
reimburse such L/C Issuer through the Administrative Agent, either with its own
funds or with the proceeds of Loans under the Facility, in an amount equal to
the amount of such drawing within two Business Days following the date on which
such Borrower receives notice of any payment by such L/C Issuer under a Letter
of Credit, provided that the Borrowers receive notice by 1:00 p.m., New York
City time on such date, or on the second Business Day if notice is not received
by such time (each such date, an “Honor Date”). If such Borrower fails to so
reimburse such L/C Issuer by the time set forth in the preceding sentence, the
applicable L/C Issuer shall promptly notify the Administrative Agent of the
Honor Date and the amount of the unreimbursed drawing (the “Unreimbursed
Amount”). The Administrative Agent shall, in the case


54



--------------------------------------------------------------------------------





of a payment under a Letter of Credit, promptly notify each Lender thereof and
of the amount of such Lender’s Applicable Percentage thereof. Any notice given
by such L/C Issuer or the Administrative Agent pursuant to this Section
2.04(d)(i) may be given by telephone if immediately confirmed in writing;
provided, that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.04(d)(i) make
funds available to the Administrative Agent for the account of the applicable
L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. (New
York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.04(d)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the relevant Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
(iii)    With respect to any Unreimbursed Amount for a payment under a Letter of
Credit that is not fully refinanced by a Borrowing of Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the applicable Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at (A) the rate
applicable to Loans that are Base Rate Loans from the Honor Date to the date
reimbursement is required pursuant to Section 2.04(d)(i) and (B) thereafter, the
Default Rate. Each Lender’s payment to the Administrative Agent for the account
of the applicable L/C Issuer pursuant to Section 2.04(d)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Lender funds its Loan or L/C Advance pursuant to this Section
2.04(d) to reimburse the applicable L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the applicable L/C Issuer.
(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse the
applicable L/C Issuer for amounts drawn under Letters of Credit, as contemplated
by this Section 2.04(d), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against such L/C
Issuer, the Borrowers or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing
(it being understood and agreed that each Lender’s obligation to make Loans
pursuant to this Section 2.04(d) shall not be subject to the conditions set
forth in Section 4.02). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(d) by the time
specified in Section 2.04(d)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to


55



--------------------------------------------------------------------------------





the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by the L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.04(d)(vi) shall be conclusive absent manifest error.
(e)    Repayment of Participations. (i) At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.04(d), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower or otherwise, including proceeds
of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.04(d) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
(f)    Obligations Absolute. The obligation of the Borrowers to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each Unreimbursed Amount shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any Lender, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit, except to the extent
caused by the applicable L/C Issuer’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment;


56



--------------------------------------------------------------------------------





(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit, so long as the L/C Issuer shall have
determined in the absence of gross negligence or willful misconduct, in good
faith and in accordance with the standard of care specified in the Uniform
Commercial Code of the State of New York, that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
appear on their face to be in conformity with such Letter of Credit;
(v)    any payment made by the applicable L/C Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or
(vi)    any other action taken or omitted to be taken by the applicable L/C
Issuer under or in connection with any Letter of Credit or the related drafts or
documents, whether or not similar to any of the foregoing, that might, but for
this Section 2.04(f)(vi), constitute a legal or equitable discharge of the
Borrowers’ obligations hereunder.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, such Borrower will promptly notify the applicable L/C Issuer. Such
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
(g)    Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuers shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.
Notwithstanding anything to the contrary herein the Borrowers may have a claim
against the applicable L/C Issuer, and the applicable L/C Issuer may be liable
to the Borrowers, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrowers which
the applicable Borrower proves were caused by the applicable L/C Issuer’s
willful misconduct or gross negligence as determined by a court of competent
jurisdiction in a final, non-appealable judgment. In furtherance and not in
limitation of the foregoing, the applicable L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
applicable L/C Issuer shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


57



--------------------------------------------------------------------------------





(h)    Cash Collateral. (i) Upon the request of the Administrative Agent, (A)
if, as of the Letter of Credit Expiration Date or the Termination Date, any L/C
Obligation for any reason remains outstanding or (B) if an Event of Default has
occurred and is continuing, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of such L/C Obligation.
(ii)    Section 2.04 and 8.02(a)(iii) set forth certain additional requirements
to deliver cash collateral hereunder. “Cash Collateralize” means (A) to pledge
to the Administrative Agent and deposit in a L/C Cash Collateral Account, for
the benefit of the applicable L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances in an amount equal to 103% of
the L/C Obligations pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer (which
documents are hereby consented to by the Lenders), or (B) to deliver to the
applicable L/C Issuer a backstop letter of credit (in form and substance
reasonably satisfactory to the L/C Issuer and the Administrative Agent, and
issued by a U.S. commercial bank acceptable to each of such L/C Issuer and the
Administrative Agent, in their commercially reasonable discretion). Derivatives
of such term have corresponding meanings. The Borrowers hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in the
L/C Cash Collateral Account. If at any time the Administrative Agent determines
that any funds held in the L/C Cash Collateral Account are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations Borrower will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited in the L/C
Cash Collateral Account, an amount equal to the excess of (x) such aggregate
Outstanding Amount over (y) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied, to the extent permitted under applicable Laws, to reimburse
the L/C Issuer for the amount of such drawing.
(i)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the applicable Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.
(j)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate for Loans that are Eurocurrency Rate
Loans times the daily amount available to be drawn under such Letter of Credit.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees for Letters of Credit shall
be (i) computed on a quarterly basis in arrears and (ii) due and payable five
(5) Business Days after the last Business Day of each calendar quarter,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default under Sections 8.01(a), (f) or (g) exists, all Letter of Credit
Fees shall accrue at the Default Rate.


58



--------------------------------------------------------------------------------





(k)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay to the Administrative Agent, for the account of
the applicable L/C Issuer, a fronting fee with respect to each Letter of Credit,
at the rate of 0.25% per annum on the face amount drawn under each Letter of
Credit, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the last Business Day of each calendar quarter, in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrowers shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, negotiation, acceptance, transfer, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(l)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrowers hereby acknowledge that the issuance of
Letters of Credit for the account of any Subsidiary of any of the Borrowers
inures to the benefit of the Borrowers, and that each Borrower’s business
derives substantial benefits from the businesses of each such Subsidiary.
Section 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees, in reliance upon the agreements of
the other Lenders set forth in this Section 2.05, to make loans (each such loan,
a “Swingline Loan”) to the Borrowers from time to time on any Business Day
during the Availability Period in an aggregate principal amount not to exceed at
any time outstanding the amount of the Swingline Sublimit, notwithstanding the
fact that such Swingline Loans, when aggregated with the Applicable Percentage
of the Outstanding Amount of Loans and L/C Obligations of the Lender acting as
Swingline Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swingline Loan, (i) the Total
Outstandings shall not exceed the Maximum Revolving Credit and (ii) the
aggregate Outstanding Amount of the Loans of any Lender at such time, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swingline Loans at such time shall not exceed such Lender’s Commitment,
and provided further that the Borrowers shall not use the proceeds of any
Swingline Loan to refinance any outstanding Swingline Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow under this Section 2.05, prepay under Section 2.06, and reborrow under
this Section 2.05. Each Swingline Loan shall be a Base Rate Loan. Immediately
upon the making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swingline Loan.
(b)    Borrowing Procedures. Each Swingline Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which notice shall be in writing. Each such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. (New York City time) on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date,


59



--------------------------------------------------------------------------------





which shall be a Business Day. Each such notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a written
Swingline Loan Notice, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Promptly after receipt by the Swingline
Lender of any Swingline Loan Notice, the Swingline Lender will confirm with the
Administrative Agent (in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (in writing) of the contents thereof. Unless the
Swingline Lender has received notice (in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. (New York City time)
on the date of the proposed Swingline Borrowing (A) directing the Swingline
Lender not to make such Swingline Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.05(a), or (B) that one
or more of the applicable conditions specified in Article 4 is not then
satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender will, not later than 3:00 p.m. (New York City time) on the borrowing date
specified in such Swingline Loan Notice, make the amount of its Swingline Loan
available to the applicable Borrower at its office by crediting the account of
the applicable Borrower on the books of the Swingline Lender in immediately
available funds.
(c)    Refinancing of Swingline Loans. (i) The Swingline Lender at any time in
its sole and absolute discretion may, and in any event on the 10th Business Day
after such Swingline Loan is made, shall request, on behalf of the applicable
Borrower (which hereby irrevocably authorizes the Swingline Lender to so request
on its behalf), that each Lender make a Base Rate Loan in an amount equal to
such Lender’s Applicable Percentage of the amount of Swingline Loans then
outstanding or, in the case of any request given with respect to Swingline Loans
which have been outstanding for 10 Business Days, the amount of such outstanding
Swingline Loans; provided, that such Loans may, and upon the applicable
Borrower’s request shall, be made as Eurocurrency Rate Loans if a Eurocurrency
Rate Loan could otherwise be made pursuant to Section 2.02. Such request shall
be made in writing (which written request shall be deemed to be a Borrowing
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans or Eurocurrency Rate Loans, but subject to
the unutilized portion of the aggregate Commitments and the conditions set forth
in Section 4.02. The Swingline Lender shall furnish the applicable Borrower with
a copy of the applicable Borrowing Notice promptly after delivering such notice
to the Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Borrowing Notice available
to the Administrative Agent in immediately available funds for the account of
the Swingline Lender at the Administrative Agent’s Office not later than 1:00
p.m. (New York City time) on the day specified in such Borrowing Notice,
whereupon, subject to Section 2.05(c)(ii), each Swingline Lender that so makes
funds available shall be deemed to have made a Base Rate Loan (or Eurocurrency
Rate Loan, if applicable) to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.
(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.05(c)(i), the request for Base Rate Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Lenders fund its risk
participation in the relevant Swingline Loan and each Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to Section
2.05(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to


60



--------------------------------------------------------------------------------





the date on which such payment is immediately available to the Swingline Lender
at a rate per annum equal to the Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swingline Loans pursuant to this Section 2.05(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swingline Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing (it being understood and agreed that each
Lender’s obligation to make Loans pursuant to this Section 2.05(c) shall not be
subject to the conditions set forth in Section 4.02). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swingline Loans, together with interest as provided herein.
(d)    Repayment of Participations. (i) At any time after any Lender has
purchased and funded a risk participation in a Swingline Loan, if the Swingline
Lender receives any payment on account of such Swingline Loan, the Swingline
Lender will distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swingline Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swingline Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrowers for interest on the Swingline Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.05 to refinance such Lender’s Applicable Percentage of any
Swingline Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swingline Lender.
(f)    Payments of Swingline Loans. The Borrowers shall make all payments of
principal and interest in respect of the Swingline Loans to the Administrative
Agent, for the account of the Swingline Lender.
Section 2.06.    Prepayments. (a) Optional. The Borrowers may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or


61



--------------------------------------------------------------------------------





penalty; provided, that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment. If such notice is given by the
Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.
(b)    Mandatory. (i) If, at any time, the Total Outstandings at such time
exceed the Maximum Revolving Credit, then, within one Business Day, the
Borrowers shall prepay the outstanding Loans and/or the Cash Collateralize the
outstanding L/C Obligations (including by depositing funds in the L/C Cash
Collateral Account pursuant to Section 2.04(h)(i)) in an aggregate amount
sufficient to reduce the amount of Total Outstandings as of such date of payment
to an amount less than or equal to the Maximum Revolving Credit; provided,
however, that, subject to the provisions of Section 2.04(h)(ii), the Borrowers
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(b) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Maximum Revolving Credit above at such time.
(ii)    At any time following the occurrence and during the continuation of a
Liquidity Period, within five Business Days following the receipt of any Net
Cash Proceeds in respect of any Disposition of Collateral or any Net
Insurance/Condemnation Proceeds (other than any Disposition (A) permitted by
Section 7.05(a), (b), (c), (d), (h) or (i), or (B) in the ordinary course of
business of the Borrowers and their respective Subsidiaries), the Borrowers
shall apply an amount equal to 100% of such Net Proceeds or Net
Insurance/Condemnation Proceeds, as applicable, received with respect thereto to
prepay the outstanding principal amount of the Loans and/or Cash Collateralize
the outstanding L/C Obligations, and the Borrowers shall deliver an updated
Borrowing Base Certificate to the Administrative Agent on the date of any such
Disposition or receipt of Net Insurance/Condemnation Proceeds.
(iii)    Prepayments of the Facilities made pursuant to this Section 2.06(b),
shall be applied, first, to the L/C Borrowings, Swingline Loans or Protective
Advances, second, ratably to the outstanding Loans and third, to Cash
Collateralize the remaining L/C Obligations.
(iv)    In the case of prepayments of the Facilities required pursuant to clause
(i) or (ii) of this Section 2.06(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings and Loans, outstanding at such time and
the Cash Collateralization of the remaining L/C Obligations in full may be
retained by the Borrowers for use in the ordinary course of their business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held in the L/C Cash Collateral Account shall be applied (without any further
action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the L/C Issuer or the Lenders, as applicable.
(c)    At the option of the Administrative Agent, principal on the Swingline
Loans and interest, fees, expenses and other sums due and payable in respect of
the Loans and Protective Advances


62



--------------------------------------------------------------------------------





may be paid from the proceeds of Swingline Loans or Loans. Each Borrower hereby
authorizes the Swingline Lender to make such Swingline Loans pursuant to Section
2.05(a) and the Lenders to make such Loans pursuant to Section 2.05(b) from time
to time in the amounts of any and all principal payable with respect to the
Swingline Loans and interest, fees, expenses and other sums payable in respect
of the Loans and Protective Advances, and further authorizes the Administrative
Agent to give the Lenders notice of any Borrowing with respect to such Swingline
Loans and Revolving Loans and to distribute the proceeds of such Swingline Loans
and Revolving Loans to pay such amounts. The Borrower agrees that all such
Swingline Loans and Revolving Loans so made shall be deemed to have been
requested by it and directs that all proceeds thereof shall be used to pay such
amounts.
Section 2.07.    Termination or Reduction of Commitments. (a) The Borrowers may,
upon notice to the Administrative Agent, terminate, or from time to time
permanently reduce, the Commitments; provided, that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof and (iii) the Borrowers shall not terminate or
reduce the aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Maximum Revolving Credit. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the aggregate
Commitments. Any reduction of the aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.
(b)    Payment of Fees. All fees in respect of the Facility accrued until the
effective date of any termination of the Facility shall be paid on the effective
date of such termination.
Section 2.08.    Repayment of Loans.
(a)    Loans. The Borrowers shall, on a joint and several basis in accordance
with Section 11.18, repay to the Lenders on the Termination Date the aggregate
principal amount of all Loans outstanding on such date.
(b)    Swingline Loans. The Borrowers shall, on a joint and several basis in
accordance with Section 11.18, repay each Swingline Loan on the earlier to occur
of (i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
Section 2.09.    Interest. (a) Subject to the provisions of Section 2.09(b),
(i)    Each Loan that is (A) a Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate and (B) a Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate;
(ii)    Each Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.
(b)    (i) While any Event of Default under Section 8.01(a), Section 8.01(f) and
Section 8.01(g) exists, if any principal of or interest on any Loan or any fee
payable by the Borrowers hereunder is not, in each case, paid or reimbursed when
due, whether at stated maturity, by acceleration or otherwise, the relevant
overdue amount shall bear interest, to the fullest extent permitted by law,
after as well as before


63



--------------------------------------------------------------------------------





judgment, at a rate per annum equal to the Default Rate; provided that no amount
shall accrue pursuant to this Section 2.09(b) on any overdue amount or other
amount payable to a Defaulting Lender so long as such Lender is a Defaulting
Lender. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.
Section 2.10.    Fees. In addition to certain fees described in Sections 2.04(j)
and (k):
(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to (i) on any date on which
Availability is less than 50% of the aggregate Commitments, 0.25% times the
actual daily amount by which the aggregate Commitments of all Lenders exceed the
sum of (A) the Outstanding Amount of Loans (excluding any Outstanding Amount of
Swingline Loans) and (B) the Outstanding Amount of L/C Obligations, determined
as of the last day of the immediately preceding fiscal quarter, or (ii) on any
date on which Availability is equal to greater than or equal to 50% of the
aggregate Commitments, 0.375% times the actual daily amount by which the
aggregate Commitments of all Lenders exceed the sum of (A) the Outstanding
Amount of Loans (excluding any Outstanding Amount of Swingline Loans) and (B)
the Outstanding Amount of L/C Obligations, determined as of the last day of the
immediately preceding fiscal quarter. The Commitment Fee shall accrue at all
times, including at any time during which one or more of the conditions in
Article 4 is not met, and shall be due and payable quarterly in arrears five (5)
Business Days after the last Business Day of each calendar quarter, commencing
with the first such date to occur after the Closing Date, and on the Termination
Date.
(b)    Fees. The Borrowers shall pay to the Administrative Agent, for the
account of each Lender, fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(c)    Other Fees. The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the applicable Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(d)    Defaulting Lender Fees. Notwithstanding anything herein to the contrary,
during such period as a Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to any fees accruing during such period pursuant to clause
(a) above (without prejudice to the rights of the Non-Defaulting Lenders in
respect of such fees); provided, that (i) to the extent that a Ratable Portion
of the L/C Obligations of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.16(a), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, and (ii) to the extent that all or any
portion of such L/C Obligations cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the applicable L/C Issuer.
Section 2.11.    Computation of Interest and Fees. (a) All computations of
interest for Base Rate Loans (other than Loans bearing interest at the Base Rate
based on clause (c) of the definition thereof) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid, provided, that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day.


64



--------------------------------------------------------------------------------





Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
Section 2.12.    Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and, as part of the Register, by the Administrative Agent in the ordinary course
of business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to the Borrowers made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note (payable to such Lender or its
registered assigns), which shall evidence such Lender’s Loans to the Borrowers
in addition to such accounts or records. Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.12(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
Section 2.13.    Payments Generally; Administrative Agent’s Clawback. (a)
General. All payments to be made by the Borrowers or the other Loan Parties
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers or the other Loan Parties hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
ratable share of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b)     (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with


65



--------------------------------------------------------------------------------





interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that such Borrowers will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to such Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.13(b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrowers as provided in the foregoing provisions of this Article 2, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article 4
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of (i) the Lenders
hereunder to make Loans and to fund participations in Letters of Credit and (ii)
all Lenders hereunder to make payments pursuant to Section 2.04(c) are several
and not joint. The failure of (x) any Lender to make any Loan or to fund any
such participation or (y) any Lender to make payment under Section 2.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to do so.
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
Section 2.14.    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according


66



--------------------------------------------------------------------------------





to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all
Lenders at such time or (b) Obligations owing (but not due and payable) to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to (i)
the aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and/or, if applicable, subparticipations in
L/C Obligations and Swingline Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided, that:
(ii)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(iii)    the provisions of this Section 2.14 shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement, (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, subparticipations in L/C Obligations, or Swingline Loans to any assignee
or participant, other than to the Borrowers or any Subsidiary thereof (as to
which the provisions of this Section 2.14 shall apply), or (C) any payments
pursuant to the Fee Letter.
The Borrowers consent to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
Section 2.15.    Increase in Facility. (a) Provided that no Default or Event of
Default has occurred and is continuing or would exist after giving effect
thereto, upon at least 7 Business Days’ prior written notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), the
Borrowers may from time to time request an increase in the amount of the
Commitments under the Facility (each, a “Facility Increase”) in an aggregate
stated amount (for all such requests) not to exceed $25,000,000 (the “Facility
Increase Amount”); provided, that (i) any such request for a Facility Increase
shall be in a minimum stated amount of $10,000,000 (or, if less, the entire
remaining amount of the Facility Increase Amount), or such lower amount as
determined by the Administrative Agent in its sole discretion, (ii) such
increase shall be on the same terms (including with respect to margin, pricing,
maturity and fees, other than any underwriting fees and arrangement fees
applicable thereto) and pursuant to the exact same Loan Documents and any other
documentation applicable to the Facility (provided, that the Applicable Rate and
the Commitment Fee applicable to the Facility may be increased to be identical
to that for any Facility Increase to effectuate such Facility Increase), (iii)
such Facility Increase shall be Guaranteed by the exact same Guarantors and
shall be secured by a Lien on the exact same Collateral ranking pari passu with
the Lien securing the Facility (and no Facility Increase may be (x) Guaranteed
by any Person that is not a Loan Party or (y) secured by any assets other than
the Collateral), (iv) the aggregate amount of Commitments at the time of such
request, after


67



--------------------------------------------------------------------------------





giving effect to such Facility Increase, shall not exceed the ABL Cap (as
defined in the ABL Intercreditor Agreement) and (v) the Borrowers, the
Incremental Lenders and the Administrative Agent shall execute and deliver any
amendment to this Agreement or other documentation necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrowers, to
evidence and effectuate such Facility Increase.
(b)    Lender Elections to Increase. The Borrowers may seek commitments in
respect of any Facility Increase from then-existing Lenders (each of which shall
be entitled to agree or decline to participate in such Facility Increase in its
sole discretion) or additional banks, financial institutions and other
institutional lenders or investors who will become Lenders in connection with
such Facility Increase (each, an “Additional Lender” and together with any
existing lender providing such Facility Increase, as applicable, collectively
the “Incremental Lenders”); provided that each Additional Lender shall be
approved by each of the Administrative Agent, the Swingline Lender and each L/C
Issuer (such approval not to be unreasonably withheld, delayed or conditioned),
to the extent approval thereof would be required pursuant to the definition of
“Eligible Assignee” with respect to any assignment of Loans or Commitments.
(c)    Effective Date and Allocations. If the Facility is increased in
accordance with this Section 2.15, the Administrative Agent and the Borrowers
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such Facility Increase. The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the final allocation of such Facility
Increase and the Increase Effective Date.
(d)    Conditions to Effectiveness of Increase. As a condition precedent to such
Facility Increase, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such Facility
Increase, and (ii) in the case of the Borrowers, certifying that, before and
after giving effect to such Facility Increase, (A) the representations and
warranties contained in Article 5 and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in Section 5.05(a) shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.01, and (B) no
Default or Event of Default has occurred and is continuing. The Borrowers shall
prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any non-ratable increase in the Commitments under this Section
2.15.
(e)    Conflicting Provisions. This Section shall supersede any conflicting
provisions in Section 2.14 or Section 11.01.
Section 2.16.    Defaulting Lender.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders; and


68



--------------------------------------------------------------------------------





(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swingline Lender hereunder;
third, if so determined by the L/C Issuer or Swingline Lender hereunder, to be
held as cash collateral for future funding obligations of such Defaulting Lender
in respect of any participation in any Swingline Loan or L/C Obligation; fourth,
as the Borrowers may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuers or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuers or Swingline Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments under the applicable Facility without giving effect to
clause (iii) below. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Outstanding Amount of any Non-Defaulting Lender’s
Loans and L/C Obligations to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(iv)    Cash Collateral. If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy


69



--------------------------------------------------------------------------------





available to it hereunder or under law, cash collateralize the L/C Issuers’
Fronting Exposure in accordance with the procedures set forth in Section
2.16(a)(ii).
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent, each
L/C Issuer and each Swingline Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.16(a)(iii)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    New Swingline Loans / Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have not Fronting Exposure
after giving effect to such Swingline Loans and (ii) no L/C Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY


Section 3.01.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in good faith discretion of
an applicable Withholding Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deductions or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 3.01(a)) the applicable Recipient receives an amount
equal to the sum it would have received had no such deductions or withholding
been made.


(b)    Payment of Other Taxes by the Borrowers. The Loan Parties shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of any Other Taxes.
(c)    Indemnification by the Borrowers. The Loan Parties shall jointly and
severally indemnify the Administrative Agent, each Lender and each L/C Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Administrative Agent,
such Lender or such L/C Issuer or any of their respective Affiliates, or
required to be withheld or deducted from a payment to the Administrative Agent,
such Lender or such L/C Issuer or any of their respective Affiliates, as the
case


70



--------------------------------------------------------------------------------





may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or an L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be conclusive absent manifest error.
(d)    Indemnification by the Lender. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.01(d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,


71



--------------------------------------------------------------------------------





(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the reasonable request of the Borrowers or Administrative
Agent), executed copies of Internal Revenue Service Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent),
whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
Internal Revenue Service Form W-8BEN or W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
(2)    executed copies of Internal Revenue Service Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x)(i) a certificate to
the reasonable satisfaction of the Borrowers and the Administrative Agent to the
effect that such Foreign Lender is not a “bank” within the meaning of section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrowers within the
meaning of section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (ii)(y) duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue
Service Form W-8ECI, W-8BEN, W-8BEN-E, a U.S. Tax Compliance Certificate to the
reasonable satisfaction of the Borrowers and Administrative Agent, Form W-9,
and/or other certification document form each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate to
the reasonable satisfaction of the Borrower and Administrative Agent on behalf
of each such direct and indirect partner, or


72



--------------------------------------------------------------------------------





(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that is any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its the sole
discretion and good faith judgment, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall
promptly pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnified payments made under this Section with respect to
the Taxes giving rise to such refund) net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement


73



--------------------------------------------------------------------------------





of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligation under any Loan Document.
(i)    Defined Terms. For purpose of this Section 3.01, any term “Lender”
includes any L/C Issuer and the term “applicable law” includes FATCA.
Section 3.02.    Illegality. If any Lender determines that as a result of any
Change in Law it becomes unlawful, or that any Governmental Authority asserts
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.
Section 3.03.    Inability to Determine Rates.
(a)    If the Required Lenders determine that for any reason in connection with
any request for a Eurocurrency Rate Loan or a conversion or continuation thereof
that (y) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or (z) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan
and, in each case, the circumstances described in clause (b)(i) below have not
occurred and are continuing, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrowers) that the Required Lenders
have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for any requested Interest Period, including, without
limitation, because the Eurocurrency Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or
(ii)    the supervisor for the administrator of the Eurocurrency Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which Eurocurrency
Rate shall no longer be made available,


74



--------------------------------------------------------------------------------





or used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”),
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrowers may mutually agree to amend this Agreement to replace Eurocurrency
Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) that has been
broadly accepted by the syndicated loan market in the United States in lieu of
the Eurocurrency Rate (any such proposed rate, a “LIBOR Successor Rate”;
provided that if any such rate is less than zero, the LIBOR Successor Rate shall
be deemed to be zero), together with any proposed LIBOR Successor Rate
Conforming Changes and, notwithstanding anything to the contrary in Section
11.01, any such amendment shall become effective at 5:00 p.m. (New York time) on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent notice that such Required Lenders do not accept such amendment. 
(c)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (b) above exist, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods).  Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.
Section 3.04.    Increased Costs; Reserves on Eurocurrency Rate Loans. (a)
Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate
contemplated by Section 3.04(e)) or any L/C Issuer;
(ii)    subject any Administrative Agent, Lender or L/C Issuer (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (c) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Administrative Agent, Lender or L/C Issuer of making, continuing, converting to
or maintaining any Eurocurrency Rate Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Administrative Agent,
Lender or L/C Issuer of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon written request of such Lender or such L/C Issuer, the
Borrowers will pay to such Administrative Agent, Lender or L/C Issuer as the
case may be, such additional amount or amounts as will compensate such
Administrative Agent, Lender or L/C Issuer, as the case may be, for such
additional costs incurred or reduction


75



--------------------------------------------------------------------------------





suffered; provided, that before making any such demand, each Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions and so long as such efforts would not be disadvantageous
to it, in its reasonable discretion, in any legal, economic or regulatory
manner) to designate a different Eurocurrency Rate lending office if the making
of such designation would allow the Lender or its Eurocurrency Rate lending
office to continue to perform its obligation to make Eurocurrency Rate Loans or
to continue to fund or maintain Eurocurrency Rate Loans and avoid the need for,
or reduce the amount of, such increased cost.
(b)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or such
L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time, after submission to the Borrowers (with a copy to the Administrative
Agent) of a written request therefor, the Borrowers will pay to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04, describing the basis therefore and
showing the calculation thereof in reasonable detail, and delivered to the
Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 30 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided, that the Borrowers shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than 90-days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrowers shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded


76



--------------------------------------------------------------------------------





upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrowers shall have received at
least 10 Business Days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or costs from such Lender describing the basis
therefor and showing the calculation thereof in reasonable detail. If a Lender
fails to give notice 10 Business Days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable within 30 days
from receipt of such notice.
Section 3.05.    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any conversion, payment or prepayment of any Eurocurrency Rate Loan, and
any conversion of a Base Rate Loan to a Eurocurrency Rate Loan, on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, or continue any Eurocurrency Rate
Loan, or to convert a Base Rate Loan to a Eurocurrency Rate Loan, on the date or
in the amount notified by the Borrowers; or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 11.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any loss of
anticipated profits. The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
Section 3.06.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 3.04, or the Borrowers are required
to pay any additional amount to any Lender, the Administrative Agent or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, if the Borrowers are required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01 and, in each case, such Lender has declined or is


77



--------------------------------------------------------------------------------





unable to designate a different lending office in accordance with Section
3.06(a), or if any Lender gives a notice pursuant to Section 3.02 or if any
Lender is at such time a Defaulting Lender, then the Borrowers may replace such
Lender in accordance with Section 11.13.
Section 3.07.    Survival. All of the Borrowers’ obligations under this Article
3 shall survive termination of the aggregate Commitments and repayment of all
other Obligations hereunder.


ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


Section 4.01.    Conditions of Effectiveness. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or electronic copies (followed promptly by originals) unless
otherwise specified, each properly executed by a duly authorized officer of the
applicable signing Loan Party, each dated as of the Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    executed counterparts of this Agreement executed by the Administrative
Agent, each Lender and each Loan Party;
(ii)    each Note executed by the Borrowers in favor of each Lender requesting a
Note or Notes;
(iii)    [Reserved];
(iv)    [Reserved];
(v)    [Reserved];
(vi)    [Reserved];
(vii)    a certificate of each Loan Party, dated as of the Effective Date and
executed by a secretary, assistant secretary or other senior officer (as the
case may be) thereof, which shall (A) certify that attached thereto is a true
and complete copy of the resolutions or written consents of its shareholders,
partners, managers, members, board of directors, board of managers or other
governing body authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrowers, the
borrowings hereunder, and that such resolutions or written consents have not
been modified, rescinded or amended and are in full force and effect, (B)
identify by name and title and bear the signatures of the officers, managers,
directors or authorized signatories of such Loan Party authorized to sign the
Loan Documents to which it is a party on the Effective Date and (C) certify (x)
that attached thereto is a true and complete copy of the certificate or articles
of incorporation or organization (or memorandum of association or other
equivalent thereof) of such Loan Party certified by the relevant authority of
the jurisdiction of organization of such Loan Party and a true and correct copy
of its by-laws or operating, management, partnership or similar agreement and
(y) that such documents or agreements have not been amended, restated, amended
and restated, supplemented or otherwise modified (except as otherwise attached
to such certificate and certified therein as being the only amendments,
restatements, amendments and restatements, supplements or modifications thereto
as of such date) and (ii) a good standing (or


78



--------------------------------------------------------------------------------





equivalent) certificate as of a recent date for such Loan Party from (A) its
jurisdiction of organization and (B) in each jurisdiction in which it is
qualified to engage in business where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except,
in the case of this clause (B), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect;
(viii)    a certificate of a duly authorized officer of each Loan Party either
(A) stating that all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party have been
received and are in full force and effect or (B) stating that no such consents,
licenses or approvals are so required in connection with the consummation by
such Loan Party of the Transactions;
(ix)    a certificate signed by a Responsible Officer of Holdings certifying
that the conditions set forth in Section 4.01(f), (h) and (i) have been
satisfied as of such date;
(x)    a solvency certificate, substantially in the form of Exhibit L from a
Responsible Officer of Holdings (or, at the option of Holdings, a customary
third-party opinion as to the solvency of Holdings and its Subsidiaries, on a
consolidated basis);
(xi)    a Borrowing Base Certificate covering the Borrowing Base as of September
30, 2018, with customary supporting documentation;
(xii)    certificates of insurance evidencing that the Administrative Agent, for
the benefit of the Secured Parties, shall be named as an additional insured,
assignee, mortgagee and/or loss payee, as appropriate, with respect to all
applicable insurance coverage and policies of the Loan Parties; and
(xiii)    the executed opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to
the Loan Parties, addressed to the Administrative Agent, the Lenders and the L/C
Issuer, as to such matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request.
(b)    (i) Any fees required to be paid on or before the Effective Date to the
Administrative Agent, any Arranger or the Lenders pursuant to the Fee Letter
shall have been paid and (ii) any costs and expenses required to be paid on or
before the Effective Date to the Administrative Agent, any Arranger or the
Lenders to the extent invoices have been received by Holdings at least two
Business Days prior to the Effective Date (or such later date as reasonably
agreed by Holdings) shall have been paid.
(c)    [Reserved].
(d)    [Reserved].
(e)    [Reserved].
(f)    On the Effective Date, neither Holdings nor any of its Subsidiaries shall
have any material Indebtedness for borrowed money (other than any Loans and
Letters of Credit outstanding on the Effective Date), purchase money
Indebtedness, Capital Lease Obligations, working capital facilities for Foreign
Subsidiaries, other Indebtedness incurred in the ordinary course of business,
and other Indebtedness permitted pursuant to Section 7.02.


79



--------------------------------------------------------------------------------





(g)    [Reserved].
(h)    The representations and warranties of each Loan Party and its
Subsidiaries contained in this Agreement and each other Loan Document, shall be
true and correct in all material respects (or, if such representation or
warranty is subject to a materiality or Material Adverse Effect qualification,
in all respects) on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.
(i)    No Default or Event of Default shall have occurred and be continuing, or
would result from, the consummation of the Transactions (including any Credit
Extension to be made on the Effective Date and the application of the proceeds
thereof).
(j)    [Reserved].
(k)    [Reserved].
(l)    The Administrative Agent shall have received, at least 3 Business Days
prior to the Effective Date, all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, to the extent
requested by the Administrative Agent or any Lender at least 10 Business Days
prior to the Effective Date.
(m)    No later than three Business Days prior to the Effective Date, the
Administrative Agent and Lenders shall have received a Beneficial Ownership
Certification in relation to each Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation.
For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required under any Loan Document to be consented to or approved by
or acceptable or satisfactory to such Lender, unless the Administrative Agent
shall have received written notice from such Lender prior to the Effective Date
specifying its objection thereto.
Section 4.02.    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Borrowing Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of each Loan Party and its
Subsidiaries contained in this Agreement and each other Loan Document, shall be
true and correct in all material respects (or, if such representation or
warranty is subject to a materiality or Material Adverse Effect qualification,
in all respects) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.
(b)    No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.
(c)    After giving effect to any Credit Extension (or the incurrence of any
L/Cs Obligations), the Total Outstandings shall not exceed the Maximum Revolving
Credit;


80



--------------------------------------------------------------------------------





(d)    The Administrative Agent and, if applicable, each applicable L/C Issuer
or the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrowers shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES


The Borrowers and each Guarantor, on behalf of themselves and their respective
Subsidiaries, represents and warrants to the Administrative Agent and the
Lenders that:
Section 5.01.    Existence, Qualification and Power. (a) Each Loan Party is (i)
duly organized or formed and validly existing and (ii) in good standing under
the Laws of the jurisdiction of its incorporation or organization, except, in
the case of this clause (ii), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
(b)    Each Loan Party has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the Transactions, and (iii) is duly qualified and is licensed and, as
applicable, in good standing, under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except, in the case of clauses (i) and
(iii), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
Section 5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not and will not (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (except for any Liens that may arise under the Loan
Documents) under, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except,
in the case of clause (b)(ii) and (c), as could not reasonably be expected to
have a Material Adverse Effect.
Section 5.03.    Governmental Authorization; Other Consents. (a) No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority and (b) no material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with any
other Person, in each case, is necessary or required in connection with (i) the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transactions, (ii) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents or (iii) the perfection of the Liens created under the Collateral
Documents (subject to the terms, conditions and priorities set forth in the ABL
Intercreditor Agreement), except for (x) those approvals, consents, exemptions,
authorizations or other actions which have already been obtained, taken, given
or made and are in full force and effect, and (y) any filings required to
perfect the Liens created under the Collateral Documents.


81



--------------------------------------------------------------------------------





Section 5.04.    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally, general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
an implied covenant of good faith and fair dealing.
Section 5.05.    Financial Statements; No Material Adverse Effect. (a) The
Financial Statements of Holdings and its Subsidiaries (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein or in the notes thereto; and (ii)
fairly present in all material respects the financial condition of Holdings and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby (subject, in the case of unaudited statements, to
normal year-end audit adjustments and to any other adjustments described therein
including in any notes thereto).
(b)    The Pro Forma Financial Statements of Holdings and its Subsidiaries,
certified by a Responsible Officer of Holdings, copies of which have been
furnished to the Administrative Agent, on or prior to the Closing Date, fairly
present in all material respects the consolidated pro forma financial condition
of Holdings and its Subsidiaries, on a consolidated basis, as at such date and
the consolidated pro forma results of operations of Holdings and its
Subsidiaries for the period ended on such date, in each case giving effect to
the Transactions, all prepared in accordance with GAAP, except as otherwise
noted therein.
(c)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
Section 5.06.    Litigation. Except as set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims, investigations or disputes pending or, to
the knowledge of the Borrowers, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrowers or any of their
respective Subsidiaries or against any of their properties or revenues (a) that
purport to affect or pertain to this Agreement or any other Loan Document
(including the legality or enforceability thereof) or the consummation of the
Transactions or (b) as to which there is a reasonable possibility of an adverse
determination and that could reasonably be expected to have a Material Adverse
Effect.
Section 5.07.    No Default. Neither the Borrowers nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
Section 5.08.    Ownership of Property; Subsidiaries; Equity Interests. (a) Each
of the Borrowers and each of their respective Subsidiaries, subject to Permitted
Liens, has (i) good and marketable or valid leasehold Mining Title to the
Material Owned Real Property and the Material Leased Real Property necessary for
the ordinary conduct of the business and operations of each of the Loan Parties
and each of their respective Subsidiaries as presently conducted on the
Effective Date and (ii) good record title to, or valid leasehold, easement or
other real property interests in all other Real Property necessary for the
ordinary conduct of the business and operations of the Loan Parties and their
respective Subsidiaries as presently conducted, subject to such defects in title
as could not reasonably be expected to materially interfere with the ordinary
conduct of the business and operations of any Loan Party or any of its
Subsidiaries.


82



--------------------------------------------------------------------------------





(b)    Each of the Borrowers and each of their Subsidiaries has good record
title to, or valid leasehold, easement or other property interests in all
personal property necessary for or used in the ordinary conduct of the business
and operations of the Loan Parties and their respective Subsidiaries as
presently conducted.
(c)    As of the Closing Date, (i) all Equity Interests held by Holdings or any
of its Subsidiaries are set forth in Schedule 5.08(c), (ii) all of the
outstanding Equity Interests in the Borrowers and their Subsidiaries have been
validly issued, are fully paid and nonassessable (to the extent such concepts
exist under applicable Law) and (iii) all Equity Interests owned by the
Borrowers and their Subsidiaries are free and clear of all Liens except (x)
those created under the Collateral Documents and (y) any nonconsensual Permitted
Liens.
(d)    To the knowledge of the Loan Parties on the Closing Date, all Material
Owned Real Property and Material Leased Real Property of the Loan Parties that
is being mined or operated as of the Closing Date is in physical condition that
would permit mining or operations presently conducted.
Section 5.09.    Environmental Compliance. Except as disclosed on Schedule 5.09,
or as otherwise could not reasonably be expected to have a Material Adverse
Effect:
(a)    None of the Borrowers nor any of their Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability concerning or arising out of Environmental Laws or Hazardous Materials
with regard to any of the Properties or the business operated by the Borrowers
or any of their respective Subsidiaries (the “Business”).
(b)    Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability of the Borrowers or any of
their Subsidiaries under, any applicable Environmental Law, nor have any
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could
reasonably be expected to give rise to liability of the Borrowers or any of
their Subsidiaries under, any applicable Environmental Law.
(c)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrowers, threatened under any
Environmental Law to which the Borrowers or any of their respective Subsidiaries
is or, to the knowledge of the Borrowers, will be named as a party or with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
similar administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.
(d)    There has been no release or threat of release of Hazardous Materials at
or from the Properties, or arising from or related to the operations of the
Borrowers or any of their respective Subsidiaries in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability of the Borrowers or any of their Subsidiaries under any applicable
Environmental Laws.
(e)    The Properties and all operations at the Properties and of the Business
are and have been in compliance with all applicable Environmental Laws.
(f)    The Borrowers and each of their Subsidiaries (i) hold and have held all
Environmental Permits (each of which is in full force and effect and is not
subject to appeal, except in such instances where the requirement to hold an
Environmental Permit is being contested in good faith by the


83



--------------------------------------------------------------------------------





Borrowers or any of their respective Subsidiaries by appropriate proceedings
diligently conducted) required for any of their current operations or for the
current ownership, operation or use of the Properties, including all
Environmental Permits required for the coal mining-related operations of the
Borrowers or any of their respective Subsidiaries or, to the extent currently
required, any pending construction or expansion related thereto; (ii) are, or
have been, in compliance with all Environmental Permits, except in such
instances where the requirement of an Environmental Permit is being contested in
good faith by the Borrowers or any of their respective Subsidiaries by
appropriate proceedings diligently conducted; and (iii) have used commercially
reasonable efforts to cause all contractors, lessees and other Persons
occupying, operating or using the mines on the Properties to comply with all
Environmental Laws and obtain all Environmental Permits required for the
operation of the mines.
(g)    To the knowledge of the Borrowers, none of the Properties have any
associated direct or indirect acid mine drainage which (i) constitutes or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability under, any applicable Environmental Law.
Section 5.10.    Mining.
(a)    The Borrowers and each of their Subsidiaries has, in the amounts and
forms required pursuant to Environmental Law, obtained all performance bonds and
surety bonds, or otherwise provided any financial assurance required under
Environmental Law for Reclamation or otherwise in the ordinary conduct of the
business and operations of the Loan Parties (collectively, “Mining Financial
Assurances”), except as could not reasonably be expected to result in a Material
Adverse Effect.
(b)    There have been no accidents, explosions, implosions, collapses or
flooding at or otherwise related to the Properties of the Business that have,
directly or indirectly, resulted in, or could reasonably be expected to result
in, a Material Adverse Effect.
Section 5.11.    Insurance. The properties of the Borrowers and their
Subsidiaries are insured with financially sound and reputable insurance
companies in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrowers or the applicable
Subsidiary operates.
Section 5.12.    Taxes. (a) The Borrowers and their Subsidiaries have filed all
Federal, state and other Tax returns and reports required to be filed, and have
paid all Federal, state and other Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable (other than those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP), except where the
failure to do any of the foregoing could not reasonably be expected to result in
a Material Adverse Effect; (b) no Tax Lien has been filed and, to the knowledge
of the Borrowers, no claim is being asserted or audit being conducted, with
respect to any Tax, fee or other charge of the Borrowers or any of their
respective Subsidiaries, except as could not reasonably be expected to result in
a Material Adverse Effect; and (c) there is no proposed Tax assessment against
the Borrowers or any of their respective Subsidiary, except as could not
reasonably be expected to result in a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement.
Section 5.13.    ERISA Compliance. (a) Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(i) each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws (except that with respect to any Multiemployer
Plan which is a Plan, such representation is deemed made only to the knowledge
of the Borrowers) and (ii)


84



--------------------------------------------------------------------------------





with respect to each Plan, no failure to satisfy the minimum funding standards
of Sections 412 or 430 of the Code has occurred, and no application for a
funding waiver or an extension of any amortization period pursuant to Section
412 of the Code has been made.
(b)    There are no pending or, to the knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
(c)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) No ERISA Event has occurred or
is reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrowers nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrowers nor any ERISA Affiliate has incurred,
or reasonably expects to incur (except as may occur as a result of relief
granted pursuant to section 1113 of the Bankruptcy Code), any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither the Borrowers nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
Section 5.14.    Beneficial Ownership Certification. As of the Effective Date,
the information included in each Beneficial Ownership Certification is true and
correct in all material respects.
Section 5.15.    Margin Regulations; Investment Company Act. (a) The Borrowers
are not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Federal Reserve Board), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrowers
only or of the Borrowers and their Subsidiaries on a consolidated basis) subject
to the provisions of Section 7.01, Section 7.04 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrowers
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.
(b)    None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary is required to register as an “investment company” under the
Investment Company Act of 1940.
Section 5.16.    Disclosure. No report, financial statement, certificate or
other information furnished (in writing) by or on behalf of any Loan Party or
any of its Subsidiaries to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document, taken as a whole with
any other information furnished or publicly available, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading as of the date when made or delivered; provided,
that with respect to any forecast, projection or other statement regarding
future performance, future financial results or other future developments, the
Borrowers represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time such information was
prepared (it being understood that any such information is subject to
significant uncertainties and contingencies, many of which are beyond the
Borrowers’ control,


85



--------------------------------------------------------------------------------





and that no assurance can be given that the future developments addressed in
such information can be realized).
Section 5.17.    Compliance with Laws. The Borrowers and each of their
respective Subsidiaries is in compliance with the requirements of all Laws
(including any zoning, building, ordinance, code or approval or any building or
mining permits) and all orders, writs, injunctions and decrees applicable to it
or to its properties, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Section 5.18.    Intellectual Property; Licenses, Etc. The Borrowers and each of
their Subsidiaries exclusively own, or possess the valid and continuing right to
use, all of the trademarks, service marks, trade names, other source or business
identifiers, Internet domain names, copyrights, patents, patent rights, trade
secrets, know-how, franchises, licenses and other intellectual property rights,
in each case, whether registered or unregistered and including all goodwill
associated with the foregoing (collectively, “Intellectual Property”), in each
case, free and clear of all Liens (other than Permitted Liens), except where
failure to have such Intellectual Property individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Borrowers, the use of such Intellectual Property by such
Borrower or any Subsidiary does not infringe upon any rights held by any other
Person. No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrowers, threatened that either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
Section 5.19.    Solvency. As of the Effective Date and after giving effect to
the Transactions and the incurrence of the Indebtedness and obligations being
incurred in connection with this Agreement and the Transactions, (i) the sum of
the debt (including contingent liabilities) of Holdings and its Subsidiaries, on
a consolidated basis, does not exceed the fair value of the present assets of
Holdings and its Subsidiaries, on a consolidated basis; (ii) the present fair
saleable value of the assets of Holdings and its Subsidiaries, on a consolidated
basis, is not less than the amount that will be required to pay the probable
liabilities (including contingent liabilities) of Holdings and its Subsidiaries,
on a consolidated basis, as they become absolute and matured; (iii) the capital
of Holdings and its Subsidiaries, on a consolidated basis, is not unreasonably
small in relation to the business of Holdings or its Subsidiaries, on a
consolidated basis, contemplated as of the Effective Date; and (iv) Holdings and
its Subsidiaries, on a consolidated basis, do not intend to incur, or believe
that they will incur, debts (including current obligations and contingent
liabilities) beyond their ability to pay such debt as they mature in the
ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
Section 5.20.    Casualty, Etc. Neither the businesses nor the properties of the
Borrowers or any of their respective Subsidiaries have been affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.21.    Labor Matters. Except as specifically disclosed on Schedule
5.21, there are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Borrowers or any of their respective Subsidiaries
as of the Closing Date. As of the Closing Date, (a) neither the Borrowers nor
any Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty


86



--------------------------------------------------------------------------------





within the last five years, and (b) since the Closing Date, neither the
Borrowers nor any Subsidiary has suffered any strikes, walkouts, work stoppages
or other material labor difficulty that could reasonably be expected to result
in a Material Adverse Effect.
Section 5.22.    Collateral Documents. The provisions of the Collateral
Documents, together with such filings and other actions required to be taken
hereby or by the applicable Collateral Documents, when executed and delivered
(and at all times thereafter) are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable Lien on all right, title and interest of the Collateral owned by the
Loan Parties and described therein (subject to Permitted Liens).
Section 5.23.    Use of Proceeds. The Borrowers will use the proceeds of the
Loans solely as provided for in Section 6.11.
Section 5.24.    Coal Act; Black Lung Act.
(a)    (i) The Borrowers, each of their Subsidiaries and each of their
respective “related persons” (as defined in the Coal Act) are, and have been, in
compliance in all material respects with the Coal Act and any regulations
promulgated thereunder, and (ii) none of the Borrowers, their Subsidiaries or
each of their respective “related persons” (as defined in the Coal Act) has any
liability under the Coal Act, except, in the case of this clause (ii), as
disclosed in the Borrowers’ financial statements (after deducting the minimum
balance required by the United States Department of Labor to be maintained in
the 501(c)(21) Trust) on or prior to the Closing Date (or as otherwise disclosed
from time to time to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent) or which could not reasonably be
expected to have a Material Adverse Effect, or with respect to premiums or other
material payments required thereunder which have been paid when due.
(b)    (i) The Borrowers and each of their Subsidiaries are, and have been, in
compliance in all material respects with the Black Lung Act, and (ii) neither
the Borrowers nor any of their Subsidiaries has either incurred any Black Lung
Liability or assumed any other Black Lung Liability, or with respect to
premiums, contributions or other material payments required thereunder which
have been paid when due, except, in the case of this clause (ii), as disclosed
in the Borrowers’ financial statements after deducting the minimum balance
required by the United States Department of Labor to be maintained in the
501(c)(21) Trust) on or prior to the Closing Date (or as otherwise disclosed
from time to time to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent), or which could not reasonably be
expected to have a Material Adverse Effect.
Section 5.25.    Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions. (a)
None of the Loan Parties or any of their respective Subsidiaries, or any of
their respective directors, officers, employees or, to the knowledge of any of
the Borrowers, any of their respective agents, Affiliates or representatives is
an individual or entity that is, or is owned or controlled by one or more
individuals or entities that are (i) currently the target or any Sanctions or
(ii) located, organized or resident in a country or territory that is the target
of comprehensive country-wide or territory-wide Sanctions; provided that clause
(i) of this Section 5.25(a) does not apply to any Affiliate (other than any
Affiliate that is, or is Controlled by, Holdings or any of its Subsidiaries),
agent or representative that is included on OFAC’s Sectoral Sanctions
Identification List or is similarly subject to Sanctions imposing prohibitions
on only specific types of transactions or activities with such Affiliate, agent
or representative, but is not otherwise a person with which all transactions are
prohibited.


87



--------------------------------------------------------------------------------





(b)    Each of the Loan Parties and their respective Subsidiaries and their
respective directors, officers and employees, in each case acting in their
capacity as such, is in compliance, in all material respects, with
Anti-Corruption Laws, Anti-Money Laundering Laws, Anti-Terrorism Laws and
Sanctions.


ARTICLE 6
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and expenses related thereto not then
payable or in existence as of the later of the Termination Date or the Letter of
Credit Expiration Date), or any Letter of Credit shall remain outstanding, each
Loan Party shall, and shall cause each of its respective Subsidiaries to:
Section 6.01.    Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and substance reasonably satisfactory to the Administrative
Agent:
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of Holdings (commencing with the fiscal year ended December 31,
2016), a consolidated balance sheet of Holdings and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
any independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent and Holdings, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(except for an explanatory paragraph solely with respect to or resulting from an
upcoming scheduled maturity date of the Loans occurring within one year from the
time such report is delivered); and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings
(commencing with the fiscal quarter ended June 30, 2016), a consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Holdings’ fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of Holdings as fairly presenting in all material respects the financial
condition, results of operations, changes in shareholders’ equity and cash flows
of Holdings and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;
Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative Agent
(or, in the case of clause (k) below, participate in):
(a)    [reserved];


88



--------------------------------------------------------------------------------





(b)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending June 30, 2016), a duly completed
Compliance Certificate signed by a Responsible Officer of Holdings, which shall
(i) include reasonably detailed computations of the financial covenant set forth
in Section 7.11, (ii) state that no Default or Event of Default has occurred and
is continuing or, if a Default or an Event of Default has occurred and is
continuing, stating the nature thereof and the action that the Borrowers propose
to take with respect thereto and (iii) either confirm that there has been no
change in the information with respect to the Collateral owned by any Loan Party
in the Perfection Certificate delivered on the Closing Date since the date of
such Perfection Certificate or the date of the most recent certificate delivered
pursuant to this Section or if any such change has occurred, attaching a
Perfection Certificate Supplement signed by the Loan Parties, identifying such
changes;
(c)    promptly, upon receipt thereof and after any request by the
Administrative Agent, copies of any detailed audit reports, management letters
or recommendations submitted to the board of directors (or the audit committee
of the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of the Borrowers or any of their
respective Subsidiaries, or any audit of any of them;
(d)    unless otherwise required to be delivered to the Lenders hereunder,
promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any of its
Subsidiaries pursuant to the terms of any indenture or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;
(e)    Promptly following any reasonable request therefor, information and
documentation reasonably requested by the Administrative Agent or Lenders for
purposes of compliance with the Beneficial Ownership Regulation;
(f)    as soon as available, but in any event within the time period in which
Holdings must deliver its annual audited financials under Section 6.01(a), a
report supplementing Schedules 5.08(a) and 5.08(b) and identifying all Material
Owned Real Property and Material Leased Real Property acquired or disposed of by
any Loan Party during such fiscal year;
(g)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any of the Borrowers or any of its Subsidiaries,
or compliance with the terms of the Loan Documents, as the Administrative Agent
may from time to time reasonably request;
(h)    not later than 90 days after the end of each fiscal year of Holdings, a
copy of summary projections by Holdings of the operating budget and cash flow
budget of Holdings and its respective Subsidiaries for the succeeding fiscal
year, such projections to be accompanied by a certificate of a Responsible
Officer to the effect that such projections have been prepared based on
assumptions believed by the Borrowers to be reasonable;
(i)    a Borrowing Base Certificate substantially in the form of Exhibit G, as
of the date required to be delivered or so requested, in each case with
supporting documentation:
(i)    (A) monthly (as of the last day of each month (or, if such day is not a
Business Day, as of the Business Day immediately preceding such last day)),
commencing for the month ended April 30, 2016, on or before the twentieth day of
each month or (B) during any Liquidity Period, weekly, commencing with the week
ending April 8, 2016, as applicable, on or before the


89



--------------------------------------------------------------------------------





third Business Day of each week (provided, in the case of this clause (B), (1)
Inventory reporting shall be updated on a bi-weekly basis and (2) ineligibility
in respect of the eligibility criteria set forth in the definitions of “Eligible
Accounts” and “Eligible Inventory” shall be reported on a monthly basis), in
each case, which Borrowing Base Certificate shall reflect the Collateral
contained in the Borrowing Base updated as of last day of each month or week, as
applicable, in each case, together with:
(x) a trial balance showing Accounts outstanding aged from the statement date as
follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more,
accompanied by a comparison to the prior month’s or week’s trial balance and
supporting detail and documentation as shall be reasonably satisfactory to the
Administrative Agent;
(y) a summary of Inventory by location and type of each of the Loan Parties,
accompanied by such supporting detail and documentation as shall be reasonably
satisfactory to the Administrative Agent; and
(z) a reconciliation of the Accounts trial balance and Inventory reports of each
of the Loan Parties to the general ledger of such Loan Party;
(ii)    at any other time when the Administrative Agent reasonably believes that
the then existing Borrowing Base Certificate is materially inaccurate, as soon
as reasonably available after such request, in each case with supporting
documentation as the Administrative Agent may reasonably request, such other
reports, statements and reconciliations with respect to the Borrowing Base or
Collateral of any or all Loan Parties as the Administrative Agent shall from
time to time reasonably request;
(j)    promptly (and in any event within three Business Days) after any Loan
Party has knowledge that Accounts of the Loan Parties in an aggregate face
amount of $2,500,000 or more cease to be Eligible Accounts, notice of such
occurrence;
(k)    following the delivery of the financial statements referred to in Section
6.01(a), a conference call with the Lenders at a time to be mutually agreed
between the Borrowers and the Administrative Agent.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(a) or (b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provides a link thereto on the Borrowers’
website on the Internet at the website address listed on Schedule 11.02 (or as
the Borrowers may otherwise notify the Administrative Agent); (ii) on which such
documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such documents are filed for public
availability of the SEC’s Electronic Data Gathering and Retrieval system;
provided, that the Borrowers shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of the documents required to be delivered pursuant to
Section 6.01(a) or (b) or Section 6.02(a) or (b). The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.


90



--------------------------------------------------------------------------------





Section 6.03.    Notices. Notify the Administrative Agent:
(a)    promptly, of the occurrence of any Default or Event of Default;
(b)    promptly, of any event which could reasonably be expected to have a
Material Adverse Effect;
(c)    of the occurrence of any ERISA Event that, individually, or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, as soon
as possible and in any event within 15 days after any of the Borrowers knows or
has obtained notice thereof;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(e)    promptly after receipt of notice or knowledge of any Loan Party thereof,
of any action, suit, proceeding or claim alleging any Environmental Liability
against or by such Loan Party or any of its Subsidiaries that could reasonably
be expected to result in a Material Adverse Effect;
(f)    promptly after receipt of notice or knowledge of the Borrowers thereof,
of any accidents, explosions, implosions, collapses or flooding at or otherwise
related to the Properties that result in (i) any fatality or (ii) the trapping
of any Person in any mine for more than twenty-four hours;
(g)    promptly after receipt of notice or knowledge of the Borrowers thereof,
of the issuance of any closure order pursuant to any Law (including any
Environmental Law) or pursuant to any Environmental Permit that could reasonably
be expected to directly or indirectly result in the closure or cessation of
operation of any mine for a period of more than 5 consecutive days; and
(h)    promptly after receipt of notice or knowledge of any Loan Party of any
default by such Loan Party of any of its Subsidiaries under any Contractual
Obligation with respect to Material Leased Real Property (except for
non-material non-payment defaults and defaults which do not or, with the giving
of any notice, the passage of time, or both, would not give rise a right of
termination by the lessor).
Each notice pursuant to this Section 6.03 (which may be in electronic form)
shall be accompanied by a statement of a Responsible Officer of the applicable
Borrower setting forth details of the occurrence referred to therein and stating
what action the applicable Borrowers have taken and proposes to take with
respect thereto.
Section 6.04.    Payment of Obligations. Pay and discharge as the same shall
become due and payable (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, except where failure to
do so could not reasonably be expected to result in a Material Adverse Effect or
(b) all lawful claims which, if unpaid, would by law become a Lien upon any
material portion of the Collateral, unless, in each of clause (a) or (b) above,
such liabilities, assessments, governmental charges, levies or claims are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrowers
or any of their respective Subsidiaries.
Section 6.05.    Preservation of Existence, Etc. With respect to each of the
Borrowers and each of its respective Subsidiaries, (a) preserve, renew and
maintain in full force and effect its (i) legal existence and (ii) good
standing, in each case, under the Laws of the jurisdiction of its organization
except in a transaction permitted by Section 7.04 or 7.05; (b) take all
reasonable action to maintain all rights, privileges, permits,


91



--------------------------------------------------------------------------------





licenses and franchises necessary for the normal conduct of its business, except
in connection with transactions permitted by Section 7.04 or Dispositions
permitted by Section 7.05 to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
Section 6.06.    Maintenance of Properties. With respect to each of the
Borrowers and each of its respective Subsidiaries, maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order and condition (ordinary wear and tear and damage
by fire or other casualty or taking by condemnation excepted), except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. The Loan Parties shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all applicable Law.
Section 6.07.    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or Similar Business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried by companies engaged in Similar Businesses
and owning similar properties in localities where any of the Borrowers or their
respective Subsidiaries operate. Without limiting the generality of the
foregoing, each of the Borrowers and their respective Subsidiaries will maintain
or cause to be maintained (a) flood insurance with respect to each parcel of
improved Real Property that is covered by a Mortgage and located in a Special
Flood Hazard Area (as designated by the Federal Emergency Management
Administration) of a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, (b) liability insurance, (c)
business interruption insurance, and (d) replacement value casualty insurance on
the Collateral under such policies of insurance, with such insurance companies,
in such amounts, with such deductibles, and covering such risks as would be
carried or maintained under similar circumstances by Persons of established
reputation engaged in Similar Businesses. Each such policy of insurance shall
(i) name the Administrative Agent, on behalf of Secured Parties, as an
additional insured thereunder as its interests may appear, (ii) in the case of
each casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to the Administrative Agent, that
names the Administrative Agent, on behalf of the Secured Parties, as the loss
payee thereunder and provide for at least thirty days’ prior written notice to
the Administrative Agent of any modification or cancellation of such policy.
Section 6.08.    Compliance with Laws. Comply in all respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by the Borrowers or any of their respective Subsidiaries
by appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Section 6.09.    Books and Records. (a) Maintain proper books of record and
account, in which in all material respects full, true and correct entries in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of each of
the Borrowers and their respective Subsidiaries, as the case may be; (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrowers or such Subsidiary, as the case may be; and (c)
each Loan Party shall keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions.


92



--------------------------------------------------------------------------------





Section 6.10.    Inspection Rights; Field Exams; Appraisals. (a) Permit
representatives and independent contractors of the Administrative Agent, and
during any continuation of an Event of Default, any Lender, at the Borrowers’
expense, to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom
during normal business hours (except to the extent (i) any such access is
restricted by a requirement of Law or (ii) any such agreements, contracts or the
like are subject to a written confidentiality agreement with a non-Affiliate
that prohibits the Borrowers or any of their respective Subsidiaries from
granting such access to the Administrative Agent or the Lenders; provided, that
with respect to such confidentiality restrictions affecting the Borrowers or any
of their respective Subsidiaries, a Responsible Officer is made available to
such Lender to discuss such confidential information to the extent permitted),
and to discuss the business, finances and accounts with its officers and
independent public accountants at such reasonable times during normal business
hours and as often as may be reasonably desired, provided, that the
Administrative Agent or such Lender shall give Borrowers reasonable advance
notice prior to any contact with such accountants and give the Borrowers the
opportunity to participate in such discussions.
(b)    At any reasonable time and from time to time during regular business
hours, upon reasonable notice, permit (i) any Approved Appraisers or Approved
Field Examiners to visit the properties of the Loan Parties to, at the
Borrowers’ expense, conduct field examinations and inventory appraisals in
connection with the Borrowers’ computation of the Borrowing Base and (ii) any
representatives or independent contractors of the Administrative Agent or any of
the Lenders to visit the properties of the Loan Parties to, at the Lenders’
expense, conduct evaluations and environmental assessments and ongoing
maintenance and monitoring of the assets and properties of the Loan Parties or
their Subsidiaries constituting Non-ABL Priority Collateral as the
Administrative Agent may reasonably require; provided that, so long as a
Liquidity Period is not in effect, not more than two field examinations and two
inventory appraisals may be conducted at the Borrowers’ expense per twelve-month
period; provided further, during any Liquidity Period, one additional field
examination and one additional inventory appraisal may be conducted at the
Borrowers’ expense in any twelve-month period. Notwithstanding the foregoing,
following the occurrence and during the continuation of an Event of Default,
such field examinations and inventory appraisals may be conducted at the
Borrowers’ expense as many times as the Administrative Agent shall consider
reasonably necessary. In addition, the Borrowers shall have the right (but not
the obligation), at the Borrowers’ expense, at any time and from time to time
(but not more than once per twelve-month period) to provide the Administrative
Agent with additional field examinations and additional inventory appraisals of
any or all of the Collateral, prepared in a form and on a basis reasonably
satisfactory to the Administrative Agent, in which case such field examination
or such inventory appraisal shall be used in connection with the calculation of
the Borrowing Base hereunder. Each inventory appraisal after the Closing Date
shall be performed by any Approved Appraiser. Each field examination after the
Closing Date shall be performed by any Approved Field Examiner. With respect to
each field examination or inventory appraisal made after the Closing Date, the
Administrative Agent and the Borrowers shall each be given at least five
Business Days to review and comment on the facts set forth in a draft form of
such field examination or such inventory appraisal prior to its finalization and
any adjustments to the Borrowing Base as a result of such field examination or
such inventory appraisal shall become effective immediately following the
finalization of such field examination or inventory appraisal.
(c)    At any reasonable time and from time to time during regular business
hours, upon reasonable notice, permit any Approved Appraisers, Approved Field
Examiner or any representatives or independent contractors of the Administrative
Agent to visit the Real Property of any of the Borrowers to, at the Lenders’
expense, conduct evaluations, appraisals, surveys and environmental assessments
(i) in connection with monitoring any Non-ABL Priority Collateral, and (ii)
after the occurrence and during the continuance of an Event of Default, in order
to market any Real Property for sale in connection with an


93



--------------------------------------------------------------------------------





exercise of remedies by the Administrative Agent under the applicable Collateral
Documents and applicable Laws.
Section 6.11.    Use of Proceeds.
(a)    Use the proceeds of the Credit Extensions solely (i) to pay Transaction
Costs and (ii) to fund working capital needs and other general corporate
purposes of Holdings and its Subsidiaries, including the financing of Capital
Expenditures, Permitted Acquisitions, other permitted Investments, Restricted
Payments and any other purpose not prohibited by the Loan Documents; provided,
that (x) subject to Section 2.01, Loans may be made on the Closing Date solely
to finance the payment of Transaction Costs and (y) subject to Section 2.04,
Letters of Credit in an aggregate face amount not to exceed $35,000,000 may be
issued on the Closing Date.
(b)    None of the Borrowers shall, directly or knowingly indirectly, (x) use
the proceeds of any Credit Extension or (y) lend, contribute, or otherwise make
available such proceeds to any Subsidiary, joint venture partner, or other
Person (i) to fund, finance, or facilitate any activities or business of or with
any Person or in any country or territory that, at the time of such funding, is
the target of Sanctions, in each case, in violation of Sanctions, or (ii) in any
other manner that would result in the violation of Sanctions, Anti-Corruption
Laws, Anti-Money Laundering Laws and Anti-Terrorism Laws, in each case,
applicable to any party to this Agreement.
Section 6.12.    Covenant to Guarantee Obligations and Give Security.
(a)    Upon the formation or acquisition of any new direct or indirect Domestic
Subsidiary (other than any Excluded Subsidiary) by any Loan Party (including,
without limitation, upon the formation of any Subsidiary that is a Delaware
Divided LLC), then the Borrowers shall, at the Borrowers’ expense:
(i)    within 45 days (or such longer period as the Administrative Agent may
agree) after such formation or acquisition, cause such Subsidiary, to duly
execute and deliver to the Administrative Agent a supplement to this Agreement
and to the Security Agreement, in each case in form and substance reasonably
satisfactory to the Administrative Agent, whereby such Subsidiary shall (A)
become a party to this Agreement (as both a Borrower and a Guarantor) and the
Security Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Exhibit K hereto, any supplements to the
Security Agreement or Intellectual Property Security Agreements, and any other
security and pledge agreements, in all such cases, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (including
delivery of all Pledged Collateral in and of such Subsidiary, and other
instruments representing the Pledged Stock in certificated form accompanied by
undated stock powers executed in blank or the Instruments, Securities and other
Investment Property indorsed in blank to the extent required by the Security
Agreement), in all such cases to the same extent that such documents and
instruments would have been required to have been delivered by Persons that were
Borrowers or Guarantors on the Closing Date, securing payment of all the
Obligations, (B) Guarantee the other Loan Parties’ Obligations and become a
Guarantor for all purposes under the Loan Documents and (C) grant a security
interest in substantially all of its assets to secure such Obligations;
(ii)    within 45 days (or such longer period as the Administrative Agent may
agree) after such formation or acquisition, furnish to the Administrative Agent
a description any Material Owned Real Property of such Subsidiary, in detail
reasonably satisfactory to the Administrative Agent; and


94



--------------------------------------------------------------------------------





(iii)    cause such Subsidiary to (A) duly execute and deliver to the
Administrative Agent within 90 days (or such longer period as the Administrative
Agent may agree) after such formation or acquisition, deeds of trust, trust
deeds, deeds to secure debt and/or mortgages covering the Material Owned Real
Property of such Subsidiary and (B) in connection with the foregoing, upon the
request of the Administrative Agent in its reasonable discretion, deliver to the
Administrative Agent any legal opinions addressed to the Administrative Agent
and the other Secured Parties, reasonably acceptable to the Administrative Agent
as to such matters as the Administrative Agent may reasonably request.
(b)    Upon the acquisition of any Material Owned Real Property by any Loan
Party (including, without limitation, any acquisition pursuant to a Delaware LLC
Division) other than pursuant to any acquisition covered by Section 2.12(a), the
Borrowers shall, at the Borrowers’ expense:
(i)    within 45 days (or such longer period as the Administrative Agent may
agree) after such acquisition, furnish to the Administrative Agent a description
of the Material Owned Real Property so acquired in detail reasonably
satisfactory to the Administrative Agent;
(ii)    (A) with respect to Material Owned Real Property, cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent within 90
days after such acquisition (or such longer period as the Administrative Agent
may agree), deeds of trust, trust deeds, deeds to secure debt and/or mortgages,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent, securing payment of all the Obligations and (B) in
connection with the foregoing, upon the request of the Administrative Agent in
its reasonable discretion, deliver to the Administrative Agent any legal
opinions addressed to the Administrative Agent and the other Secured Parties,
reasonably acceptable to the Administrative Agent as to such matters as the
Administrative Agent may reasonably request; and
(iii)    within 45 days (or such longer period as the Administrative Agent may
agree) after such request, cause the applicable Loan Party to provide the
Administrative Agent with all geological data, reserve data, material existing
mine maps, surveys, title insurance policies, title insurance, abstracts and
other evidence of title, core hole logs and associated data, Coal measurements,
Coal samples, lithologic data, Coal reserve calculations or reports, washability
analyses or reports, quality analyses, mine plans, mining permit applications
and supporting data, engineering studies and all other information, maps,
reports and data, but only to the extent that each of the foregoing shall be (x)
in the possession of such Loan Party and relating to or affecting the Real
Property, including the Coal reserves, Coal ownership, Real Property Leases,
mining conditions, mines, and mining plans of such Loan Party and (y) prepared
and utilized by such Loan Party in its ordinary course of business.
(c)    Within 30 days (or such longer period as the Administrative Agent may
agree) after the Effective Date, cause each Subsidiary owning any Material Owned
Real Property on the Effective Date to (A) duly execute, deliver and record
Mortgages to the Administrative Agent on all Material Owned Real Property, or
amendments to Mortgages that have been previously recorded to secure the
Indebtedness and obligations under the Existing Credit Agreement, as may be
recommended or required to secure the Indebtedness and obligations under this
Agreement, in each case in form and substance reasonably acceptable to
Administrative Agent, and (B) in connection with the foregoing, upon the request
of the Administrative Agent in its reasonable discretion, deliver to the
Administrative Agent any legal opinions addressed to the Administrative Agent
and the other Secured Parties, reasonably acceptable to the Administrative Agent
as to such matters as the Administrative Agent may reasonably request.


95



--------------------------------------------------------------------------------





(d)    Notwithstanding anything to the contrary in this Section 6.12 or in any
other Loan Document (i) neither the Borrowers nor the Guarantors will be
required to perfect security interests (x) in motor vehicles or other assets
covered by a certificate of title, other than by the filing of UCC financing
statements, (y) in letter of credit rights or other supporting obligations with
a value less than $100,000 individually or in the aggregate, and (z) in assets
requiring perfection through control agreements (other than (A) control of
Pledged Collateral to the extent required herein or under any other Loan
Document and (B) Deposit Accounts, Securities Accounts and Commodities Account
requiring perfection through Blocked Account Agreements to the extent required
by Section 6.19 or any other Loan Document) and (ii) no foreign law security or
pledge agreements or foreign intellectual property fillings will be required.
(e)    Any Borrower may at any time after the Effective Date designate (or
redesignate) any subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) the Fixed Charge Coverage Ratio, on a pro forma basis, as of
the last day of the most recently ended Test Period (after giving pro forma
effect to such designation or redesignation) shall not be less than 1.00 to
1.00, and a Responsible Officer of Holdings shall have delivered a certificate
to the Administrative Agent demonstrating compliance with such requirement
(including calculations in respect thereof in reasonable detail), (iii)  as of
the date of the designation thereof, no Unrestricted Subsidiary shall own any
Equity Interests in Holdings or its Subsidiaries (other than subsidiaries of
such Unrestricted Subsidiary) or hold any Indebtedness of, or any Lien on any
property of Holdings or its Subsidiaries (other than subsidiaries of such
Unrestricted Subsidiary), (iv) no holder of any Indebtedness of any Unrestricted
Subsidiary shall have any recourse to Holdings or its Subsidiaries with respect
to such Indebtedness, except as permitted pursuant to this Agreement and (v) the
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by Holdings or its Subsidiaries therein at the date of designation in
an amount equal to the portion of the fair market value of the net assets of
such Subsidiary attributable to Holdings’ or such Subsidiary’s equity interest
therein as reasonably estimated by Holdings or such Subsidiary (and such
designation shall only be permitted to the extent such Investment is permitted
under Section 7.03). The designation of any Unrestricted Subsidiary as a
Subsidiary shall constitute the incurrence or making at the time of designation
of any Investments, Indebtedness or Liens of such Subsidiary existing at such
time; provided that upon a redesignation of such Unrestricted Subsidiary as a
Subsidiary, the Borrowers shall be deemed to continue to have an Investment in a
Subsidiary in an amount (if positive) equal to (a) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation, less (b) the portion of
the fair market value of the net assets of such Subsidiary attributable to the
Borrower’s equity therein at the time of such redesignation.
Section 6.13.    Compliance with Environmental Laws. (a) Comply, and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits and obtain, to the
extent necessary, and renew all Environmental Permits for its operations and
properties, except in such instances in which (i) the requirement of an
Environmental Permit is being contested in good faith by the Borrowers or any of
their respective Subsidiaries by appropriate proceedings diligently conducted,
or (ii) the failure to so comply, obtain or renew, in addition to the risk
thereof, has been disclosed on Schedule 5.09 or is unlikely to result in a
material liability; and (b) undertake and perform any cleanup, removal, remedial
or other action necessary to remove and clean up all Hazardous Materials from
any of its properties, in accordance with the requirements of all Environmental
Laws, except in such instances in which (i) the requirement to undertake or
perform is being contested in good faith by the Borrowers or any of their
respective Subsidiaries by appropriate proceedings diligently conducted, or (ii)
the failure to so undertake or perform has been, in addition to the risk
thereof, disclosed on Schedule 5.09 or is unlikely to result in a material
liability.


96



--------------------------------------------------------------------------------





Section 6.14.    Preparation of Environmental Reports. Not more often than once
per year per Property during the term of this Agreement (or more frequently
during the continuance of an Event of Default), at the reasonable request of the
Administrative Agent, the Borrowers shall provide to the Lenders within 60 days
after such request (or such longer period as may be agreed by the Administrative
Agent), at the expense of the Borrowers, an environmental and/or mining site
assessment and compliance audit report for any of its Properties described in
such request, prepared by an environmental or mining consulting firm reasonably
acceptable to the Administrative Agent and the Borrowers describing the presence
or absence of Hazardous Materials and information otherwise reasonably requested
by the Lenders.
Section 6.15.    Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments
(including Mortgages) as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject each of the Loan Parties’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, and (iii) perfect and maintain
the validity, effectiveness and priority of any of the Collateral Documents and
any of the Liens intended to be created thereunder.
Section 6.16.     Certain Long Term Liabilities and Environmental Reserves. To
the extent required by GAAP, maintain adequate reserves or other financial
assurances for (i) future costs associated with any lung disease claim alleging
pneumoconiosis or silicosis or arising out of exposure or alleged exposure to
coal dust or the coal mining environment, (ii) future costs associated with
retiree and health care benefits, (iii) future costs associated with Reclamation
of disturbed acreage, removal of facilities and other closing costs in
connection with its mining operations and (iv) future costs associated with
other potential Environmental Liabilities.
Section 6.17.    Mining Financial Assurances. Maintain all material Mining
Financial Assurances to the extent required pursuant to any Environmental Law.
Section 6.18.    Administration of Accounts. (a) If an Account of any Loan Party
includes a charge for any taxes, the Administrative Agent is authorized, in its
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Loan Party if such Loan Party does not do so and to charge such
Loan Party therefor; provided, however, that neither the Administrative Agent
nor the Lenders shall be liable for any Taxes that may be due from the Loan
Parties or with respect to any Collateral.
(b)    Whether or not any Default or Event of Default exists, the Administrative
Agent shall have the right at any time, in the name of the Administrative Agent,
any designee of the Administrative Agent or any Loan Party, to verify the
validity, amount or any other matter relating to any Accounts of any Loan Party
by mail, telephone or otherwise. The Loan Parties shall cooperate fully with the
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.
Section 6.19.    Cash Management System.
(a)    Within 45 days after the Closing Date (or such later date as the
Administrative Agent may specify in its sole discretion), and at all times
thereafter, each of the Loan Parties shall enter into and maintain a Blocked
Account Agreement, satisfactory in form and substance to the Administrative
Agent in its reasonable discretion, with respect to each of its Deposit
Accounts, Securities Account or Commodities


97



--------------------------------------------------------------------------------





Accounts (other than any Excluded Account) (each such Deposit Account,
Securities Account or Commodities Account, a “Control Account”). Each such
Blocked Account Agreement shall permit the Administrative Agent, during any
Liquidity Period, upon written notice thereof from the Administrative Agent to
Holdings, to instruct the applicable depository to transfer (whether by ACH,
wire transfer or otherwise as the Administrative Agent may direct) by the end of
each Business Day all ledger or available, as applicable, cash receipts held in
such Control Accounts to the Collateral Account. No Loan Party shall direct any
Account Debtor, or any customer, to make payments on Accounts to any Deposit
Account other than the Control Accounts and the Collateral Account.
(b)    Each Loan Party shall not establish or maintain any Securities Account,
Commodities Account or Deposit Account that is not a Control Account, in each
case, other than any Excluded Accounts. Each Loan Party shall instruct each
Person that is obligated to make any payment to it, to make such payment or to
continue to make payment, to the appropriate Control Account as required by this
Section 6.19.
(c)    Each Loan Party hereby acknowledges and agrees that (i) during any
Liquidity Period, it shall have no right of withdrawal from the Control Accounts
and (ii) the funds on deposit in the Control Accounts shall at all times
continue to be collateral security for all of the Obligations.  In the event
that, notwithstanding the provisions of this Section 6.19, a Loan Party receives
or otherwise has dominion and control of any such proceeds or collections, such
proceeds and collections shall be held in trust by such Loan Party for the
Administrative Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall promptly be
deposited into the appropriate Control Account or dealt with in such other
fashion as such Loan Party may be instructed by the Administrative Agent.
(d)    Without limiting the foregoing, funds on deposit in any Deposit Account
or Securities Account under the sole dominion and control of the Administrative
Agent may be invested (but the Administrative Agent shall be under no obligation
to make any such investment) in Cash Equivalents at the direction of the
Administrative Agent and, except during the continuance of a Liquidity Period,
the Administrative Agent agrees with the Borrower to issue entitlement orders
for such investments in Cash Equivalents as reasonably requested by the
Borrower; provided, however, that the Administrative Agent shall not have any
responsibility for, or bear any risk of loss of, any such investment or income
thereon.
(e)    Subject to clause (a) above, any amounts received in the Collateral
Account and each other Control Account (other than the L/C Cash Collateral
Account) shall be applied, first to payment of all Loans then due, second to the
extent otherwise required by the Agreement, to Cash Collateralize all
outstanding Letters of Credit, and then as directed by the Borrower; provided
that, if an Event of Default has occurred and is continuing, all amounts in
Control Accounts shall be applied pursuant to Section 8.03.
Section 6.20.    Post-Closing Obligations. Perform the obligations set forth on
Schedule 6.20, as and when set forth therein.

ARTICLE 7
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and costs and expenses related thereto
not then payable or in existence as of the later of the Termination Date or the
Letter


98



--------------------------------------------------------------------------------





of Credit Expiration Date), or any Letter of Credit shall remain outstanding,
Holdings and each other Borrower shall not, nor shall they permit any of their
respective Subsidiaries to, directly or indirectly:
Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon,
or exception to title to, any of its property, assets or revenues, whether now
owned or hereafter acquired, or sign or file under the Uniform Commercial Code
of any jurisdiction a financing statement that names the Borrowers or any of
their respective Subsidiaries as debtor, or assign any accounts or other right
to receive income, other than the following (“Permitted Liens”):
(a)    Liens pursuant to any Loan Document;
(b)    Liens on the property of the Borrowers or any of their respective
Subsidiaries existing on the Closing Date and listed on Schedule 7.01;
(c)    Liens for Taxes that were not yet due by more than 30 days or which are
being contested in good faith and by appropriate proceedings, provided that,
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(d)    Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue by more than 30 days or which
are being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(e)    Liens securing attachments or judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
surety bonds related to such attachments or judgments;
(f)    pledges or deposits and other Liens granted in the ordinary course of
business in connection with workers’ compensation, unemployment insurance,
employer's health tax and other social security laws or similar legislation and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;
(g)    (i) pledges or deposits and other Liens to secure the performance of
tenders, bids, trade contracts and leases (other than Indebtedness), Reclamation
bonds, public or statutory obligations, surety, indemnity, warranty, release,
stay, customs, appeals and similar bonds, bills, performance and return of money
bonds, insurance bonds, or deposits as security for contested taxes or import
duties or for the payment of rent, and other obligations of a like nature
incurred in the ordinary course of business, (ii) Liens on assets to secure
obligations under surety bonds obtained as required in connection with the
entering into of new federal coal leases, and (iii) Liens with respect to other
regulatory requirements or letters of credit, bankers’ acceptances or similar
obligations issued and completion guarantees provided for, in each case,
pursuant to the request of and for the account of any Person in the ordinary
course of business or consistent with past practice or industry norm;
(h)    any title exceptions referred to in the title insurance policies
purchased by any Loan Party in connection with the purchase of Property pursuant
to the Acquisition Agreement, any minor survey exceptions, minor encumbrances,
trackage rights, special assessments, easements, covenants, conditions,
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, servicing agreements, development agreements, site plan agreements,
zoning restrictions, encroachments, minor defects or other irregularities in
title, other restrictions and other similar encumbrances which, either
individually or in the aggregate, are not substantial in amount


99



--------------------------------------------------------------------------------





and do not secure any Indebtedness and do not materially detract from the value
of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person or the Property subject
thereto;
(i)    Liens securing Indebtedness of the Borrowers and their respective
Subsidiaries permitted by Section 7.02(e) incurred to finance the acquisition of
fixed or capital assets; provided, that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (other than after-acquired title in or on
such property and proceeds of the existing collateral in accordance with the
instrument creating such Lien), and (iii) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed 100% of the original purchase
price of such property at the time it was acquired;
(j)    Liens securing Acquired Indebtedness on assets, property or shares of
stock of a Person at the time such Person becomes a Subsidiary; provided,
however, that (i) such Liens existed at the time such entity became a Subsidiary
and were not created in anticipation thereof, (ii) any such Lien is not expanded
to cover any other property or assets of such Person (other than the proceeds of
the property or assets subject to such Lien or pursuant to after-acquired
property clauses in effect with respect to such Lien at the time of acquisition
on property of the type that would have been subject to such Lien
notwithstanding the occurrence of such acquisition) or of Holdings or any
Guarantor, (iii) the amount of Indebtedness secured thereby is not increased,
and (iv) if the terms of such Indebtedness require any Lien hereunder to be
subordinated to such Liens, then the Lien hereunder shall be subordinated on
terms reasonably acceptable to the Administrative Agent;
(k)    Liens on the property of the Borrowers or any of their respective
Subsidiaries, as a tenant under a lease or sublease entered into in the ordinary
course of business by such Person, in favor of the landlord under such lease or
sublease, securing the tenant’s performance under such lease or sublease, as
such Liens are provided to the landlord under applicable law and not waived by
the landlord;
(l)    Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to operating leases or consignment arrangements
or any other obligation not constituting Indebtedness entered into by the
Borrowers or any of their respective Subsidiaries in the ordinary course of
business;
(m)    (x) Production Payments, royalties, dedication of reserves under supply
agreements or similar rights or interests granted, taken subject to, or
otherwise imposed on properties or (y) cross charges, Liens or security
arrangements entered into in respect of a joint venture for the benefit of a
participant, manager or operator of such joint venture, in each case, consistent
with normal practices in the mining industry;
(n)    leases, subleases, licenses, sublicenses and rights-of-use granted to
others incurred in the ordinary course of business and that do not materially
and adversely affect the use of the property encumbered thereby for its intended
purpose;
(o)    Liens in favor of a banking institution arising by operation of law or
any contract encumbering deposits (including the right of set-off) held by such
banking institutions incurred in the ordinary course of business and which are
within the general parameters customary in the banking industry;
(p)    Liens securing Indebtedness permitted by Section 7.02(l)(i) and
7.02(l)(ii);


100



--------------------------------------------------------------------------------





(q)    rights of owners, holders or lessees of interests in overlying,
underlying or intervening strata and/or mineral interests not owned by any of
the Borrowers or any of their respective Subsidiaries, with respect to tracts of
real property where the Borrowers or applicable Subsidiary’s ownership is only
surface or severed mineral or is otherwise subject to mineral severances in
favor of one or more third parties;
(r)    other defects and exceptions to title of real property where such defects
or exceptions are not material to the value of such real property;
(s)    Liens on cash securing Indebtedness to the extent permitted by Section
7.02(f);
(t)    Liens securing Indebtedness permitted by Section 7.02(p), which Liens
shall be subject to the ABL Intercreditor Agreement;
(u)    Liens on assets of a Subsidiary that is not a Guarantor securing
Indebtedness of a Subsidiary that is not a Guarantor permitted to be incurred
pursuant to Section 7.02;
(v)    Liens securing Indebtedness permitted by Section 7.02(o);
(w)    Liens securing Indebtedness or other obligations of any of the Borrowers
or any of their respective Subsidiaries owing to another Borrower or another
Subsidiary permitted to be incurred in accordance with Section 7.02;
(x)    Liens on inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of documentary letters of credit, bank
guarantees or bankers’ acceptances issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;
(y)    Liens in favor of the Borrowers or any of their respective Subsidiaries;
(z)    [reserved];
(aa)    Liens on the Equity Interests of Unrestricted Subsidiaries;
(bb)    Liens on equipment of the Borrowers or any of their respective
Subsidiaries granted in the ordinary course of business to the Borrowers’ or
such Subsidiary’s client at which such equipment is located;
(cc)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into in the
ordinary course of business or consistent with past practice or industry norm;
(dd)    Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;
(ee)    any encumbrance or restriction (including put and call arrangements)
with respect to Equity Interests of any joint venture or similar arrangement
securing obligations of such joint venture or pursuant to any joint venture or
similar agreement;


101



--------------------------------------------------------------------------------





(ff)    any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of the Borrowers or
any of their respective Subsidiaries, under any indenture issued in escrow
pursuant to customary escrow arrangements pending the release thereof, or under
any indenture pursuant to customary discharge, redemption or defeasance
provisions;
(gg)    Liens (i) arising by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository or financial
institution, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business or (iii)
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;
(hh)    Liens in favor of credit card companies pursuant to agreements
therewith;
(ii)    Liens disclosed by the title insurance policies delivered on or
subsequent to the Closing Date, together with any replacement, extension or
renewal of any such Lien; provided that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal and any accessions and
additions thereto or proceeds and products thereof and related property of the
type that would have been subject to such Lien notwithstanding such replacement,
extension or renewal; provided, further, that the Indebtedness and other
obligations secured by such replacement, extension or renewal otherwise
constitute Permitted Liens under this Agreement;
(jj)    Liens that are contractual rights of set-off or rights of pledge (i)
relating to the establishment of depository relations with banks not given in
connection with the issuance of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrowers or any of their Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business or (iii) relating to purchase orders and other agreements entered
into with customers, suppliers or service providers in the ordinary course of
business;
(kk)    in the case of real property that constitutes a leasehold interest, (i)
any Lien to which the fee simple interest (or any superior leasehold interest)
is subject, and (ii) the terms, agreements, conditions and limitations contained
in the Real Property Leases granting such leasehold interests and the rights of
the lessors thereunder;
(ll)    Liens in respect of any accounts or funds, or any portion thereof,
received by the Borrowers or any of their respective Subsidiaries as agent on
behalf of third parties in accordance with a written agreement that imposes a
duty upon such Person to collect and remit those funds to such third parties;
(mm)    agreements to subordinate any interest of the Borrowers or any of their
respective Subsidiaries in any accounts receivable or other prices arising from
inventory consigned by such Person pursuant to an agreement entered into in the
ordinary course of business;
(nn)    Liens securing insurance premium financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;
(oo)    Liens (i) on inventory held by and granted to a local distribution
company in the ordinary course of business and (ii) in accounts purchased and
collected by and granted to a local distribution company that has agreed to make
payments to the Borrowers or any of their respective Subsidiaries for such
amounts in the ordinary course of business;


102



--------------------------------------------------------------------------------





(pp)    Liens on equipment of the Borrowers and their respective Subsidiaries
granted in the ordinary course of business or consistent with past practice or
industry norm;
(qq)    the following encumbrances which, individually or in the aggregate, do
not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business or operations of
the applicable Loan Parties as presently conducted thereon: (i) encumbrances
customarily found upon real property used for mining purposes in the applicable
jurisdiction in which the applicable real property is located to the extent such
encumbrances would be permitted or granted by a prudent operator of mining
property similar in use and configuration to such real property; (ii) rights and
easements of (A) owners of undivided interests in any of the real property where
the applicable Loan Party owns less than 100% of the fee interest, (B) owners of
interests in the surface of any real property where the applicable Loan Party
does not own or lease such surface interest, and (C) lessees of other coal seams
and other minerals (including oil, gas and coal bed methane) not owned or leased
by any Loan Party; (iii) rights of others to subjacent or lateral support; and
(iv) rights of repurchase or reversion when mining and reclamation are
completed;
(rr)    [reserved]; and
(ss)    Liens securing Indebtedness or other obligations in an aggregate amount
not to exceed the greater of (i) $30,000,000 and (ii) 3.00% of Consolidated
Total Assets at the time of incurrence thereof.
For purposes of determining compliance with this Section 7.01, (i) a Lien
securing an item of Indebtedness (or any portion thereof) need not be permitted
solely by reference to one category of Permitted Liens (or any portion thereof)
but may be permitted in part under any combination thereof and (ii) in the event
that a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of Permitted Liens (or any portion
thereof), the Borrowers may, in their sole discretion, divide, classify or
reclassify, or later divide, classify or reclassify (as if incurred at such
later time), such Lien securing such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 7.01 and at the time of
incurrence, division, classification or reclassification will be entitled to
only include the amount and type of such Lien or such item of Indebtedness
secured by such Lien (or any portion thereof) in one of the categories of
Permitted Liens (or any portion thereof) and, in such event, such Lien securing
such item of Indebtedness (or any portion thereof) will be treated as being
incurred or existing pursuant to only such clause or clauses (or any portion
thereof) or pursuant to Section 7.01 without giving pro forma effect to such
item (or any portion thereof) when calculating the amount of Liens or
Indebtedness (or any portion thereof) that may be incurred pursuant to any other
clause or paragraph (or any portion thereof) at such time.
Section 7.02.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under the Loan Documents (including any such Indebtedness in
respect of any Facility Increase in accordance with Section 2.15);
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.02;
(c)    any refinancings, refundings, renewals or extensions of Indebtedness
permitted under Sections 7.02(b), (l), (m), (n), (o), (p) or (q); provided, that
(i) the amount of such Indebtedness (the “Refinancing Indebtedness”) is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing


103



--------------------------------------------------------------------------------





commitments unutilized thereunder, (ii) the direct or any contingent obligor
with respect thereto is not changed, as a result of or in connection with such
refinancing, refunding, renewal or extension and (iii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate (as determined in good faith by the Borrowers);
(d)    Guarantees of the Borrowers or any of their respective Subsidiaries in
respect of Indebtedness otherwise permitted hereunder of the Borrowers or any
other Loan Party;
(e)    Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.01(i); provided, however, that the aggregate principal amount of all
such Indebtedness at any one time outstanding shall not exceed the greater of
(i) $100,000,000 and (ii) 10.00% of Consolidated Total Assets at the time of
incurrence thereof;
(f)    Indebtedness in respect of Swap Contracts designed to hedge against
interest rate, foreign exchange rate risks or commodities pricing incurred in
the ordinary course of business for non-speculative purposes and consistent with
prudent past business practice;
(g)    Indebtedness of the Borrowers or any other Loan Party to any other Loan
Party and of any non-Loan Party Subsidiary to any Loan Party or any other
non-Loan Party Subsidiary; provided that (except in respect of intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management, tax and accounting operations of the Borrowers and
their respective Subsidiaries) (i) such Indebtedness is permitted as an
Investment under Section 7.03 and (ii) any such Indebtedness owed by any Loan
Party to a Subsidiary that is not a Loan Party is subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
(h)    Intercompany current liabilities between Loan Parties incurred in the
ordinary course of business of such Loan Parties;
(i)    Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts and in the ordinary course of business;
(j)    Indebtedness representing deferred or equity compensation to employees of
any of the Borrowers or any of its respective Subsidiaries incurred in the
ordinary course of business;
(k)    Indebtedness in the form of bank guaranties, bid, performance and
Reclamation bonds, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; provided that such Indebtedness described in this
clause (k) is not secured by any Lien other than Liens permitted by Section
7.01(g);
(l)    Indebtedness in an aggregate principal amount, in the case of clauses
(i), (ii) and (iii) below, collectively, not to exceed the greater of
$100,000,000 and 10.00% of Consolidated Total Assets at the time of incurrence
thereof, so long as such Indebtedness is:


104



--------------------------------------------------------------------------------





(i)    secured by a Lien on the Collateral; provided, that (x) any such Lien
shall rank junior to the Collateral Agent’s Lien securing the Obligations
pursuant to an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent and (y) after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, the Total
Leverage Ratio, on a pro forma basis, is not greater than 3.50:1.00 as of the
last day of the most recently ended Test Period;
(ii)    secured by a Lien on (x) the Non-ABL Priority Collateral (and not any
part of the ABL Priority Collateral other than as permitted by clause (y)
below); provided, that any such Lien shall rank junior, pari passu or senior to
the Administrative Agent’s Lien securing the Obligations pursuant to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent and (y) the ABL Priority Collateral; provided, that any
such Lien on the ABL Priority Collateral shall rank junior to the Administrative
Agent’s Lien securing the Obligations pursuant to an intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent; and
provided, further that in the case of clauses (x) and (y), the Payment
Conditions shall have been satisfied after giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof; or
(iii)    unsecured;
(m)    Indebtedness (including Acquired Indebtedness) that is:
(i)    secured by a Lien on (x) the Non-ABL Priority Collateral (and not any
part of the ABL Priority Collateral other than as permitted by clause (y)
below); provided, that any such Lien shall rank junior, pari passu or senior to
the Administrative Agent’s Lien securing the Obligations pursuant to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent and (y) the ABL Priority Collateral, provided that any such
Lien shall rank junior to the ABL Priority Collateral pursuant to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent, provided, in the case of clauses (x) and (y), the Secured
Leverage Ratio as of the last day of the most recently ended Test Period,
immediately preceding the date on which such additional Indebtedness is incurred
is not greater than 2.50:1.00, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred and the application of proceeds therefrom had
occurred at the beginning of such Test Period; or
(ii)    unsecured; provided, the Fixed Charge Coverage Ratio as of the last day
of the most recently ended Test Period immediately preceding the date on which
such additional Indebtedness is incurred is not less than 2.00:1.00, determined
on a pro forma basis (including a pro forma application of the net proceeds
therefrom), as if the additional Indebtedness had been incurred and the
application of proceeds therefrom had occurred at the beginning of such Test
Period;
provided, that, in the case of clauses (i) and (ii) above, any Subsidiary that
is not a Guarantor may not incur Indebtedness in excess of a principal amount or
liquidation preference at the time of incurrence, which when aggregated with the
principal amount of all other Indebtedness then outstanding incurred pursuant to
this clause (m) by a Subsidiary that is not a Guarantor, together with any
Indebtedness incurred pursuant to clauses (n) and (o) below by a Subsidiary that
is not a Guarantor (and any Refinancing Indebtedness incurred in respect
thereof), exceeds, after giving pro forma effect to such incurrence (including
pro forma effect to the application of the net proceeds


105



--------------------------------------------------------------------------------





therefrom), the greater of (x) $25,000,000 and (y) 2.50% of Consolidated Total
Assets at the time of incurrence;
(n)    Indebtedness of Subsidiaries that are not Guarantors; provided, however,
that the aggregate principal amount of Indebtedness incurred under this clause
(n), when aggregated with the principal amount of all other Indebtedness then
outstanding incurred pursuant to this clause (n), together with Indebtedness
incurred pursuant to clauses (m) and (o) hereof by Subsidiaries that are not
Guarantors (and any Refinancing Indebtedness incurred in respect thereof), does
not exceed the greater of (x) $25,000,000 and (y) 2.50% of Consolidated Total
Assets at the time of incurrence;
(o)    Indebtedness of (A) the Borrowers or any Subsidiary incurred to finance a
Permitted Acquisition or (B) Persons that are acquired by the Borrowers or any
Subsidiary or merged, consolidated or amalgamated with or into the Borrower or
any Subsidiary in accordance with the terms of this Agreement; provided that
after giving effect to such acquisition or merger, consolidation or
amalgamation, the aggregate amount of such Indebtedness at any time outstanding
does not exceed the sum of (i) $25,000,000 plus (ii) any additional amount of
such Indebtedness, so long as, (x) in the case of any such Indebtedness secured
by a Lien, either (1) the Secured Leverage Ratio of Holdings and its
Subsidiaries as of the last day of the most recently ended Test Period
immediately preceding the date on which such additional Indebtedness is incurred
is not greater than 2.50:1.00, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred and the application of proceeds therefrom had
occurred at the beginning of such Test Period or (2) the Secured Leverage Ratio
of Holding and its Subsidiaries would be no greater than the Secured Leverage
Ratio immediately prior to such acquisition or merger, consolidation or
amalgamation; or (y) in the case of any such Indebtedness that is unsecured,
either (1) the Fixed Charge Coverage Ratio of Holdings and its Subsidiaries as
of the last day of the most recently ended Test Period immediately preceding the
date on which such additional Indebtedness is incurred or assumed is not less
than 2:00 to 1:00 determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the additional Indebtedness
had been incurred or assumed and the application of proceeds therefrom had
occurred at the beginning of such Test Period or (2) the Fixed Charge Coverage
Ratio of Holdings and its Subsidiaries would be no less than the Fixed Charge
Coverage Ratio immediately prior to such acquisition or merger, consolidation or
amalgamation; provided further that, for the avoidance of doubt, amounts may be
incurred utilizing clause (ii) above prior to utilizing clause (i) above, and
any calculation of the Secured Leverage Ratio or the Fixed Charge Coverage
Ratio, as applicable, pursuant to clause (ii) above may be determined, at the
option of the Borrowers, without giving effect to any simultaneous incurrence of
any amounts utilizing clause (i) above; provided further in each case, that the
aggregate principal amount of Indebtedness of Subsidiaries that are not
Guarantors incurred or assumed under this clause (o) and outstanding, together
with Indebtedness incurred pursuant to clauses (m) and (n) above by Subsidiaries
that are not Guarantors (and any Refinancing Indebtedness incurred in respect
thereof), shall not exceed the greater of (x) $25,000,000 and (y) 2.50% of
Consolidated Total Assets at the time of incurrence;
(p)    Indebtedness in an aggregate principal amount not to exceed $500,000,000
at any time outstanding (and any Refinancing Indebtedness incurred in respect
thereof), which Indebtedness may be unsecured or secured by a Lien on (x) the
Non-ABL Priority Collateral, which Lien shall rank pari passu or senior to the
Administrative Agent’s Lien securing the Obligations and (y) the ABL Priority
Collateral, which Lien shall rank junior to the Administrative Agent’s Lien
securing the Obligations, in each case, pursuant to the ABL Intercreditor
Agreement;
(q)    Indebtedness representing guarantees of Indebtedness of joint ventures of
the Borrowers and any Subsidiary; provided, however, that the aggregate
principal amount of Indebtedness


106



--------------------------------------------------------------------------------





incurred under this clause (q) (and any Refinancing Indebtedness incurred in
respect thereof), does not exceed $35,000,000;
(r)    Indebtedness consisting of financing of insurance premiums or take-or-pay
obligations contained in supply agreements, in each case, in the ordinary course
of business;
(s)    Indebtedness incurred by the Borrowers or any Subsidiary constituting
reimbursement obligations with respect to letters of credit, bank guarantees,
warehouse receipts and similar instruments issued in the ordinary course of
business or consistent with past practice or industry norm, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other benefits to employees or former employees or their families
or property, casualty or liability insurance or self-insurance, and letters of
credit in connection with the maintenance of, or pursuant to the requirements
of, safety and environmental obligations, or other permits or licenses from
governmental authorities, or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims;
(t)    Indebtedness arising from agreements of the Borrowers or any Subsidiary
providing for indemnification, adjustment of acquisition or purchase price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with any Investments or any acquisition or disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Subsidiary for the purpose of financing such
acquisition;
(u)    obligations in respect of self-insurance and obligations (including
reimbursement obligations with respect to letters of credit, bank guarantees,
warehouse receipts and similar instruments) in respect of performance, bid,
appeal and surety bonds, performance and completion guarantees and similar
obligations provided by the Borrowers or any Subsidiary in the ordinary course
of business or consistent with past practice or industry norm, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business or consistent with past practice or industry norm;
(v)    Indebtedness of the Borrowers or any Subsidiary, together with
Refinancing Indebtedness in respect thereof, not greater than an amount equal to
100% of the amount of net cash proceeds received by the Borrowers and their
respective Subsidiaries since immediately after the Effective Date from the
issue or sale for cash of Equity Interests of Holdings or any direct or indirect
parent entity of Holdings (which cash proceeds are contributed to Holdings or
any Subsidiary) or cash contributed to the capital of Holdings (in each case
other than sales of Equity Interests to, or contributions received from,
Holdings or any of its Subsidiaries);
(w)    any guarantee by any Borrower or any Subsidiary of Indebtedness or other
obligations of any Borrower or any Subsidiary so long as the incurrence of such
Indebtedness or other obligations by such Borrower or such Subsidiary is
permitted under the terms of this Agreement; provided that if such Indebtedness
is by its express terms subordinated in right of payment to the Obligations or
the Guarantee of any Borrower or any Subsidiary, as applicable, any such
guarantee with respect to such Indebtedness shall be subordinated in right of
payment to the Obligations or such Guarantee, as applicable, substantially to
the same extent as such Indebtedness is subordinated to the Obligations or the
Guarantee, as applicable;
(x)    [reserved];


107



--------------------------------------------------------------------------------





(y)    Indebtedness of the Borrowers or any Subsidiary consisting of (A) the
financing of insurance premiums or (B) take-or-pay obligations contained in
supply or other arrangements, in each case, in the ordinary course of business
or consistent with past practice or industry norm;
(z)    guarantees by Holdings and its Subsidiaries of Indebtedness under
customer financing lines of credit entered into in the ordinary course of
business or consistent with past practice or industry norm;
(aa)    Indebtedness in respect of obligations of Holdings or any Subsidiary to
pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services; provided that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms in the ordinary course of business or consistent with past practice
or industry norm and not in connection with the borrowing of money or any Swap
Contracts; and
(bb)    Indebtedness of Holdings or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of Holdings and its Subsidiaries.
For purposes of determining compliance with this Section 7.02:
(1)    in the event that an item of Indebtedness (or any portion thereof) meets
the criteria of more than one of the categories of Indebtedness permitted in
clauses (a) through (bb) of Section 7.02 above (or any portion thereof), then
the Borrowers may, in their sole discretion, divide, classify or reclassify, or
later divide, classify or reclassify (as if incurred at such later time), such
item of Indebtedness (or any portion thereof) in any manner that complies with
this Section 7.02;
(2)    at the time of incurrence, division, classification or reclassification,
the Borrowers will be entitled to divide and classify an item of Indebtedness in
more than one of the categories of Indebtedness described in clauses (a) through
(bb) of Section 7.02 (or any portion thereof) without giving pro forma effect to
the Indebtedness incurred, divided, classified or reclassified pursuant to any
other clause of Section 7.02 (or any portion thereof) when calculating the
amount of Indebtedness that may be incurred, divided, classified or reclassified
pursuant to any such clause (or any portion thereof) at such time; and
(3)    accrual of interest, the accretion of accreted value, the payment of
interest or dividends in the form of additional Indebtedness, amortization of
original issue discount or deferred financing costs, the reclassification of
Preferred Stock as Indebtedness due to a change in accounting principles, the
accretion of original issue discount or deferred financing costs or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies will not be deemed to
be an incurrence of Indebtedness for purposes of this Section 7.02. Guarantees
of, or obligations in respect of letters of credit relating to, Indebtedness
which is otherwise included in the determination of a particular amount of
Indebtedness shall not be included in the determination of such amount of
Indebtedness; provided that the incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this Section 7.02.
Notwithstanding any other provision of this Section 7.02, the maximum amount of
Indebtedness that the Borrowers and their respective Subsidiaries may incur
pursuant to this Section 7.02 shall not be deemed to be exceeded, with respect
to any outstanding Indebtedness, solely as a result of


108



--------------------------------------------------------------------------------





fluctuations in the exchange rate of currencies. The principal amount of any
Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, will be calculated
based on the currency exchange rate applicable to the currencies in which the
respective Indebtedness is denominated that is in effect on the date of the
refinancing.
Section 7.03.    Investments. Make or hold any Investments, except:
(a)    Investments in any of the Borrowers or any of their respective
Subsidiaries;
(b)    loans and advances to, or guarantees of Indebtedness of, officers,
directors, employees or consultants of Holdings or any of its Subsidiaries (i)
in the ordinary course of business in an aggregate outstanding amount (valued in
good faith by Holdings at the time of the making thereof, and without giving
effect to any subsequent changes in value) not to exceed $2,500,000, (ii) in
respect of payroll payments and expenses in the ordinary course of business and
(iii) in connection with such person’s purchase of Equity Interests of Holdings
or any direct or indirect parent of Holdings solely to the extent that the
amount of such loans and advances shall be contributed to Holdings in cash as
common equity;
(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(d)    Investments (including debt obligations and Equity Interests) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Borrowers and their Subsidiaries and in
settlement of delinquent obligations of, and other disputes with, such customers
and suppliers arising in the ordinary course of business;
(e)    Investments in the nature of Production Payments, royalties, dedication
of reserves under supply agreements or similar rights or interests granted,
taken subject to, or otherwise imposed on properties with normal practices in
the mining industry;
(f)    Investments existing on the Closing Date and set forth on Schedule 7.03;
(g)    promissory notes and other similar non-cash consideration received by the
Borrowers and their Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement;
(h)    Swap Contracts permitted under Section 7.02(f);
(i)    Investments by the Borrowers or their Subsidiaries in any Loan Party and
Investments by any non-Loan Party in any other non-Loan Party; provided, that if
the Investment is in the form of Indebtedness, such Indebtedness must be
permitted pursuant to Section 7.02(g);
(j)    Investments by the Borrowers or any of their respective Subsidiaries not
otherwise permitted under this Section 7.03 in an aggregate amount not to exceed
the greater of $25,000,000 and 2.50% of Consolidated Total Assets at the time of
incurrence;
(k)    the purchase or other acquisition of any property and assets or
businesses of any Person, or of assets constituting a business unit, a line of
business or division of such Person, or the Equity Interests in any Person
(including, following a Qualifying IPO of Holdings, any such Equity Interests of


109



--------------------------------------------------------------------------------





such Person acquired in exchange for the Equity Interests of Holdings) that,
upon the consummation thereof, will be a Wholly-Owned Subsidiary of Holdings
(including as a result of a merger, amalgamation or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.03(k) (each, a “Permitted Acquisition”):
(i)    to the extent required by this Agreement or any Collateral Document, the
property, assets and businesses acquired in such purchase or other acquisition
shall constitute Collateral and each applicable Loan Party and any such newly
created or acquired Subsidiary (and, to the extent required by this Agreement or
any Collateral Document, the Subsidiaries of such created or acquired
Subsidiary) shall be Loan Parties and shall have complied with the requirements
of Section 6.12, within the times specified therein (for the avoidance of doubt,
this clause (i) shall not override any provisions of Section 6.12);
(ii)    to the extent such Investments are made in Persons that are not required
to become Loan Parties pursuant to the terms of the Loan Documents, the Payment
Conditions shall have been satisfied at the time of closing of such Permitted
Acquisition on a pro forma basis (after giving effect to any Credit Extensions
and other Indebtedness incurred to finance such Permitted Acquisitions);
(iii)    the acquired property, assets, business or Person is in a business
permitted under Section 7.07;
(iv)    immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing;
(v)    the Fixed Charge Coverage Ratio, on a pro forma basis, as of the last day
of the most recently ended Test Period (after giving pro forma effect to such
Permitted Transaction and each other Permitted Transaction that has occurred
since the beginning of such Test Period) shall not be less than 1.00 to 1.00,
and a Responsible Officer of Holdings shall have delivered a certificate to the
Administrative Agent demonstrating compliance with such requirement (including
calculations in respect thereof in reasonable detail); and
(vi)    Holdings shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, certifying that all of the requirements set forth in this
clause (k) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
(l)    Investments in joint ventures or Unrestricted Subsidiaries having an
aggregate Fair Market Value (as determined in good faith by Holdings), taken
together with all other Investments made pursuant to this clause (l) that are at
that time outstanding, not to exceed the greater of $50,000,000 and 5.00 % of
Consolidated Total Assets; provided however, that if any Investment pursuant to
this clause (l) is made in any Person that is not Holdings or a Subsidiary at
the date of the making of such Investment and such Person becomes Holdings or a
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (a) above and shall cease to have been made
pursuant to this clause (l) for so long as such Person continues to be Holdings
or a Subsidiary;
(m)    any Investment by Holdings or any Subsidiary in a Similar Business in an
aggregate outstanding amount (valued in good faith by Holdings at the time of
the making thereof, and without giving effect to subsequent changes in value),
taken together with all other Investments made pursuant to this clause


110



--------------------------------------------------------------------------------





(m) that are at that time outstanding, not to exceed the greater of $25,000,000
and 2.50% of Consolidated Total Assets; provided, however, that if any
Investment pursuant to this clause (m) is made in any Person that is not
Holdings or a Subsidiary at the date of the making of such Investment and such
Person becomes Holdings or a Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (a) above and shall
cease to have been made pursuant to this clause (m) for so long as such Person
continues to be Holdings or a Subsidiary;
(n)    any Investment in the form of Cash Equivalents;
(o)    extensions of trade credit to customers, lessors and suppliers in the
ordinary course of business or consistent with past practice or industry norm by
Holdings or any of its Subsidiaries;
(p)    guarantees issued in accordance with Section 7.02 including, without
limitation, any guarantee or other obligation issued or incurred under this
Agreement in connection with any letter of credit issued for the account of
Holdings or any of its Subsidiaries (including with respect to the issuance of,
or payments in respect of drawings under, such letters of credit);
(q)    Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property;
(r)    [reserved];
(s)    [reserved];
(t)    Investments of a Subsidiary acquired after the Effective Date or of an
entity merged into, amalgamated with, or consolidated with Holdings or a
Subsidiary in a transaction that is not prohibited by Section 7.04 after the
Effective Date to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;
(u)    Investments in the ordinary course of business or consistent with past
practice or industry norm constituting UCC Article 3 endorsements for collection
or deposit and UCC Article 4 customary trade arrangements with customers;
(v)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of Holdings or
its Subsidiaries;
(w)    any Investment in any Subsidiary of Holdings or any joint venture in
connection with intercompany cash management arrangements or related activities
arising in the ordinary course of business or consistent with past practice or
industry norm;
(x)    guarantees of Indebtedness under customer financing lines of credit in
the ordinary course of business or consistent with past practice or industry
norm;
(y)    Investments in the nature of (i) Production Payments, royalties,
dedication of reserves under supply agreements or similar or related rights or
interests granted, taken subject to, or otherwise imposed on properties, (ii)
cross charges, Liens or security arrangements entered into in respect of a joint
venture for the benefit of a participant, manager or operator of such joint
venture, in each case, consistent with normal practices in the mining industry
or (iii) payments or other arrangements whereby Holdings or


111



--------------------------------------------------------------------------------





any Subsidiary provides a loan, advance payment or guarantee in return for
future coal deliveries consistent with normal practices in the mining industry;
(z)    Investments consisting of indemnification obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees and similar obligations under applicable law or with
respect to workers’ compensation benefits, in each case entered into in the
ordinary course of business, and, to the extent constituting an Investment,
pledges or deposits made in the ordinary course of business in support of
obligations under existing coal sales contracts (and extensions or renewals
thereof on similar terms);
(aa)    Investments in surety bonds, reclamation bonds, performance bonds, bid
bonds, appeal bonds and related letters of credit or similar obligations, in
each case, to the extent such surety bonds, reclamation bonds, performance
bonds, bid bonds, appeal bonds, related letters of credit and similar
obligations are permitted under this Agreement; and
(bb)    other Investments, so long as the Payment Conditions are satisfied at
the time the relevant Investment is consummated.
Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person (including, in each
case, pursuant to a Delaware LLC Division), except that, so long as no Default
or Event of Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) any of the Borrowers, provided, that
such Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries, provided, that when any Subsidiary that is a Loan Party
is merging with another Subsidiary, the Loan Party shall be the continuing or
surviving Person;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrowers or to another
Subsidiary; provided, that if the transferor in such a transaction is a Loan
Party, then the transferee must be another Loan Party; and
(c)    the Borrowers and their Subsidiaries may consummate any transaction that
would be permitted as an Investment under Section 7.03.
Section 7.05.    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of used, worn out, obsolete or surplus property by the
Borrowers or any of their respective Subsidiaries in the ordinary course of
business or the abandonment or allowance to lapse or expire or other Disposition
of Intellectual Property in the ordinary course of business that is, in the
reasonable judgment of the Borrowers, no longer useful in the conduct of the
Borrowers and their Subsidiaries taken as a whole;7
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;


112



--------------------------------------------------------------------------------





(d)     Dispositions of property by any Subsidiary to the Borrowers or to a
Wholly-Owned Subsidiary of Holdings; provided, that if the transferor of such
property is a Loan Party, the transferee thereof must be another Loan Party;
(e)    Dispositions permitted by Section 7.04;
(f)    Dispositions by the Borrowers and their respective Subsidiaries of fixed
assets with a Fair Market Value, on any date of determination, not in excess of
25% of Consolidated Total Assets in the aggregate as of such date;
(g)    so long as no Default or Event of Default shall occur and be continuing,
the grant of any option or other right to purchase any asset in a transaction
that would be permitted under the provisions of this Section 7.05;
(h)    assignments, licenses, sublicenses of Intellectual Property in the
ordinary course of business and in accordance with the applicable Collateral
Documents; provided, however, that any license or sublicense of intellectual
property shall be on a non-exclusive basis;
(i)    sales or discounts (without recourse) of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
(j)    sales, transfers and other dispositions of Investments in Joint Ventures
to the extent required by, or made pursuant to customary buy/sell arrangement
between, the Joint Venture parties set forth in Joint Venture arrangements and
similar binding arrangements;
(k)    transfers of property subject to casualty or condemnation events upon
receipt of Net Insurance/Condemnation Proceeds in respect thereof;
(l)    Dispositions of assets by the Borrowers and their Subsidiaries not
otherwise permitted under this Section 7.05; provided, that (i) 75% of the
consideration received in respect of any such Disposition shall be cash or Cash
Equivalents and (ii) at the time of any such Disposition, no Default or Event of
Default shall exist or would result from such Disposition; and
(m)    Dispositions constituting Investments permitted by Section 7.03,
provided, however, that any Disposition pursuant to Section 7.05(b), (c), (f),
and (l) shall be for Fair Market Value.
Section 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment; except that:
(a)    each Subsidiary may make Restricted Payments to the Borrowers;
(b)    following the first anniversary of the Closing Date, any of the Borrowers
or any of its respective Subsidiaries may make Restricted Payments so long as
the Distribution Conditions have been satisfied at the time such Restricted
Payment is made;
(c)    Restricted Payments in an aggregate amount, when taken together with all
other Restricted Payments made pursuant to this clause (c), not to exceed
$40,000.000;


113



--------------------------------------------------------------------------------





(d)    Restricted Payments to pay for the repurchase, redemption, retirement or
other acquisition for value of Equity Interests of Holdings or any direct or
indirect parent of Holdings held by any future, present or former employee,
director, officer or consultant of Holdings or any direct or indirect parent of
Holdings or any Subsidiary of Holdings pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or other
agreement or arrangement; provided, however, that the aggregate Restricted
Payments made under this clause (d) do not exceed $7,500,000 in any calendar
year; provided, further, however, that such amount in any calendar year may be
increased by an amount not to exceed:
(i)    the cash proceeds received by Holdings or any of its Subsidiaries from
the sale of Equity Interests of Holdings or any direct or indirect parent of
Holdings (to the extent contributed to Holdings) to employees, directors,
officers or consultants of Holdings and the Subsidiaries or any direct or
indirect parent of Holdings that occurs after the Effective Date, plus
(ii)    the cash proceeds of key man life insurance policies received by
Holdings or any direct or indirect parent of Holdings (to the extent contributed
to Holdings) or the Subsidiaries after the Effective Date;
provided, that Holdings may elect to apply all or any portion of the aggregate
increase contemplated by clauses (i) and (ii) above in any calendar year; and
provided, further, that cancellation of Indebtedness owing to Holdings or any
Subsidiary from any present or former employees, directors, officers or
consultants of Holdings, any Subsidiary or any direct or indirect parent of
Holdings in connection with a repurchase of Equity Interests of Holdings or any
direct or indirect parent of Holdings will not be deemed to constitute a
Restricted Payment for purposes of this Section 7.06;
(e)    [reserved];
(f)    Restricted Payments (or a Restricted Payment to any such direct or
indirect parent of Holdings to fund the payment by such direct or indirect
parent of Holdings of Restricted Payments) of up to $15,000,000 per annum for
the payment of dividends on account of, or repurchases of, Equity Interests;
(g)    the distribution, as a dividend or otherwise, of shares of the Equity
Interests of, or Indebtedness owed to Holdings or a Subsidiary by, Unrestricted
Subsidiaries (other than any Unrestricted Subsidiary whose principal assets
consist of cash and Cash Equivalents to the extent such cash and Cash
Equivalents were invested in such Unrestricted Subsidiary pursuant to an
Investment made pursuant to Section 7.03);
(h)    repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
(i)    [reserved]; and
(j)    Restricted Payments by Holdings or any of its Subsidiary to allow the
payment of cash in lieu of the issuance of fractional shares upon the exercise
of options or warrants or upon the conversion or exchange of Equity Interests of
any such Person.
Notwithstanding anything in this Agreement to the contrary, the foregoing
provisions of this Section 7.06 will not prohibit the payment of any Restricted
Payment within 60 days after the date of declaration thereof if at the date of
declaration such payment would have complied with the provisions of this
Agreement if made on such date of declaration.


114



--------------------------------------------------------------------------------







Section 7.07.    Change in Nature of Business. Engage in any material line of
business other than a Similar Business.
Section 7.08.    Transactions With Affiliates. Enter into any transaction of any
kind with any Affiliate involving aggregate consideration in excess of
$5,000,000, including, without limitation, any purchase, sale, lease or exchange
of property or the rendering of any service, unless such transaction is (i) not
prohibited by this Agreement and (ii) upon fair and reasonable terms
substantially as favorable to the applicable Borrower or any of its Subsidiaries
as would be obtainable by such Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate. The
foregoing restrictions shall not apply to the following:
(a)    transactions between or among the Borrowers and any other Loan Parties or
between and among any Loan Parties;
(b)    the payment of reasonable and customary fees and reimbursement of
expenses payable to directors of the Borrowers or any Subsidiary or to any Plan,
Plan administrator or Plan trustee;
(c)    loans and advances to directors, officers and employees to the extent
permitted by Section 7.03;
(d)    arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of customary compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and reasonable reimbursement arrangements in connection therewith;
(e)    payments to directors and officers of the Borrowers and their
Subsidiaries in respect of the indemnification of such Persons in such
respective capacities from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements, as the case may be, pursuant to the Organization Documents or
other corporate action of the Borrowers or their Subsidiaries, respectively, or
pursuant to applicable law; and
(f)    Restricted Payments permitted by Section 7.06;
(g)    the Transactions;
(h)    transactions with suppliers, joint venture partners or purchasers or
sellers of goods or services, in each case, in the ordinary course of business
and otherwise in compliance with the terms of this Agreement which are fair to
Holdings or its Subsidiaries in the reasonable determination of the board of
directors of Holdings or such Subsidiary or the senior management thereof, or
are on terms at least as favorable as would reasonably have been obtained at
such time from an unaffiliated party;
(i)    for any taxable period (or portion thereof) that Holdings is treated as a
corporation for U.S. federal income tax purposes and for which Borrowers and/or
any of its subsidiaries are members (or are pass-through entities of such
members) of a consolidated, combined or similar income Tax group for U.S.
federal, state, local or foreign income Tax purposes for which Holdings is the
common parent, the Borrowers may make Restricted Payments to Holdings to pay the
portion of any U.S. federal, state, local or foreign income Taxes (as
applicable) of Holdings for such taxable period that are attributable to the
income of the Borrowers and/or its applicable subsidiaries; provided that the
aggregate amount of such distributions shall not exceed the aggregate Taxes the
Borrowers and/or its subsidiaries, as applicable, would be required


115



--------------------------------------------------------------------------------





to pay in respect of such U.S. federal, state, local and foreign Taxes on a
stand-alone basis for such taxable period; and
(j)    transactions in which Holdings or any of its Subsidiaries deliver to the
Administrative Agent a letter from independent financial advisor, in form and
substance reasonably satisfactory to the Administrative Agent, stating that such
transaction is meets the requirements of Section 7.08(ii).
Section 7.09.    Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement, any other Loan Document or any agreement, document
or instrument evidencing or entered into in connection with Indebtedness
permitted under Section 7.02(p)) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrowers or any Guarantor or to
otherwise transfer property to or invest in the Borrowers or any Guarantor,
unless such Contractual Obligations could not reasonably be expected to
materially hinder the Borrowers’ ability to meet their obligations under this
Agreement.
Section 7.10.    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Federal Reserve Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose.
Section 7.11.    Minimum Fixed Charge Coverage Ratio. During any Liquidity
Period, permit the Fixed Charge Coverage Ratio to be less than 1.00 to 1.00 as
of the last day of any Test Period, commencing with the Test Period ended
immediately preceding the commencement of such Liquidity Period (it being
understood that the requirement to comply with such minimum Fixed Charge
Coverage Ratio under this Section 7.11 shall again be triggered upon the
commencement of any other Liquidity Period on any succeeding day).
Section 7.12.    Amendments of Organizational Documents. Amend any of its
Organization Documents in a manner that is in any respect materially adverse to
the Lenders; provided that, any amendment or modification of any Organization
Document solely to change (i) the legal name of any Loan Party, (ii) the
identity or corporate structure of any Loan Party (provided that, after giving
effect to any such change in its identity or corporate structure, such Loan
Party shall be a limited liability company, a corporation or a limited
partnership), (iii) the jurisdiction of incorporation or formation of any Loan
Party to any state within the United States of America or to the District of
Columbia, or (iv) the federal taxpayer identification number (or other
comparable identification number) of any Loan Party, in each case, shall not be
deemed materially adverse to the Lenders, so long as the applicable Loan Party
(A) complies with Section 4.01(d) of the Security Agreement and (B) has provided
all documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the PATRIOT Act, as requested by any Lender or the
Administrative Agent promptly following such request.
Section 7.13.    Accounting Changes. Make any change in (a) its accounting
policies or reporting practices, except as required or permitted by GAAP, or (b)
its fiscal year.
Section 7.14.    Prepayments, Etc. of Indebtedness.
(a)    Voluntarily pay, prepay, redeem, purchase, defease, acquire, retire or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness that is
expressly subordinated in right of payment to the Obligations (other than any
such Indebtedness among the Borrowers and any of their respective Subsidiaries)
(such


116



--------------------------------------------------------------------------------





Indebtedness, the “Subordinated Debt”, and each such payment, prepayment,
redemption, purchase, defeasance, acquisition, retirement or other satisfaction
thereof, a “Restricted Subordinated Debt Payment”), except:
(i)    payments of regularly scheduled principal, interest and fees in respect
of any Subordinated Debt;
(ii)    any Restricted Subordinated Debt Payment made by exchange for, or out of
the proceeds of, any Refinancing Indebtedness permitted by Section 7.02(c); and
(iii)    any other Restricted Subordinated Debt Payment, so long as the Payment
Conditions have been satisfied at the time such Restricted Subordinated Debt
Payment is made.
(b)    Amend, restate, amend and restate, modify or otherwise change in any
manner materially adverse to the interests of the Lenders any term or condition
of any Subordinated Debt Document.

ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES


Section 8.01.    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or (ii) within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) Holdings or any of its Subsidiaries fails to
perform or observe any term, covenant or agreement contained in any of Section
6.03(a), 6.05(a)(i) (solely with respect to Holdings or any other Borrowers),
6.10, 6.11, 6.20 or Article 7 or (ii) any of the Guarantors fails to perform or
observe any term, covenant or agreement contained in Article 10 of this
Agreement (but only to the extent it relates to a default under one of the
covenants listed in clause (i) above); or
(c)    Other Defaults. (i) Holdings or any of its Subsidiaries fails to perform
or observe any other term, covenant or agreement (other than Section 6.17 and
not specified in Section 8.01(a) or (b) above) contained in any Loan Document on
its part to be performed or observed and such failure continues for (A) in the
case of Section 6.17, 15 days and (B) otherwise, 30 days, in each case, after
the earlier of (x) receipt by any Borrower of written notice thereof from the
Administrative Agent and (y) knowledge of any Borrower of such default or
failure to perform or observe; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Holdings or any of its Subsidiaries herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) Holdings or any of its Subsidiaries (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts or
Guarantees of the Obligations), in each case having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit agreement) of more than the Threshold Amount, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee was created or (B) fails to observe or perform
any other agreement or


117



--------------------------------------------------------------------------------





condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to become due prior to its stated maturity, or
such Guarantee to become due or payable; or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined under such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which
Holdings or any of its Subsidiaries is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which Holdings or any of its Subsidiaries is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by
Holdings or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
(f)    Insolvency Proceedings, Etc. Holdings or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any
substantial part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any substantial part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Holdings or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any substantial part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or
(h)    Judgments. There is entered against Holdings or any of its Subsidiaries
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance), and, such
judgments or orders shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or
(i)    ERISA. (i) The occurrence of any of the following events that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect: (i) an ERISA Event with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in an actual obligation to pay money of the Borrowers under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC or (ii) the Borrowers or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or Holdings, any of its Subsidiaries or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
Holdings or any of its Subsidiaries denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or


118



--------------------------------------------------------------------------------





(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms hereof or thereof, including as a result of a transaction permitted by
Section 7.04 or 7.05) cease to create a valid and perfected Lien, with the
priority required hereby or thereby (subject to Liens permitted by Section
7.01), on the Collateral purported to be covered thereby, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
UCC continuation statements and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied or failed to acknowledge
coverage.
Section 8.02.    Remedies Upon Event of Default. (a) If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions, subject to the terms of the ABL Intercreditor Agreement:
(i)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof);
(iv)    exercise on behalf of itself, the Lenders and the applicable L/C Issuer
all rights and remedies available to it, such Lenders and such L/C Issuer under
the Loan Documents or applicable law (including in respect of the Collateral);
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Debtor Relief Laws, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
(b)    Upon the occurrence of the Termination Date, (i) the Commitments of each
Lender to make Loans and the Commitments of each Lender and L/C Issuer to issue
or participate in Letters of Credit shall each automatically be terminated, (ii)
the Loans, all interest thereon and all other amounts and Obligations shall
automatically become due and payable in cash, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrowers and the other Loan Parties.
Section 8.03.    Application of Funds. On the Termination Date and after the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized), any amounts received


119



--------------------------------------------------------------------------------





on account of the Obligations shall, subject to the provisions of Section 2.16,
be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer with respect to Letters
of Credit (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the L/C Issuer)) and amounts
payable under Article 3, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuers, the Hedge Banks and the Cash Management Banks, as applicable,
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.04(d), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE 9
ADMINISTRATIVE AGENT


Section 9.01.     Appointment. (a) Each of the Lenders and the L/C Issuers
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such actions on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are delegated to the Administrative Agent by the terms and provisions hereof and
of the other Loan Documents, together with such power as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere herein or in any other Loan Document, the Administrative Agent shall
have no duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender, L/C Issuer or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this


120



--------------------------------------------------------------------------------





Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The provisions of this Article 9 (other than
Sections 9.10 and 9.12) are solely for the benefit of the Administrative Agent,
the Lenders and the L/C Issuer, and neither the Borrowers nor any other Loan
Party shall have rights as a third party beneficiary of any such provisions.
(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article 9 with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article 9 and in the definition of
“Agent Affiliate” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.
(c)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender or
Swingline Lender (if applicable)) and L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of (and to hold any
security interest created by the Collateral Documents for and on behalf of or on
trust for) such Lender, L/C Issuer and its Affiliates for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 (including Section
9.07, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto. Without limiting the generality of the foregoing, the Lenders
and L/C Issuers hereby expressly authorize the Administrative Agent to execute
any and all documents (including releases) with respect to the Collateral and
the rights of the Secured Parties with respect thereto, as contemplated by and
in accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders and L/C Issuers.
Section 9.02.    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, sub-agents, employees or
attorneys-in-fact (including for the purpose of any Borrowing or payment in
alternative currencies) as shall be deemed necessary by the Administrative Agent
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Each such sub-agent and the
Affiliates of the Administrative Agent and each such sub-agent shall be entitled
to the benefits of all provisions of this Article 9, Section 11.04(a) and
Section 11.04(b) (as though such sub-agents were the “Administrative Agent”
under the Loan Documents) as if set forth in full herein with respect thereto.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or sub-agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct (as determined in the final
judgment of a court of competent jurisdiction).


121



--------------------------------------------------------------------------------





Section 9.03.    Liability of Agents. No Agent Affiliate shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct, as determined
by the final judgment of a court of competent jurisdiction, in connection with
its duties expressly set forth herein), or (b) be responsible in any manner to
any Lender, L/C Issuer or participant for any recital, statement, representation
or warranty made by any Loan Party or any officer thereof, contained herein or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by any Agent under or in
connection with, this Agreement or any other Loan Document, or the execution,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent Affiliate
shall be under any obligation to any Lender, any L/C Issuer or participant to
ascertain or to inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Collateral Documents, (v) the satisfaction of any condition set forth in
Article 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent, or (vi) or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof. No
Agent Affiliate shall have any duties or obligations to any Lender, any L/C
Issuer or participant except those expressly set forth herein and in the other
Loan Documents, and without limiting the generality of the foregoing, the Agent
Affiliates:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Person is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Person shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose it to
liability or that is contrary to any Loan Document or applicable law; and
(c)    shall not be required to carry out any “know your customer” or other
checks in relation to any person on behalf of any Lender or any L/C Issuer and
each Lender and each L/C Issuer confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Affiliates.
No Agent Affiliate be liable (i) to any participant or Secured Party or their
Affiliates for any failure, delay in performance, breach by, or as a result of
information provided by, any other party to any Loan Document or action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or such
Person shall believe in good faith shall be necessary under the circumstances)
or (ii) in the absence of its own gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction.


122



--------------------------------------------------------------------------------





Section 9.04.    Reliance by the Administrative Agent. (a) The Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, instrument, document, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and/or upon
advice and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders and
L/C Issuers against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders (or such greater number of Lenders as
may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and L/C Issuers; provided that the Administrative Agent shall not be
required to take any action that, in its opinion or in the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law.
Section 9.05.     Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders or the L/C
Issuers, unless the Administrative Agent shall have received written notice from
a Lender or a Borrower referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.” The Administrative Agent will
notify the Lenders and the L/C Issuers of its receipt of any such notice. The
Administrative Agent shall take such action with respect to any Event of Default
as may be directed by the Required Lenders in accordance with Article 8;
provided that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders and
the L/C Issuers.
Section 9.06.    Credit Decision; Disclosure of Information by Agents. Each
Lender and each L/C Issuer acknowledges that no Agent Affiliate has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent Affiliate to
any Lender or L/C Issuer as to any matter, including whether Agent Affiliates
have disclosed material information in their possession. Each Lender and each
L/C Issuer represents to each Agent that it has, independently and without
reliance upon any Agent Affiliate and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Loan Parties hereunder. Each
Lender and each L/C Issuer also represents that it will, independently and
without reliance upon any Agent Affiliate and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders or the L/C Issuers by any
Agent herein, such Agent shall not have any duty or responsibility to provide
any Lender or any L/C


123



--------------------------------------------------------------------------------





Issuer with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent Affiliate.
Section 9.07.    Indemnification of the Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders and L/C Issuers
shall indemnify upon demand the Administrative Agent and each other Agent
Affiliate (to the extent not reimbursed by or on behalf of any Loan Party and
without limiting the obligation of any Loan Party to do so), pro rata, and hold
harmless the Administrative Agent and each other Agent Affiliate from and
against any and all Indemnified Liabilities incurred by it; provided that no
Lender or L/C Issuer shall be liable for the payment to any Agent Affiliate of
any portion of such Indemnified Liabilities resulting from such Agent
Affiliate’s own gross negligence or willful misconduct, as determined by the
final judgment of a court of competent jurisdiction; provided that no action
taken in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Loan Documents)
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 9.07. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Liabilities, this Section 9.07 applies
whether any such investigation, litigation or proceeding is brought by any
Lender, any L/C Issuer or any other Person. Without limitation of the foregoing,
each Lender and each L/C Issuer shall reimburse the Administrative Agent upon
demand for its ratable share of any costs or out-of-pocket expenses (including
all reasonable fees, expenses and disbursements of any law firm or other
external legal counsel and compensation of agents and employees paid for
services rendered on behalf of the Lenders or the L/C Issuer) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers, provided that such reimbursement by the Lenders or by the L/C Issuers
shall not affect the Borrowers’ continuing reimbursement obligations with
respect thereto. The undertaking in this Section 9.07 shall survive termination
of the Commitments of all Lenders and all L/C Issuers, the payment of all other
Obligations and the resignation of the Administrative Agent.
Section 9.08.    Withholding Tax. If any Governmental Authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold Taxes from amounts paid to or for the account of any
Lender or any L/C Issuer for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender or such L/C Issuer failed to notify the Administrative Agent of a change
in circumstance that rendered the exemption from, or reduction of withholding
Tax ineffective), such Lender or such L/C Issuer shall indemnify and hold
harmless the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by any Loan Party and without limiting or
expanding the obligation of the applicable Loan Party to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
including any interest, additions to tax or penalties thereto, together with all
reasonable expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Government Authority. A certificate as to
the amount of such payment or liability delivered to any Lender or any L/C
Issuer by the Administrative Agent shall be conclusive absent manifest error.
Section 9.09.    Administrative Agent in Its Individual Capacity. (a) Any Person
serving as Administrative Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Administrative Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include


124



--------------------------------------------------------------------------------





each Person serving as Administrative Agent hereunder in its individual
capacity. Each Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though such Agent were not an Agent or an L/C Issuer hereunder and without
notice to or consent of the Lenders. The Lenders and L/C Issuer acknowledge
that, pursuant to such activities, the Administrative Agent or its Affiliates
may receive information regarding any Loan Party or any of its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall not be under any obligation to provide such
information to them. With respect to its Loans, the Administrative Agent shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not an Agent the
Administrative Agent an L/C Issuer, and the terms “Lender” and “Lenders” include
each Agent in its individual capacity.
(b)    Each Lender and each L/C Issuer understands that the Person serving as
Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 9.09 as “Activities”)
and may engage in the Activities with or on behalf of one or more of the Loan
Parties or their respective Affiliates. Furthermore, the Agent’s Group may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including the Loan Parties and their Affiliates and including holding, for its
own account or on behalf of others, equity, debt and similar positions in the
Company, another Loan Party or their respective Affiliates), including trading
in or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Lender and each L/C Issuer understands and agrees that in engaging in the
Activities, the Agent’s Group may receive or otherwise obtain information
concerning the Loan Parties or their Affiliates (including information
concerning the ability of the Loan Parties to perform their respective
Obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders or any of the L/C Issuers that are not
members of the Agent’s Group. Neither the Administrative Agent nor any member of
the Agent’s Group shall have any duty to disclose to any Lender or any L/C
Issuer or use on behalf of the Lenders or on behalf of the L/C Issuers, and
shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party) or to account for any revenue or profits obtained in connection
with the Activities, except that the Administrative Agent shall deliver or
otherwise make available to each Lender and each L/C Issuer such documents as
are expressly required by any Loan Document to be transmitted by the
Administrative Agent to the Lenders or the L/C Issuers.
(c)    Each Lender and each L/C Issuer further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders or L/C Issuers (including the interests of the
Lenders or L/C Issuers hereunder and under the other Loan Documents). Each
Lender and each L/C Issuer agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Administrative Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender or any L/C Issuer. None of (i)
this Agreement nor any other Loan Document, (ii) the receipt by the Agent’s
Group of information (including Information) concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their respective Obligations hereunder and under the


125



--------------------------------------------------------------------------------





other Loan Documents) nor (iii) any other matter shall give rise to any
fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by the Administrative Agent or any member of
the Agent’s Group to any Lender or any L/C Issuer including any such duty that
would prevent or restrict the Agent’s Group from acting on behalf of customers
(including the Loan Parties or their Affiliates) or for its own account.
Section 9.10.    Resignation by the Administrative Agent. The Administrative
Agent may resign as the Administrative Agent upon thirty (30) days’ prior notice
to the Lenders, the L/C Issuers and the Borrowers. If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by Holdings at all times other than during the existence of an
Event of Default under Section 8.01(f) (which consent of Holdings shall not be
unreasonably withheld or delayed). If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and
Holdings, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent, and the term “Administrative Agent” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9, Section 11.04(a) and Section 11.04(b) shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent under this Agreement. If no successor agent has
accepted appointment as the Administrative Agent by the date which is thirty
(30) days following the retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders and L/C Issuers shall perform all of the duties
of the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon the acceptance of
any appointment as the Administrative Agent hereunder by a successor and upon
the execution and filing or recording of such financing statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Required Lenders may request, in order to (a) continue
the perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Section 6.12 is satisfied, the
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents (if not already
discharged therefrom as provided above in this Section 9.10). After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9, Section 11.04(a) and Section 11.04(b) shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.
Any resignation by the Administrative Agent as Administrative Agent pursuant to
this Section 9.10 shall also constitute its resignation as a Swingline Lender
and its resignation as an L/C Issuer. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Swingline Lender and L/C Issuer, (ii) the retiring Swingline Lender
and L/C Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit issued by Citibank, N.A., if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer
effectively to assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.


126



--------------------------------------------------------------------------------





Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender, the Required Lenders (determined after giving effect to Section 11.01)
may by notice to the Administrative Borrower and such Person remove such Person
as Administrative Agent and, with the consent of Holdings (not to be
unreasonably withheld), appoint a replacement Administrative Agent hereunder.
Such removal will, to the fullest extent permitted by applicable law, be
effective on the date a replacement Administrative Agent is appointed.
Section 9.11.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under Section
2.04(j), Section 2.04(k), Section 2.10 and Section 11.04(b)) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, interim receiver, receiver and manager, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders or
L/C Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10 and Section 11.04(b).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
Section 9.12.    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably agree:
(a)    that any Lien on any property granted to or held by the Administrative
Agent under any Loan Document shall be automatically released (i) upon
termination of the Commitments of all the Lenders and the L/C Issuer and payment
in full of all Obligations (other than contingent indemnification obligations
not yet accrued and payable) and the expiration or termination of all Letters of
Credit (other than Letters of Credit in which the Outstanding Amount of the L/C
Obligations related thereto have been Cash Collateralized or, if satisfactory to
the L/C Issuer in its sole discretion, for which a backstop letter of credit is
in place), (ii) at the time the property subject to such Lien is transferred or
to be transferred as part of or


127



--------------------------------------------------------------------------------





in connection with any transfer permitted hereunder or under any other Loan
Document to a Loan Party, or (iii) subject to Section 11.01, if the release of
such Lien is approved, authorized or ratified in writing by the Required
Lenders;
(b)    to release or subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(i);
(c)    that any Guarantor (other than the Borrowers) shall be automatically
released from its obligations under the Guarantee in Article 10 if in the case
of any Guarantor, such Person ceases to be a Subsidiary as a result of a
transaction or designation permitted hereunder;
(d)    if any Guarantor shall cease to be a Material Subsidiary (as certified in
writing by a Responsible Officer) and Holdings notifies the Administrative Agent
in writing that it wishes such Guarantor to be released from its Obligations
hereunder or its obligations under the Guarantee in Article 10 hereto such
Subsidiary shall be automatically released from its Obligations hereunder or its
obligations under its Guarantee;
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.12. In each case as specified in this Section 9.12, the Administrative Agent
will promptly (and each Lender and each L/C Issuer irrevocably authorizes the
Administrative Agent to), at Holding’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Loan Party from its obligations under any of the
Loan Documents, in each case in accordance with the terms of the Loan Documents
and this Section 9.12.
Section 9.13.    Arrangers and Bookrunners. Except as expressly provided herein,
none of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “Joint Lead Arranger” or “Joint Bookrunner” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender and
each L/C Issuer acknowledges that it has not relied, and will not rely, on any
of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder
Section 9.14.     Appointment of Supplemental Collateral Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, collateral sub-agent, collateral
co-agent, administrative sub-agent or administrative co-agent (any such
additional individual or


128



--------------------------------------------------------------------------------





institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).
(b)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Section
11.04(a) and Section 11.04(b) that refer to the Administrative Agent shall inure
to the benefit of such Supplemental Administrative Agent and all references
therein to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.
(c)    Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Administrative Agent.
In case any Supplemental Administrative Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Agent.
Section 9.15.    Reports and Financial Statements. By signing this Agreement,
each Lender and each L/C Issuer:
(a)    is deemed to have requested that the Administrative Agent furnish such
Lender or such L/C Issuer, as applicable, promptly after they become available,
copies of all financial statements required to be delivered by Holdings
hereunder and all field examinations, audits and appraisals of the Collateral
received by the Administrative Agent (collectively, the “Reports”);
(b)    expressly agrees and acknowledges that the Administrative Agent (i) makes
no representation or warranty as to the accuracy of the Reports, and (ii) shall
not be liable for any information contained in any Report;
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;
(d)    agrees to keep all Reports confidential in accordance with the provisions
of Section 11.07 (other than clause (g) thereof); and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Loans or Letters of Credit that the
indemnifying


129



--------------------------------------------------------------------------------





Lender has made or may make to the Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a Loan or Loans of
the Borrowers; and (ii) to pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Lender preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney costs) incurred by the
Administrative Agent and any such other Lender preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender; provided that no Lender shall be liable
for the payment to the Administrative Agent or any other Lender preparing a
Report for any portion of losses arising from such claims, actions, proceedings,
damages, costs, expenses and other amounts (including attorney costs) to the
extent resulting from the Administrative Agent’s or such other Lender’s own
gross negligence or willful misconduct, as determined by the final judgment of a
court of competent jurisdiction.
Section 9.16.    Posting of Approved Electronic Communications. (a) Each of the
Lenders and L/C Issuers and each Loan Party agree that the Administrative Agent
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders and the L/C Issuers by posting such Approved Electronic
Communications on Debt Domain, IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the L/C Issuer and
each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the L/C Issuer
and each Loan Party hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
(c)    The Approved Electronic Platform and the Approved Electronic
Communications are provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Affiliates or any of their respective
officers, directors, employees, agents, advisors, attorneys or representatives
(each, an “Agent Affiliate”) warrant the accuracy, adequacy or completeness of
the Approved Electronic Communications or the Approved Electronic Platform and
each expressly disclaims liability for errors or omissions in the Approved
Electronic Platform and the Approved Electronic Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Agent Affiliates in connection with the Approved Electronic Platform or the
Approved Electronic Communications.
(d)    Each of the Lenders, the L/C Issuers and each Loan Party agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.


130



--------------------------------------------------------------------------------





(e)    Each Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). Each Borrower hereby agrees that so long as a Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all materials and/or information provided by or on behalf of
the Borrowers hereunder (collectively, “Borrower Materials”) that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, any
Arranger, the L/C Issuers and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and any Arranger shall be entitled to treat the Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark the Borrower Materials
“PUBLIC.” In connection with the foregoing, each party hereto acknowledges and
agrees that the foregoing provisions are not in derogation of their
confidentiality obligations under Section 11.07.
ARTICLE 10
GUARANTEE
Section 10.01.    Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrowers and each other Loan Party when due (whether at
the stated maturity, by acceleration or otherwise) of the Obligations.
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under any applicable Law relating to fraudulent conveyances,
fraudulent transfers, or the insolvency of debtors (after giving effect to the
right of contribution established in Section 10.02).
(c)    Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the maximum amount of the liability of such Guarantor under
Section 10.01(b) without impairing the guarantee contained in this Article 10 or
affecting the rights and remedies of the Secured Parties hereunder.
(d)    The guarantee contained in this Article 10 shall remain in full force and
effect until all the Obligations (other than any contingent indemnification
obligations not then due) shall have been satisfied by payment in full, no
Letter of Credit shall be outstanding (except to the extent that the Letters of
Credit have been Cash Collateralized or otherwise supported, in each case, on
terms satisfactory to the Administrative Agent), and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrowers may be free from any Borrower Obligations.
(e)    No payment made by the Borrowers, any of the Guarantors, any other
Guarantor or any other Person or received or collected by any Secured Party from
the Borrowers, any of the Guarantors, any other Guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation


131



--------------------------------------------------------------------------------





or application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to reduce, release, modify or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations (other than any
contingent indemnification obligations not then due) are paid in full, no Letter
of Credit shall be outstanding (except to the extent that the Letters of Credit
have been Cash Collateralized or otherwise supported, in each case, on terms
satisfactory to the Administrative Agent), and the Commitments are terminated.
Section 10.02.    Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 10.03. The provisions of
this Section 10.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain jointly
and severally liable to the Secured Parties for the full amount guaranteed by
such Guarantor hereunder.
Section 10.03.    No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of any Secured Party against the Borrowers or any Guarantor or any
collateral security or guarantee or right of offset held by any Secured Party
for the payment of the Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrowers or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Secured Parties by the Borrowers on account of the
Obligations (other than any contingent indemnification obligations not then due)
are paid in full, no Letter of Credit shall be outstanding (except to the extent
that the Letters of Credit have been Cash Collateralized or otherwise supported,
in each case, on terms satisfactory to the Administrative Agent), and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations
(other than any contingent indemnification obligations not then due) shall not
have been paid in full, such amount shall be held by such Guarantor in trust for
the Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
Section 10.04.    Amendments, etc. with Respect to the Borrower Obligations.
Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Obligations made
by any Secured Party may be rescinded by such Secured Party and any of the
Borrower Obligations continued, and the Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, increased, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
and this Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Secured Party for the payment of the Obligations may be sold, exchanged,


132



--------------------------------------------------------------------------------





waived, surrendered or released. No Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for the guarantee contained herein or any property
subject thereto.
Section 10.05.    Guarantee Absolute and Unconditional. Each Guarantor agrees
that its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or a surety other than payment in
full of the Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
(a)    The guarantee under this Article 10 is a guaranty of payment when due and
not of collectability, and is a primary obligation of each Guarantor and not
merely a contract of surety.
(b)    The Administrative Agent may enforce the guarantee under this Article 10
upon the occurrence of an Event of Default notwithstanding the existence of any
dispute between the Borrowers and any Beneficiary with respect to the existence
of such Event of Default.
(c)    Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by any Secured Party upon the guarantee contained in this Article 10 or
acceptance of the guarantee contained in this Article 10.
(d)     The Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Article 10 and all dealings
between the Borrowers and any of the Guarantors, on the one hand, and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Article 10.
(e)    To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrowers or any of the Guarantors with respect to the
Obligations.
(f)    Each Guarantor understands and agrees that the guarantee contained in
this Article 10 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to
(i)    the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party,
(ii)    any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrowers or any other Person against any Secured Party,
(iii)    any acts of any legislative body or Governmental Authority affecting
the Borrowers, including but not limited to, any restrictions on the conversion
of currency or repatriation or control of funds or any total or partial
expropriation of the Borrowers’ property, or by economic, political, regulatory
or other events in the countries where the Borrowers are located, or
(iv)     any other circumstance whatsoever (with or without notice to or
knowledge of the Borrowers or such Guarantor) which constitutes, or might be
construed to constitute, an


133



--------------------------------------------------------------------------------





equitable or legal discharge of the Borrowers for the Obligations, or of such
Guarantor under the guarantee contained in this, in bankruptcy or in any other
instance.
(g)    When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrowers, any other Guarantor or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrowers, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrowers, any other Guarantor or any other Person or any such
collateral security or guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Secured Parties against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
Section 10.06.    Waiver by Guarantors. Each Guarantor hereby waives, for the
benefit of the Secured Parties: (a) any right to require any Secured Party, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrowers, any other Guarantor of the Obligations or any other Person, (ii)
proceed against or exhaust any security held from Borrowers, any such other
Guarantor or any other Person, (iii) proceed against or have resort to any
balance of any deposit account or credit on the books of any Secured Party in
favor of Borrowers or any other Person, or (iv) pursue any other remedy in the
power of any Secured Party whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of Borrowers or
any other Guarantor including any defense based on or arising out of the lack of
validity or the unenforceability of the Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrowers or any other Guarantor from any cause other than payment in full of
the Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Secured Party’s errors or omissions in the administration of the
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
of set offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including the acceptance hereof, notices of default
hereunder, the Secured Hedge Agreements or any agreement or instrument related
thereto, the Secured Cash Management Agreements or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Obligations or any agreement related thereto, notices of extension of credit to
Borrowers; (g) any defenses or benefits that may be derived from or afforded by
law which limit the liability of or exonerate Guarantors or sureties, or which
may conflict with the terms hereof, (h) any defenses arising from the amendment
of waiver of any term of the Loan Documents; (i) any defenses arising from
failure to perfect any security granted over the Collateral or any release of
security over the Collateral, (j) any law or regulation of any jurisdiction or
any other event affecting any term of the Loan Documents or the Obligations and
(k) any other circumstances that might constitute a defense to the Guarantor.
Section 10.07.    Releases. (a) At such time as the Obligations shall have been
paid in full (other than any contingent indemnification obligations not then
due), the Commitments have been terminated and


134



--------------------------------------------------------------------------------





no Letters of Credit shall be outstanding (except to the extent that the Letters
of Credit that have been Cash Collateralized or otherwise supported, in each
case, on terms satisfactory to the Administrative Agent), all obligations (other
than those expressly stated to survive such termination) of each Guarantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party. At the request and sole expense of any Guarantor
following any such termination, the Administrative Agent shall execute and
deliver to such Guarantor such documents as such Guarantor shall reasonably
request to evidence such termination.
(b)    A Guarantor shall automatically be released from its obligations
hereunder and the Guarantee of such Guarantor shall automatically be released
(i) upon the consummation of any transaction or related series of transaction
permitted hereunder if as a result thereof such Guarantor shall cease to be a
Subsidiary (or becomes an Excluded Subsidiary) or (ii) upon the occurrence of
the Maturity Date. In connection with any such release, the Administrative Agent
shall promptly execute and deliver to any Guarantor, at such Guarantor’s
expense, all documents that such Guarantor shall reasonably request to evidence
termination or release. Any execution and delivery of documents pursuant to the
preceding sentence of this Section 10.07(b) shall be without recourse to or
warranty by the Administrative Agent (other than as to the Administrative
Agent’s authority to execute and deliver such documents).
Section 10.08.     Subordination of Other Obligations. Any Indebtedness of the
Borrowers or any Guarantor held as of the Closing Date or thereafter by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Obligations, and any such indebtedness collected or received by the
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for the Administrative Agent on behalf the Beneficiaries and
shall forthwith be paid over to the Administrative Agent for the benefit of the
Beneficiaries to be credited and applied against the Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.
Section 10.09.    Authority of Guarantors or Borrowers. It shall not be
necessary for any Beneficiary to inquire into the capacity or powers of any
Guarantor or Borrowers or the officers, directors or agents acting or purporting
to act on behalf of any of them.
Section 10.10.    Financial Condition of Borrowers. Any Credit Extension may be
made to the Borrowers or continued from time to time, without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrowers at the time of such grant or continuation. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of the Borrowers. Each
Guarantor has adequate means to obtain information from the Borrowers on a
continuing basis concerning the financial condition of the Borrowers and its
ability to perform its obligations under the Loan Documents, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of the Borrowers and all circumstances bearing upon the risk of
nonpayment of the Obligations. Each Guarantor hereby waives and relinquishes any
duty on the part of any Beneficiary to disclose any matter, fact or thing
relating to the business, operations or conditions of the Borrowers known as of
the Closing Date or thereafter known by any Beneficiary.
Section 10.11.    Taxes and Payments. The provisions of Section 3.01(a)-(e)
shall apply mutatis mutandis to the Guarantors and payments thereby.
Section 10.12.    Assignments. Each Guarantor acknowledges that the
Administrative Agent or any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement


135



--------------------------------------------------------------------------------





(including, without limitation, all or any portion of its Commitments, the Loans
owing to it and any Note or Notes held by it) and such assignee, transferee or
participant shall thereupon become vested with all the benefits in respect
thereof granted to such party herein or otherwise, in each case as and to the
extent provided in Section 11.06. No Guarantor shall have the right to assign
its rights hereunder or any interest herein except in accordance with Section
11.06.
Section 10.13.    Reinstatement. Each Guarantor agrees that if (a) any payment
made by the Borrowers or any other Person and applied to the Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
(b) the proceeds of Collateral are required to be returned by any Beneficiary to
the Borrowers or its estate, trustee, receiver or any other Party including any
Guarantor or its estate, trustee, or receiver under any requirement of Law,
then, to the extent of such payment or repayment, any such Guarantors liability
hereunder shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, the guarantee
under this Article 10 shall have been cancelled or surrendered (and, if any Lien
or other Collateral securing such Guarantor’s liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), the
guarantee under this Article 10 (and such Lien or other Collateral) shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Guarantor in respect of the amount of such payment (or
any lien or other Collateral securing such obligation).
Section 10.14.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of Swap
Contracts (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.14 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.14, or otherwise under this Guarantee, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
10.14 shall remain in full force and effect until the Obligations have been paid
in full and the Commitments and all Letters of Credit have been terminated. Each
Qualified ECP Guarantor intends that this Section 10.14 constitute, and this
Section 10.14 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE 11
MISCELLANEOUS
Section 11.01.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender directly affected thereby;
(b)    (i) extend the scheduled maturity of any Loan or (ii) postpone any date
fixed by this Agreement or any other Loan Document for any payment or mandatory
prepayment of principal, interest,


136



--------------------------------------------------------------------------------





fees or other amounts due to the Lenders (or any of them) or any mandatory
reduction of the aggregate Commitments hereunder without the written consent of
each Lender directly adversely affected thereby;
(c)    reduce the principal of, or the stated rate of interest specified herein
on, any Loan or Unreimbursed Amount, or (subject to clause (iv) of the proviso
to this Section 11.01) any fees or other amounts payable hereunder without the
written consent of each Lender entitled to such amount; provided, however, that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate;
(d)    change Section 2.07 or Section 8.03 in a manner that would alter the pro
rata sharing of payments or payment priorities required thereby without the
written consent of each Lender;
(e)    change any provision of this Section 11.01 or the definitions of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;
(f)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that the Collateral Agent may, without consent from any other Lender,
release any Collateral that is sold or otherwise Disposed of by a Loan Party in
compliance with Section 7.05 or as otherwise expressly provided in the Loan
Documents;
(g)    release all or substantially all of the Guarantors, without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 10.07 or as otherwise expressly permitted under
the Loan Documents (in which case such release may be made by the Administrative
Agent acting alone); or
(h)    directly or indirectly, whether by amendment, waiver or otherwise,
increase the advance rates set forth in the definition of the term “Borrowing
Base,” add new asset categories to the Borrowing Base or otherwise cause the
Borrowing Base or availability under the Facility provided for herein to be
increased (other than changes in Reserves implemented by the Administrative
Agent in its Reasonable Credit Judgment) without the written consent of each
Lender;
provided, that (i) no amendment, waiver or consent shall, unless in writing and
signed by the applicable L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any L/C
Issuer Document relating to any Letter of Credit issued or to be issued by it;
and (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights and duties of the Swingline Lender under this Agreement; and (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace each non-consenting Lender in accordance with Section 11.13; provided,
that such amendment, waiver, consent or release can be effected as a result of
all such assignments.


137



--------------------------------------------------------------------------------





Any such waiver and any such amendment or modification pursuant to this Section
11.01 shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the Lenders, the L/C Issuers, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Borrowers, the Lenders, the
L/C Issuers and the Administrative Agent shall be restored to their former
positions and rights hereunder and under the other Loan Documents, and any
Default or Event of Default that is waived pursuant to this Section 11.01 shall
be deemed to be cured and not continuing during the period of such waiver.
Section 11.02.    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrowers, the Administrative Agent or L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02 (or such other address or number as
the Borrowers, the Administrative Agent or any L/C Issuer may from time to time
notify to each other party); and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided, that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article 2 if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided, that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to the Lenders and the L/C Issuers to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided, that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.


138



--------------------------------------------------------------------------------





Each Lender agrees that notice to it specifying that any Borrower Materials or
other notices or communications have been posted to the Platform shall
constitute effective delivery of such information, documents or other materials
to such Lender for purposes of this Agreement; provided that if requested by any
Lender, the Administrative Agent shall deliver a copy of the Borrower Materials,
notices or other communications to such Lender by email or fax.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’ or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses have resulted from the gross negligence or willful misconduct of such
Agent Party as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that in no event shall the Agent
Party have any liability to the Borrowers, any Lender, L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent
and each L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrowers, the
Administrative Agent and each L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrowers even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 11.03.    No Waiver; Cumulative Remedies. None of the Secured Parties
shall by any act (except by a written instrument pursuant to Section 11.01),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure by any Lender, L/C Issuer or the Administrative Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. A waiver by any Secured
Party of any right or remedy hereunder on any one occasion


139



--------------------------------------------------------------------------------





shall not be construed as a bar to any right or remedy which such Secured Party
would otherwise have on any future occasion. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Section 11.04.    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses.
The Borrowers shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers, the Lenders as of the
Closing Date, and their Affiliates (including the reasonable and documented
fees, charges and disbursements of counsel and industry advisors for the
Administrative Agent), in connection with the Facility, including, without
limitation, internal per diem field examination costs (whether incurred before
or after the date of the Existing Credit Agreement), syndication of the
Facility, closing and due diligence costs and costs in connection with the
preparation, negotiation, execution, delivery, administration and enforcement of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the reasonable and documented fees, charges and
disbursements of any (x) one primary counsel and one reasonably necessary
specialist counsel for the Administrative Agent, any Lender or any L/C Issuer,
(y) in the case of an actual or perceived conflict of interest, one additional
counsel to the affected Persons similarly situated taken as a whole, and a
single local counsel for all Persons taken as a whole in each relevant
jurisdiction to the affected Persons taken as a whole in each relevant and (z)
solely in the case of a conflict of interest, one additional local counsel in
such jurisdiction to the affected Indemnified Persons similarly situated taken
as a whole), regardless of whether any of the transactions contemplated hereby
is consummated or in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 11.04, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such all reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Each Guarantor
agrees to pay or reimburse each Secured Party for all its reasonable and
documented out-of-pocket expenses incurred in collecting against such Guarantor
under the guarantee contained in Article 10 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the fees and disbursements
of counsel to each Secured Party and of counsel to the Administrative Agent.
(b)    Indemnification by the Loan Parties. The Borrowers and each Guarantor
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Arranger, each Lender and each L/C Issuer, and each of their Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, costs and expenses (including, without limitation, the
reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrowers or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand


140



--------------------------------------------------------------------------------





do not strictly comply with the terms of such Letter of Credit), (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrowers or any of their respective
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of their respective Subsidiaries, or (iv) any actual or prospective
claim, actions, suits, inquiries, litigation, investigation or proceeding
relating to any of the foregoing (each, a “Proceeding”) or the preparation of
any defense in connection therewith, in each case, arising out of or in
connection with or by reason of this Agreement, the Loan Documents or the
transactions contemplated hereby or thereby, or any actual or proposed use of
the proceeds of the Facility, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto (all of the
foregoing, collectively, the “Indemnified Liabilities”); provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee as
determined by a court of competent jurisdiction in a final, non-appealable
judgment, (y) have resulted from a material breach of such Indemnitee’s
obligations under this Agreement or other Loan Documents as determined by a
court of competent jurisdiction in a final, non-appealable judgment, or (z)
arises out of any Proceeding that does not involve an act or omission of the
Loan Parties or any of its respective Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than any Proceeding against any
Arranger or the Agent solely in their respective capacities or in fulfilling
their respective roles as an Arranger, Agent or similar role under the
Facility), provided further, that the Loan Parties shall not be required to
reimburse the legal fees and expenses of more than (x) one primary counsel and
one reasonably necessary specialist counsel for each specialty for the
Administrative Agent, any Lender or any L/C Issuer, (y) in the case of an actual
or perceived conflict of interest, one additional counsel to the affected
Persons similarly situated taken as a whole, and a single local counsel for all
Persons taken as a whole in each relevant jurisdiction to the affected Persons
taken as a whole in each relevant jurisdiction and (z) solely in the case of an
actual or perceived conflict of interest, one additional local counsel in such
jurisdiction to the affected Indemnified Persons similarly situated taken as a
whole). In the case of any Proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective, whether or not such Proceeding is
brought by any Borrower, any of its directors, security holders or creditors, an
Indemnitee or any other person, or an Indemnitee is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated.
Notwithstanding any other provision in this Agreement or any other Loan
Document, no Indemnitee shall be liable for any indirect, special, punitive or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) in connection with its activities related to
this Agreement, the other Loan Documents or the transactions contemplated hereby
or thereby.
No Loan Party shall, without the prior written consent of any affected
Indemnitee (which consent shall not be unreasonably withheld, delayed or
conditioned), effect any settlement of any pending or threatened proceedings in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless such settlement (i) includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such proceedings and
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnitee.
Each Borrower acknowledges that information and other materials relative to the
Facility and the transactions contemplated hereby may be transmitted through the
Platform. No Indemnified Person will be liable to any Borrower or any of its
affiliates or any of their respective security holders or creditors for any
damages arising from the use by unauthorized persons of information or other
materials sent through the Platform that are intercepted by such persons.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 11.04 to be paid by it to


141



--------------------------------------------------------------------------------





the Administrative Agent (or any sub-agent thereof), any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s pro rata share (based on the
Loans and unused Commitments held by such Lender relative to the total Loans and
unused Commitments then outstanding) of such unpaid amount, provided, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.13(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages result from the gross negligence or
willful misconduct of such Indemnitee, in each case, as determined by the final
nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section 11.04 shall be payable not
later than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section 11.04 shall survive the
resignation of the Administrative Agent or any L/C Issuer, the replacement of
any Lender, the termination of the aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
Section 11.05.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, any L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lenders and
the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
Section 11.06.    Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each


142



--------------------------------------------------------------------------------





Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments or Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and
Swingline Loans) at the time owing to it), provided, that:
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of such “Trade
Date”, shall not be less than $5,000,000;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned; and
(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and


143



--------------------------------------------------------------------------------





Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and the L/C Issuer, at any reasonable
time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a), (b), (c), (f) and (g) of the first proviso to Section
11.01 that affects such Participant. Subject to subsection (e) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment; provided, further, that in the case of
Section 3.01, such Participant shall have complied with the requirements of such
section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.07 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.14 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01, Section 3.04 or Section 3.05
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with Holding’s prior written consent or such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.


144



--------------------------------------------------------------------------------





(f)    Certain Pledges. Any Lender may at any time pledge or assign to any
Person a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank; provided, that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
(h)    Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a L/C
Issuer or Swingline Lender, as applicable, assigns all of its Commitment and
Loans pursuant to Section 11.06(b), such L/C Issuer or Swingline Lender, as
applicable, may, (i) upon 30 days’ notice to the Borrowers, the other Lenders
and other L/C Issuers, resign as L/C Issuer or Swingline Lender, as applicable,
or (ii) upon 10 days’ notice to the Borrowers, the other Lenders and other L/C
Issuers, appoint an Affiliate of such L/C Issuer or Swingline Lender, as
applicable, as a successor L/C Issuer or Swingline Lender hereunder. In the
event of any such resignation as L/C Issuer or Swingline Lender pursuant to
clause (i) of the preceding sentence, the Borrowers shall be entitled to appoint
from among the Lenders and their Affiliates a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrowers to appoint
any such successor shall affect the resignation of such L/C Issuer or Swingline
Lender, as the case may be. If Citibank N.A. resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(d)). If Citibank
N.A. resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.05(c). Upon the appointment
of a successor L/C Issuer and/or Swingline Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to such L/C Issuer to effectively assume
the obligations of such L/C Issuer with respect to such Letters of Credit.
Section 11.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a need-to-know basis to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
counsel, independent auditors, professionals and other experts, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena, compulsory


145



--------------------------------------------------------------------------------





legal process or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 11.07 to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
11.06, (ii) any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrowers and their obligations, (g)
with the consent of Holdings, (h) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 11.07, (i)
to any rating agencies, or (j) any proxy relating to transactions contemplated
hereby. In addition, each of the Administrative Agent, the Lenders and the L/C
Issuers may disclose the existence of this Agreement and the information about
the Facility to market data collectors, similar services providers to the
lending industry, and service providers to the Administrative Agent, the Lenders
and the L/C Issuers in connection with the administration and management of the
Facility.
For purposes of this Section 11.07, “Information” means all information received
from the Borrowers or any of their Subsidiary relating to the Borrowers or any
of their Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrowers or any
Subsidiary, provided, that in the case of information received from the
Borrowers or any such Subsidiary after the Closing Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised reasonable care to protect such Information, and in no event less
than the same degree of care to maintain the confidentiality of such Information
as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities laws.
Section 11.08.    Right of Setoff. Upon any amount becoming due and payable
hereunder (whether at stated maturity, by acceleration or otherwise), each
Lender, each L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer, irrespective of
whether or not such Lender or such L/C Issuer shall have made any demand under
this Agreement or any other Loan Document or are owed to a branch or office of
such Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, such L/C
Issuer and their respective Affiliates under this Section 11.08 are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such L/C Issuer or their respective Affiliates may have. Each Lender and
L/C Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided, that the failure to give such
notice shall not affect the validity of such setoff and application.


146



--------------------------------------------------------------------------------





Section 11.09.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 11.10.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or of a Lender Addendum by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 11.11.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Section 11.12.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 11.13.    Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.04, (b) the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender is at such time a Defaulting
Lender or has given notice pursuant to Section 3.02 or (d) any Lender becomes a
Nonconsenting Lender (as hereinafter defined), then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to (and such Lender shall) assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to


147



--------------------------------------------------------------------------------





an assignee selected by the Borrowers that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided,
that (i) the Administrative Agent shall have received the assignment fee
specified in Section 11.06(b); (ii) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; (iv) such assignment does not conflict with applicable Laws; and (v)
neither the Administrative Agent nor any Lender shall be obligated to be or to
find the assignee.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. In the event that (x) the Borrowers or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto and (y) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed a
“Nonconsenting Lender.” Any such replacement shall not be deemed a waiver of any
rights that the Borrowers shall have against the replaced Lender.
Section 11.14.    Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS


148



--------------------------------------------------------------------------------





SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 11.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.16.    Designation of Secured Hedge Agreements. (a) The Borrowers and
any Hedge Bank may from time to time designate a Swap Contract permitted
hereunder as a Secured Hedge Agreement upon written notice (a “Designation
Notice”) to the Administrative Agent from the Borrowers and such Hedge Bank, in
form reasonably acceptable to the Administrative Agent, which Designation Notice
shall include a description of such Secured Hedge Agreement and the maximum
amount of obligations thereunder which are to constitute Obligations (each, a
“Designated Amount”); provided that (x) no such Designated Amount with respect
to any Secured Hedge Agreement shall constitute Obligations to the extent that,
at the time of delivery of the applicable Designation Notice and after giving
effect to such Designated Amount (including any Hedging Reserves to be
established by the Administrative Agent in connection therewith), Availability
would be less than zero and (y) any such Designated Amount shall constitute
Obligations only to the extent that such Designated Amount, together with all
other Designated Amounts under Secured Hedge Agreements theretofore designated
hereunder and constituting Obligations, does not exceed $25,000,000 at the time
of delivery of the applicable Designation Notice.
(b)    The Borrowers and any Hedge Bank may increase, decrease or terminate any
Designated Amount in respect of such Secured Hedge Agreement upon written notice
to the Administrative Agent; provided that any increase in a Designated Amount
shall be deemed to be a new designation of a Designated Amount pursuant to a new
Designation Notice and shall be subject to the limitations set forth in Section
11.16(a). No obligations under any Secured Hedge Agreement in excess of the
applicable Designated Amount shall constitute Obligations hereunder or the other
Loan Documents.
(c)    No Hedge Bank that obtains the benefits of Section 8.03, Article 10, or
any Collateral by virtue of the provisions hereof or of any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory


149



--------------------------------------------------------------------------------





arrangements have been made with respect to, Obligations arising under Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank.
Section 11.17.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers and the other Loan Parties acknowledge and agree that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Arranger are arm’s-length commercial
transactions between the Borrowers, the other Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent and any Arranger, on
the other hand, (B) the Borrowers and the other Loan Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent deemed
appropriate by such Loan Parties, and (C) the Borrowers and the other Loan
Parties are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and any Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers, the other Loan Parties, their
respective Affiliates or any other Person and (B) neither the Administrative
Agent nor any Arranger has any obligation to the Borrowers, the other Loan
Parties or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and any Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and neither the Administrative Agent nor any Arranger has any obligation to
disclose any of such interests to the Borrowers or their Affiliates. To the
fullest extent permitted by law, the Borrowers and each other Loan Party hereby
waives and releases any claims that it may have against the Administrative Agent
and any Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
Section 11.18.    Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by the Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all Obligations,
regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared or disbursed by or among the Borrowers themselves, or the
manner in which the Administrative Agent, any Lender and/or any L/C Issuer
accounts for such Loans or other Credit Extensions on its books and records.
Each Borrower shall be liable for all amounts due to the Administrative Agent,
any Lender and/or any L/C Issuer from the Borrowers under this Agreement,
regardless of which Borrower actually receives Loans or other Credit Extensions
hereunder or the amount of such Loans and Credit Extensions received or the
manner in which the Administrative Agent, such Lender and/or such L/C Issuer
accounts for such Loans or other Credit Extensions on its books and records.
Each Borrower’s Obligations with respect to Loans and other Credit Extensions
made to it, and such Borrower’s Obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to Loans made to the
other Borrowers hereunder shall be separate and distinct obligations, but all
such Obligations shall be primary obligations of such Borrower. The Borrowers
acknowledge and expressly agree with the Administrative Agent, each Lender and
each L/C Issuer that the joint and several liability of each Borrower is
required solely as a condition to, and is given solely as inducement for and in
consideration of, credit or accommodations extended or to be extended under the
Loan Documents to any or all of the other Borrowers and is not required or given
as a condition of Credit Extensions to such Borrower. Each Borrower’s
Obligations under this Agreement shall, to the fullest extent permitted by law,
be unconditional irrespective of (i) the release of any other Borrower pursuant
to Section 9.12 or the validity or enforceability, avoidance, or subordination
of the Obligations of any other Borrower or of any promissory note or other
document evidencing all or any part of the Obligations of any other Borrower,
(ii) the absence of any attempt to collect the Obligations from any other
Borrower,


150



--------------------------------------------------------------------------------





or any other security therefor, or the absence of any other action to enforce
the same, (iii) the waiver, consent, extension, forbearance, release, or
granting of any indulgence by the Administrative Agent, any Lender and/or any
L/C Issuer with respect to any provision of any instrument evidencing the
Obligations of any other Borrower, or any part thereof, or any other agreement
now or hereafter executed by any other Borrower and delivered to the
Administrative Agent, any Lender and/or any L/C Issuer, (iv) the failure by the
Administrative Agent, any Lender and/or any L/C Issuer to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations of any other Borrower, (v) the
Administrative Agent’s, any Lender’s and/or any L/C Issuer’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a security
interest by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code, (vii) the disallowance of all or any portion of the
Administrative Agent’s, any Lender’s and/or any L/C Issuer’s claim(s) for the
repayment of the Obligations of any other Borrower under Section 502 of the
Bankruptcy Code, or (viii) any other circumstances which might constitute a
legal or equitable discharge or defense of a guarantor or of any other Borrower.
With respect to any Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Loans or other
Credit Extensions made to any of the other Borrowers hereunder, such Borrower
waives, until the Obligations shall have been paid in full and this Agreement
shall have been terminated, any right to enforce any right of subrogation or any
remedy which the Administrative Agent, any Lender and/or any L/C Issuer now has
or may hereafter have against any other Borrower, any endorser or any guarantor
of all or any part of the Obligations, and any benefit of, and any right to
participate in, any security or collateral given to the Administrative Agent,
any Lender and/or any L/C Issuer to secure payment of the Obligations or any
other liability of any Borrower to the Administrative Agent, any Lender and/or
any L/C Issuer. Upon any Event of Default, the Administrative Agent may proceed
directly and at once, without notice, against any Borrower to collect and
recover the full amount, or any portion of the Obligations, without first
proceeding against any other Borrower or any other Person, or against any
security or collateral for the Obligations. Each Borrower consents and agrees
that the Administrative Agent shall be under no obligation to marshal any assets
in favor of any Borrower or against or in payment of any or all of the
Obligations. Notwithstanding anything to the contrary in the foregoing, any
Person released from its Obligations in accordance with Section 9.12 shall be
simultaneously released from the foregoing provisions of this Section 11.23.
Section 11.19.    Contribution and Indemnification Among the Borrowers. Each
Borrower is obligated to repay the Obligations as a joint and several obligor
under this Agreement. To the extent that any Borrower shall, under this
Agreement as a joint and several obligor, sell any of its assets to satisfy or
otherwise repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers, in an amount, for each
of such other Borrowers, if any, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Borrower’s Allocable
Amount (as defined below) and the denominator of which is the sum of the
Allocable Amounts of all of the Borrowers. As of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA. All
rights and claims of contribution, indemnification, and reimbursement under this
Section shall be subordinate in right of payment to the prior payment in full of
the Obligations. The provisions of


151



--------------------------------------------------------------------------------





this Section 11.19 shall, to the extent expressly inconsistent with any
provision in any Loan Document, supersede such inconsistent provision. If any
Borrower discharges the Obligation (or any part of it) pursuant to Section
11.18, the corresponding claim against the relevant Loan Party shall not pass
over and no rights and claims of the Secured Parties under any Loan Document
shall pass to any Loan Party by subrogation or otherwise.
Section 11.20.    Agency of the Administrative Borrower for Each Other Borrower.
Each of the other Borrowers irrevocably appoints Holdings as its agent for all
purposes relevant to this Agreement (in such capacity, the “Borrower
Representative”), including the giving and receipt of notices and execution and
delivery of all documents, instruments, and certificates contemplated herein
(including, without limitation, execution and delivery to the Administrative
Agent of Borrowing Base Certificates and Borrowing Notices) and all
modifications hereto. Any acknowledgment, consent, direction, certification, or
other action which might otherwise be valid or effective only if given or taken
by all or any of the Borrowers or acting singly, shall be valid and effective if
given or taken only by the Borrower Representative, whether or not any of the
other Borrowers join therein, and the Administrative Agent, the Lenders and the
L/C Issuers shall have no duty or obligation to make further inquiry with
respect to the authority of the Administrative Borrower under this Section
11.20; provided that nothing in this Section 11.20 shall limit the effectiveness
of, or the right of the Administrative Agent, the Lenders and the L/C Issuers to
rely upon, any notice (including, without limitation, a Borrowing Notice),
document, instrument, certificate, acknowledgment, consent, direction,
certification or other action delivered by any Borrower pursuant to this
Agreement.
Section 11.21.    USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act.
Section 11.22.    Time of the Essence. Time is of the essence of the Loan
Documents.
Section 11.23.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other


152



--------------------------------------------------------------------------------





instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 11.24.    Terms of ABL Intercreditor Agreement. Each Lender understands,
acknowledges and agrees that Liens shall be created on the Collateral pursuant
to the ABL Loan Documents, which Liens shall be subject to terms, conditions and
priorities set forth in the ABL Intercreditor Agreement. Pursuant to the terms
of the ABL Intercreditor Agreement, in the event of any conflict between the
terms of the ABL Intercreditor Agreement and any of the Loan Documents, the
provisions of the ABL Intercreditor Agreement shall govern and control. Each
Lender authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into the ABL Intercreditor Agreement on behalf of the Lenders,
and to take all actions (and execute all documents) required (or deemed
advisable) by it in accordance with the terms of the ABL Intercreditor
Agreement.
Section 11.25.    No Novation. This Agreement is not intended to constitute, and
does not constitute, a novation of the obligations and liabilities under the
Existing Credit Agreement (including the Obligations) or to evidence payment of
all or any portion of such obligations and liabilities.
Section 11.26.    Reaffirmation. Upon the effectiveness of this Agreement, (i)
the terms and provisions of the Existing Credit Agreement shall be and hereby
are amended and restated in their entirety by the terms, conditions and
provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement and (ii) all of the “Obligations” under and as
defined in the Existing Credit Agreement (including, without limitation,
interest and fees accrued prior to the Effective Date, none of which shall be
altered by the terms of this Agreement with respect to any period preceding the
Effective Date) (collectively, the “Original Obligations”) shall continue to be
in full force and effect, but shall be governed by, and become due and payable
pursuant to, the terms and conditions set forth in this Agreement. The Original
Obligations, together with any and all additional Obligations incurred by
Borrower hereunder or under any of the other Loan Documents, shall continue to
be secured by all of the pledges and grants of security interests provided in
connection with the Existing Credit Agreement (and, from and after the Effective
Date, shall also be secured by all of the pledges and grants of security
interests provided in connection with this Agreement), all as more specifically
set forth in the Collateral Documents. Each Borrower and each Guarantor hereby
reaffirms its obligations under the Existing Credit Agreement and each other
“Loan Document”, as defined in the Existing Credit Agreement (collectively, the
“Original Loan Documents”) to which it is party, as amended, restated, amended
and restated, supplemented or otherwise modified by this Agreement and by the
other Loan Documents delivered on the Effective Date and hereafter. Each
Borrower further agrees that each Original Loan Document shall remain in full
force and effect following the execution and delivery of this Agreement (except
to the extent modified or replaced by this Agreement or any Loan Document
delivered on the Closing Date) and that all references to the “Credit Agreement”
in the Original Loan Documents shall be deemed to refer to this Agreement. This
Agreement is not intended to constitute, and does not constitute, a novation of
the Original Obligations or to evidence payment of all or any portion of such
Original Obligations.
[Signature Pages Follow]




153



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWERS AND GUARANTORS:


WARRIOR MET COAL, INC.
WARRIOR MET COAL INTERMEDIATE HOLDCO, LLC
WARRIOR MET COAL GAS, LLC
WARRIOR MET COAL MINING, LLC
WARRIOR MET COAL TRI, LLC
WARRIOR MET COAL BCE, LLC
WARRIOR MET COAL LAND, LLC
WARRIOR MET COAL WV, LLC
WARRIOR MET COAL LA, LLC


By:____/s/ Dale W. Boyles                ___
    Name:     Dale W. Boyles
    Title:    Chief Financial Officer












[SIGNATURE PAGE TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






BMO HARRIS BANK, N.A.,
as a Lender


By: /s/ Sarah Yates                 
    Name:    Sarah Yates
    Title:    Vice President


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------







CITIBANK, N.A.,
as Administrative Agent, Lender,
L/C Issuer and Swingline Lender



By:____/s/ Allister Chan______________________________
    Name:    Allister Chan
    Title:    Vice President






2



--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender


By: /s/ John D. Toronto                 
    Name:    John D. Toronto
    Title:    Authorized Signatory



By: /s/ Michael Del Genio                 
    Name:    Michael Del Genio
    Title:    Authorized Signatory




[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as L/C Issuer


By: /s/ John D. Toronto                 
    Name:    John D. Toronto
    Title:    Authorized Signatory



By: /s/ Michael Del Genio                 
    Name:    Michael Del Genio
    Title:    Authorized Signatory


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA,
as a Lender


By: /s/ Ryan Durkin                 
    Name:    Ryan Durkin
    Title:    Authorized Signatory


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------







JPMorgan Chase Bank, N.A.,
as a Lender


By: /s/ Peter S. Predun                 
    Name:    Peter S. Predun
    Title:    Executive Director


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender


By: /s/ Michael King                 
    Name:    Michael King
    Title:    Vice President












[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------







Regions Bank,
as a Lender


By: /s/ Mark A. Kassis                 
    Name:    Mark A. Kassis
    Title:    Managing Director


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as a Lender


By: /s/ John Bruzzese                 
    Name:    John Bruzzese
    Title:    Attorney in fact












[SIGNATURE PAGE TO CREDIT AGREEMENT]

